

EXHIBIT 10.1
Execution Version

FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT
THIS FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Agreement”) is entered
into as of May 4, 2020 (the “First Amendment Effective Date”) among CDK GLOBAL,
INC., a Delaware corporation (the “Borrower”), the Lenders party hereto, and
BANK OF AMERICA, N.A., as the Administrative Agent.  All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Existing Credit Agreement (as defined below).
RECITALS
WHEREAS, the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as the Administrative Agent, entered into that certain Term Loan
Credit Agreement, dated as of August 17, 2018 (as amended, restated, amended and
restated, supplemented, extended, replaced or otherwise modified from time to
time prior to the First Amendment Effective Date, the “Existing Credit
Agreement”);
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended as set forth below, subject to the terms and conditions specified in
this Agreement; and
WHEREAS, the parties hereto are willing to amend the Existing Credit Agreement,
subject to the terms and conditions specified in this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.          Amendments to Existing Credit Agreement; Effect of this Agreement;
No Impairment.
(a)          The Existing Credit Agreement is amended and restated in its
entirety to read in the form attached hereto as Annex A (the credit agreement
attached hereto as Annex A being referred to herein as the “Amended Credit
Agreement”).  Except as expressly modified and amended in this Agreement, all of
the terms, provisions and conditions of the Loan Documents shall remain
unchanged and in full force and effect.  The Loan Documents and any and all
other documents heretofore, now or hereafter executed and delivered pursuant to
the terms of the Existing Credit Agreement are hereby amended so that any
reference to the Existing Credit Agreement shall mean a reference to the Amended
Credit Agreement.  The Amended Credit Agreement is not a novation of the
Existing Credit Agreement.
(b)          Section 1.2 of Annex 1 attached to Exhibit A of the Existing Credit
Agreement is amended to read as follows:
1.2          Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies all of the requirements of an Eligible Assignee and any other
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the

--------------------------------------------------------------------------------

Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire the Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received and/or had the opportunity to review a
copy of the Credit Agreement to the extent it has in its sole discretion deemed
necessary, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) and Section 5.01(b) thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04(a)
thereof), as applicable, and such other documents and information as it has in
its sole discretion deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on any Agent or any other Lender, and (vi)
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; (b) agrees that (i) it will, independently and
without reliance on any Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (ii) it appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to or otherwise
conferred upon such Agent by the terms thereof, together with such powers as are
reasonably incidental thereto and (iii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (c) acknowledges and agrees that, as
a Lender, it may receive confidential information concerning the Borrower and
its Affiliates and agrees to use such information in accordance with Section
10.12 of the Credit Agreement; (d) specifies as its applicable lending offices
(and addresses for notices) the offices at the addresses set forth beneath its
name on the signature pages hereof; and (e) shall pay to the Administrative
Agent an assignment fee to the extent required to be paid by the Assignee or
Assignor under Section 10.04(c)(iii) of the Credit Agreement.
(c)           New Exhibits E, F and G are added to the Amended Credit Agreement
to read in the forms of Exhibit E, Exhibit F and Exhibit G attached hereto.
(d)         This Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or any Lender under the Loan Documents, and except as set
forth herein shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Loan
Documents.
2.          Conditions Precedent.  This Agreement shall be effective upon
satisfaction of the following conditions precedent:
(a)           The Administrative Agent shall have received counterparts of this
Agreement signed on behalf of by the Borrower, the Required Lenders and the
Administrative Agent.
(b)          The Administrative Agent shall have received a certificate, dated
the First Amendment Effective Date and signed by the President, a Vice President
or a Financial Officer of the Borrower, confirming that, before and after giving
effect to the transactions contemplated by this Agreement on the First Amendment
Effective Date, (i) the representations and warranties of the Borrower set forth
in the Amended Credit Agreement are true and correct (A) in the case of
representations and warranties qualified as to materiality, in all respects, and
(B) otherwise, in all
2

--------------------------------------------------------------------------------

material respects, in each case on and as of the First Amendment Effective Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct (1) in the case of representations and warranties qualified as to
materiality, in all respects, and (2) otherwise, in all material respects, as of
such earlier date, and (ii) no Default or Event of Default shall have occurred
and be continuing.
(c)          The Borrower shall have paid all fees and other amounts due and
payable on or prior to the First Amendment Effective Date pursuant to this
Agreement, the other Loan Documents and any fee letter entered into in
connection with this Agreement and not heretofore paid, including, to the extent
invoiced not later than the second Business Day prior to the First Amendment
Effective Date (or such later date as the Borrower may agree), reimbursement or
payment of all reasonable and documented out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Borrower in connection with this Agreement and the transactions
contemplated hereby.
3.          Miscellaneous.
(a)          The Loan Documents and the obligations of the Borrower thereunder
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms.  This Agreement is a Loan Document.
(b)          The Borrower represents and warrants that: (i) the execution and
delivery of this Agreement and the performance by the Borrower of its
obligations hereunder are within the Borrower’s powers and have been duly
authorized by all necessary corporate and, if required, stockholder action; (ii)
this Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principals of equity, regardless of whether considered in
a proceeding in equity or at law; and (iii) the execution and delivery of this
Agreement and the performance by the Borrower of its obligations hereunder (A)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except as may be required under
applicable securities laws and regulations, (B) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any order of any Governmental Authority, (C) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any Subsidiary or their assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Subsidiary,
and (D) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any Subsidiary.
(c)         This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by fax or other electronic image scan transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.  Subject to
Section 10.17 of the Amended Credit Agreement, execution of this Agreement shall
be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a paper
based recordkeeping system, as the case may be.
3

--------------------------------------------------------------------------------

(d)          Each Lender party hereto represents and warrants that, after giving
effect to this Agreement, the representations and warranties of such Lender set
forth in the Amended Credit Agreement are true and correct as of the First
Amendment Effective Date.  Each Lender party hereto hereby agrees to comply with
the covenants applicable to such Lender set forth in the Amended Credit
Agreement.  Each party hereto acknowledges and agrees to the provisions set
forth in Section 10.19 and 10.20 of the Amended Credit Agreement.
(e)       Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
(f)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
(g)          The terms of Sections 10.09 and 10.10 of the Existing Credit
Agreement with respect to jurisdiction, waiver of venue and waiver of jury trial
are incorporated herein by reference, mutatis mutandis, and the parties hereto
agree to such terms.
[Signature pages follow]


4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:

CDK GLOBAL, INC.,
a Delaware corporation
         


By:
/s/ Lee J. Brunz     Name:
Lee J. Brunz     Title:
Executive Vice President, General Counsel and Secretary          



         


CDK GLOBAL, INC.
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
         


By:
/s/ Melissa Mullis     Name:
Melissa Mullis     Title:
Assistant Vice President          










CDK GLOBAL, INC.
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------

LENDERS:
BANK OF AMERICA, N.A.,
as a Lender
         


By:
/s/ Casey Richardson     Name:
Casey Richardson     Title:
Vice President          









CDK GLOBAL, INC.
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
as a Lender
         


By:
/s/ Inderjeet Singh Aneja     Name:
Inderjeet Singh Aneja     Title:
Executive Director          











CDK GLOBAL, INC.
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
MUFG BANK, LTD.,
as a Lender
         


By:
/s/ Matthew Antioco     Name:
Matthew Antioco     Title:
Director          











CDK GLOBAL, INC.
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
         


By:
/s/ Jennifer Hwang     Name:
Jennifer Hwang     Title:
Senior Vice President          
















--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
         


By:
/s/ Evan Waschitz     Name:
Evan Waschitz     Title:
Director          













CDK GLOBAL, INC.
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
BANK OF MONTREAL, CHICAGO BRANCH,
as a Lender
         


By:
/s/ Joseph W. Linder     Name:
Joseph W. Linder     Title:
Vice President          











CDK GLOBAL, INC.
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
BNP PARIBAS,
as a Lender
         


By:
/s/ Eve Ravelojaona     Name:
Eve Ravelojaona     Title:
Director             By:
/s/ Yudesh Sohan     Name:
Yudesh Sohan
    Title: 
Director
 











CDK GLOBAL, INC.
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
MIZUHO BANK, LTD,
as a Lender
         


By:
/s/ Tracy Rahn     Name:
Tracy Rahn     Title:
Executive Director          









CDK GLOBAL, INC.
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
CITIZENS BANK, N.A.,
as a Lender
         


By:
/s/ Lawrence Ridgway     Name:
Lawrence Ridgway     Title:
Senior Vice President          









--------------------------------------------------------------------------------

 
THE HUNTINGTON NATIONAL BANK,
as a Lender
         


By:
/s/ Mark Zobel     Name:
Mark Zobel     Title:
Vice President          















CDK GLOBAL, INC.
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
ASSOCIATED BANK, N.A.,
as a Lender
         


By:
/s/ Stacy L. Keinz     Name:
Stacy L. Keinz     Title:
Assistant Vice President          













CDK GLOBAL, INC.
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
TRUIST BANK,
as a Lender
         


By:
/s/ Thomas P. Trail     Name:
Thomas P. Trail     Title:
Senior Vice President          











CDK GLOBAL, INC.
FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

--------------------------------------------------------------------------------

Annex A


Amended Credit Agreement


See attached.



--------------------------------------------------------------------------------





Published CUSIP Numbers:
Deal: 12508JAL4
3-Year Term Loan: 12508JAM2
5-Year Term Loan: 12508JAN0


 
ANNEX A


TERM LOAN CREDIT AGREEMENT
(as amended by that certain First Amendment to
Term Loan Credit Agreement dated May 4, 2020)
 
dated as of


August 17, 2018,


among


CDK GLOBAL, INC.,


The LENDERS Party Hereto


and


BANK OF AMERICA, N.A.,
as Administrative Agent,
___________________________
JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
MUFG BANK, LTD.
and
WELLS FARGO BANK, N.A.,
as Syndication Agents


BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
MUFG BANK, LTD.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners




--------------------------------------------------------------------------------

TABLE OF CONTENTS



   Page    
ARTICLE I DEFINITIONS
1

Section 1.01.
Defined Terms
1
Section 1.02.
Classification of Loans and Borrowings
33

Section 1.03.
Terms Generally
33

Section 1.04.
Accounting Terms; GAAP
34

Section 1.05.
Currency Translation
34

Section 1.06.
Interest Rates
35

     
ARTICLE II THE CREDITS
35

Section 2.01.
Commitments
35

Section 2.02.
Loans and Borrowings
35

Section 2.03.
[Reserved]
36

Section 2.04.
Funding of Borrowings
36

Section 2.05.
Interest Elections
36

Section 2.06.
Termination of Commitments
38

Section 2.07.
[Reserved]
38

Section 2.08.
Repayment of Loans; Evidence of Debt
38

Section 2.09.
Amortization of Borrowings
39

Section 2.10.
Prepayment of Loans
39

Section 2.11.
Fees
40

Section 2.12.
Interest
40

Section 2.13.
Alternate Rate of Interest; Illegality
41

Section 2.14.
Increased Costs
42

Section 2.15.
Break Funding Payments
44

Section 2.16.
Taxes
44

Section 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
47

Section 2.18.
Mitigation Obligations; Replacement of Lenders
49

Section 2.19.
Successor LIBOR
50

     
ARTICLE III REPRESENTATIONS AND WARRANTIES
 51
Section 3.01.
Organization; Powers
51

Section 3.02A.
Authorization; Enforceability
51

Section 3.02B.
Authorization; Enforceability
51

Section 3.03A.
Governmental Approvals; No Conflicts
51

Section 3.03B.
Governmental Approvals; No Conflicts
52

Section 3.04.
Financial Condition; No Material Adverse Change
52

Section 3.05.
Properties
52

Section 3.06.
Litigation and Environmental Matters
52

Section 3.07.
Compliance with Laws and Agreements
53

Section 3.08.
Federal Reserve Regulations
53

Section 3.09.
Investment Company Status
53

Section 3.10.
Taxes
53

Section 3.11.
ERISA
53

Section 3.12.
Disclosure
53

Section 3.13.
Solvency
54

Section 3.14.
Anti-Corruption Laws and Sanction Laws
54




i

--------------------------------------------------------------------------------



Section 3.15.
Affected Financial Institution
54

Section 3.16.
Collateral Matters
54

Section 3.17.
Subsidiaries; Loan Parties
55

Section 3.18.
Insurance
55

   
ARTICLE IV CONDITIONS
 56
Section 4.01.
Closing Date
56

     
ARTICLE V AFFIRMATIVE COVENANTS
 57
Section 5.01.
Financial Statements and Other Information
57

Section 5.02.
Notices of Material Events
58

Section 5.03.
Existence; Conduct of Business
59

Section 5.04.
Taxes
59

Section 5.05.
Business and Properties
59

Section 5.06.
Books and Records; Inspection Rights
59

Section 5.07.
Compliance with Laws
59

Section 5.08.
Use of Proceeds
60

Section 5.09.
Additional Subsidiaries
60

Section 5.10.
Covenant to Guarantee the Obligations; Covenant to Give Security
60

Section 5.11.
Information Regarding the Collateral
61
Section 5.12.
Maintenance of Insurance
61
     
ARTICLE VI NEGATIVE COVENANTS
 61
Section 6.01.
Liens
62

Section 6.02.
Subsidiary Indebtedness
63

Section 6.03.
Sale and Leaseback Transactions
65

Section 6.04A.
Fundamental Changes
65

Section 6.04B.
Fundamental Changes
66

Section 6.05A.
Restrictive Agreements
66

Section 6.05B.
Restrictive Agreements
67

Section 6.06.
Leverage Ratio
67

Section 6.07.
Ratio of Consolidated EBITDA to Consolidated Interest Expense
68

Section 6.08.
Investments
68

Section 6.09A.
Share Repurchases
69

Section 6.09B.
Restricted Payments
69

Section 6.10.
Asset Sales
70

     
ARTICLE VII EVENTS OF DEFAULT
 70    
ARTICLE VIII THE AGENTS
 73    
ARTICLE IX [RESERVED]
 78    
ARTICLE X MISCELLANEOUS
 78
Section 10.01.
Notices
78

Section 10.02.
Waivers; Amendments
79

Section 10.03.
Expenses; Indemnity; Damage Waiver
81

Section 10.04.
Successors and Assigns
82

Section 10.05.
Survival
85

Section 10.06.
Counterparts; Integration; Effectiveness
85

Section 10.07.
Severability
86

Section 10.08.
Right of Setoff
86




ii

--------------------------------------------------------------------------------

Section 10.09.
Governing Law; Jurisdiction; Consent to Service of Process
86

Section 10.10.
WAIVER OF JURY TRIAL
87

Section 10.11.
Headings
87

Section 10.12.
Confidentiality; Non-Public Information
87

Section 10.13.
Conversion of Currencies
88

Section 10.14.
Interest Rate Limitation
88

Section 10.15.
Patriot Act
88

Section 10.16.
No Fiduciary Relationship
89

Section 10.17.
Electronic Execution
89

Section 10.18.
Payments Set Aside
89

Section 10.19.
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
90

Section 10.20.
Acknowledgement Regarding Any Supported QFCs
90











iii

--------------------------------------------------------------------------------

SCHEDULES:


Schedule 2.01

–

Commitments
Schedule 3.17(a)

–

Subsidiaries
Schedule 3.17(b)

–

Loan Parties
Schedule 3.18

–

Insurance
Schedule 6.01

–

Existing Liens
Schedule 6.02

–

Existing Subsidiary Indebtedness
Schedule 6.03

–

Existing Sale and Leaseback Transactions
Schedule 6.05

–

Restrictive Agreements




EXHIBITS:
         
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
Form of Interest Election Request
Exhibit C
--
Form of Note
Exhibit D-1
--
Form of US Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit D-2
--
Form of US Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit D-3
--
Form of US Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit D-4
--
Form of US Tax Compliance Certificate (For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)
Exhibit E
--
Form of Guarantee Agreement
Exhibit F
--
Form of Security and Pledge Agreement
Exhibit G
 
Form of Secured Party Designation Notice
     






iv

--------------------------------------------------------------------------------

THIS TERM LOAN CREDIT AGREEMENT dated as of August 17, 2018, is by and among CDK
GLOBAL, INC., a Delaware corporation, the LENDERS party hereto, and BANK OF
AMERICA, N.A., as Administrative Agent.
The Borrower has requested that the Lenders extend credit in the form of Loans
denominated in US Dollars in an aggregate principal amount of $600,000,000,
available to the Borrower on the Closing Date.  The proceeds of the Loans are to
be used for general corporate purposes.
The Lenders are willing to provide the Loans referred to in the preceding
paragraph upon the terms and subject to the conditions set forth herein. 
Accordingly, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01.          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
“3-Year Term Loan” has the meaning specified in Section 2.01(a).
“3-Year Term Loan Borrowing” means 3-Year Term Loans of the same Type made,
converted or continued on the same date and, in the case of LIBOR Loans, as to
which a single Interest Period is in effect.
“3-Year Term Loan Commitment” means, with respect to each 3-Year Term Loan
Lender, the commitment of such 3-Year Term Loan Lender to make a 3-Year Term
Loan hereunder on the Closing Date, expressed as an amount representing the
principal amount of the 3-Year Term Loan to be made by such 3-Year Term Loan
Lender hereunder.  The initial amount of each 3-Year Term Loan Lender’s 3-Year
Term Loan Commitment is set forth on Schedule 2.01.  The aggregate amount of the
3-Year Term Loan Commitments of all 3-Year Term Loan Lenders on the Closing Date
is $300,000,000.
“3-Year Term Loan Lender” means (a) on the Closing Date, any Lender that has a
3-Year Term Loan Commitment at such time, and (b) at any time thereafter, any
Lender that holds a 3-Year Term Loan at such time.
“5-Year Term Loan” has the meaning specified in Section 2.01(b).
“5-Year Term Loan Borrowing” means 5-Year Term Loans of the same Type made,
converted or continued on the same date and, in the case of LIBOR Loans, as to
which a single Interest Period is in effect.
“5-Year Term Loan Commitment” means, with respect to each 5-Year Term Loan
Lender, the commitment of such 5-Year Term Loan Lender to make a 5-Year Term
Loan hereunder on the Closing Date, expressed as an amount representing the
principal amount of the 5-Year Term Loan to be made by such 5-Year Term Loan
Lender hereunder.  The initial amount of each 5-Year Term Loan Lender’s 5-Year
Term Loan Commitment is set forth on Schedule 2.01.  The aggregate amount of the
5-Year Term Loan Commitments of all 5-Year Term Loan Lenders on the Closing Date
is $300,000,000.
 “5-Year Term Loan Lender” means (a) on the Closing Date, any Lender that has a
5-Year Term Loan Commitment at such time, and (b) at any time thereafter, any
Lender that holds a 5-Year Term Loan at such time.
1

--------------------------------------------------------------------------------

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Obligations” means the due and punctual payment of (a) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements, when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (b) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Borrower
and its Subsidiaries under Secured Cash Management Agreements and Secured Hedge
Agreements; provided, that, the Additional Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1.00%) equal to the LIBO Rate for such Interest Period multiplied by
the Statutory Reserve Rate; provided, that, if the Adjusted LIBO Rate shall be
less than 0.75%, such rate shall be deemed 0.75% for purposes of this Agreement.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, or any
successor appointed in accordance with Article VIII.  Unless the context
requires otherwise, the term “Administrative Agent” shall include any Affiliate
of Bank of America through which Bank of America shall determine to perform any
of its obligations in such capacity hereunder in accordance with Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent and the Collateral Agent,
and “Agent” means any one of them.
“Agent Parties” has the meaning assigned to such term in Section 10.01(d).
“Agreement” means this Term Loan Credit Agreement, as amended from time to time
in accordance with the terms hereof.
“Agreement Currency” has the meaning assigned to such term in Section 10.13(b).
  “Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1% per annum,
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Adjusted LIBO Rate
plus 1% per annum; provided, that, if such rate shall be less than zero, such
rate shall be deemed to be
2

--------------------------------------------------------------------------------

zero for purposes of this Agreement.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans.  Those loans may be priced at, above, or
below such announced prime rate.  Any change in such prime rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.  For purposes of clause (c)
above (subject, for the avoidance of doubt, to the proviso set forth in the
definition of “Adjusted LIBO Rate”), the Adjusted LIBO Rate on any day shall be
based on the rate per annum appearing on the applicable Bloomberg screen page
displaying interest rates for US Dollar deposits in the London interbank market
(or, in the event such rate does not appear on a page of the Bloomberg screen,
on the appropriate page of such other information service that publishes such
rate as shall be selected by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to such day for
deposits in US Dollars with a maturity of one month (without any rounding).  Any
change in the Alternate Base Rate due to a change in Bank of America’s “prime
rate”, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in Bank of
America’s “prime rate”, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, as the case may be.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or the Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.
“Applicable Creditor” has the meaning assigned to such term in Section 10.13(b).
“Applicable Rate” means, for any day, (a) with respect to any LIBOR Loan that is
a 3-Year Term Loan, the applicable rate per annum set forth below under the
caption “3-Year Term Loan – LIBO Rate Spread,” (b) with respect to any ABR Loan
that is a 3-Year Term Loan, the applicable rate per annum set forth below under
the caption “3-Year Term Loan – ABR Spread,” (c) with respect to any LIBOR Loan
that is a 5-Year Term Loan, the applicable rate per annum set forth below under
the caption “5-Year Term Loan – LIBO Rate Spread,” and (d) with respect to any
ABR Loan that is a 5-Year Term Loan, the applicable rate per annum set forth
below under the caption “5-Year Term Loan – ABR Spread,” as applicable, based
upon the Ratings of Moody’s, S&P and Fitch in effect on such day:

 
3-Year Term Loan
5-Year Term Loan
LIBO Rate Spread
ABR Spread
LIBO Rate Spread
ABR Spread
Category 1
≥ Baa2/BBB/BBB
1.625%
0.625%
1.750%
0.750%
Category 2
Baa3/BBB-/BBB-
1.750%
0.750%
1.875%
0.875%
Category 3
Ba1/BB+/BB+
2.000%
1.000%
2.125%
1.125%
Category 4
Ba2/BB/BB
2.250%
1.250%
2.375%
1.375%
Category 5
≤ Ba3/BB-/BB- or unrated
2.750%
1.750%
2.875%
1.875%



; provided, that, upon the earlier to occur of (x) the Covenant Relief End Date
and (y) the Initial Collateral and Guarantee Requirement Satisfaction Date, the
“Applicable Rate” shall be determined by reference to the below grid, instead of
the grid immediately preceding this proviso:
3

--------------------------------------------------------------------------------

 
3-Year Term Loan
5-Year Term Loan
LIBO Rate Spread
ABR Spread
LIBO Rate Spread
ABR Spread
Category 1
≥ Baa2/BBB/BBB
1.125%
0.125%
1.250%
0.250%
Category 2
Baa3/BBB-/BBB-
1.250%
0.250%
1.375%
0.375%
Category 3
Ba1/BB+/BB+
1.500%
0.500%
1.625%
0.625%
Category 4
Ba2/BB/BB
1.750%
0.750%
1.875%
0.875%
Category 5
≤ Ba3/BB-/BB- or unrated
2.250%
1.250%
2.375%
1.375%



For purposes of the foregoing, (i) if the Ratings assigned by Moody’s, S&P and
Fitch shall fall within different categories, then the applicable category shall
be (A) the category in which two of the Ratings shall fall or (B) if there is no
such category, the category in which the intermediate Rating shall fall, (ii)(A)
if Moody’s or S&P shall not have a Rating in effect (other than by reason of the
circumstances referred to in the last sentence of this definition), such Rating
Agency shall be deemed to have a Rating in Category 5 and (B) if Fitch shall not
have a Rating in effect (other than by reason of the circumstances referred to
in the last sentence of this definition), the applicable category shall be the
category in which the higher of the Ratings of Moody’s and S&P shall fall unless
such Ratings differ by more than one category, in which case the applicable
category shall be that immediately below the category in which the higher of
such Ratings falls, and (iii) if any Rating shall be changed (other than as a
result of a change in the rating system of the applicable Rating Agency), such
change shall be effective as of the date on which it is first publicly announced
by the Rating Agency making such change.  Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s, S&P or Fitch shall change, or if any
such Rating Agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Required Lenders shall negotiate in good faith
to amend this definition to reflect such changed rating system or the
unavailability of a Rating from such Rating Agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the Rating most recently in effect prior to such change or
cessation.
“Arrangers” means, collectively, BofA Securities, Inc., JPMorgan Chase Bank,
N.A., U.S. Bank National Association, MUFG Bank, Ltd. and Wells Fargo
Securities, LLC, in their capacities as joint lead arrangers and joint
bookrunners for the credit facilities established hereby.
“Asset Sale” means the non-ordinary course sale (including any transaction that
has the economic effect of a sale), transfer or other disposition (by way of
merger or otherwise, including sales in connection with a Sale and Leaseback
transaction (but excluding any disposition as a result of any condemnation or
casualty in respect of property)) by the Borrower or any Subsidiary, of (a) any
Equity Interests of any Subsidiary or (b) any other assets of the Borrower or
any Subsidiary (other than inventory, licenses and sublicenses granted in the
ordinary course of business, obsolete or worn out assets, scrap, cash
equivalents, and marketable securities, in each case disposed of in the ordinary
course of business and the unwinding of any Hedging Agreement), except: (i) Sale
and Leaseback Transactions permitted by Section 6.03, (ii) any sale, transfer,
license, lease or other disposition of property to the Borrower or any of its
Subsidiaries; provided, that, if the transferor of such property is a Loan
Party, (x) the transferee thereof must be a Loan Party or (y) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 6.08, (iii) the sale or discount of accounts receivable arising in the
ordinary course of business, but only in connection with the collection or
compromise thereof, (iv) the surrender or waiver of contractual rights or the
settlement, release or surrender of contract or tort claims, in each case, in
the ordinary course
4

--------------------------------------------------------------------------------

of business and (v) (A) the grant of a Lien permitted by Section 6.01, (B) any
sale, transfer, lease or other disposition (including by way of merger)
permitted by Section 6.04B(a), (C) Investments permitted by Section 6.08 and (D)
Restricted Payments permitted by Section 6.09B, in each case with respect to
this clause (v), other than by reference to Section 6.10 or this definition (or
any clause hereof or thereof).


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.
“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended).  In the case of any lease which is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
Affected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
 “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Board” means the Board of Governors of the Federal Reserve System of the United
States.
5

--------------------------------------------------------------------------------

“Board of Directors” means the Board of Directors of the Borrower.
“Borrower” means CDK Global, Inc., a Delaware corporation.
“Borrower Materials” has the meaning assigned to such term in Section 5.01.
“Borrowing” means a 3-Year Term Loan Borrowing or a 5-Year Term Loan Borrowing,
as the context may require.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits denominated in US Dollars in the London interbank market.
“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
“Cash Management Bank” means any Person, in its capacity as a party to a Cash
Management Agreement, that (a) at the time it enters into a Cash Management
Agreement with a Loan Party or a Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or a Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, that, for any of the foregoing to be included as a “Secured Cash
Management Agreement” on any date of determination by the Administrative Agent,
the applicable Cash Management Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.
“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such Person.
“CFC Holding Company” means each Domestic Subsidiary that has no material assets
other than the Equity Interests of one or more (a) CFCs or (b) Persons described
in this definition.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Closing Date) of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower or (b) occupation of a majority of the seats (other
than vacant seats) on the Board of Directors by Persons who were not (i)
directors of the Borrower on the Closing Date or (ii) nominated or appointed, or
approved prior to their election, by the Board of Directors.
6

--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any rule, regulation, treaty or other law, (b)
any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, no act, event or circumstance referred to in clause (a), (b) or (c) of
this definition shall be deemed to have occurred prior to the Closing Date as a
result of the applicable law, rule, regulation, interpretation, application,
request, guideline or directive having been adopted, made or issued under the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or Basel III
as promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities.
“Charges” has the meaning assigned to such term in Section 10.14.
“Closing Date” means August 17, 2018.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Collateral Agent are purported to be granted
pursuant to and in accordance with the terms of the Collateral Documents;
provided, that, “Collateral” shall not include any Excluded Property.
“Collateral Agent” means Bank of America, in its capacity as collateral agent
for the Lenders, the “Lenders” under and as defined in the Revolving Credit
Agreement and the holders of any Senior Notes Indenture Secured Obligations, or
any successor appointed in accordance with Article VIII.  Unless the context
requires otherwise, the term “Collateral Agent” shall include any Affiliate of
Bank of America through which Bank of America shall determine to perform any of
its obligations in such capacity in accordance with Article VIII.
“Collateral and Guarantee Period” means the period commencing upon the
occurrence of any Collateral and Guarantee Trigger Event and ending on the date
upon which the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full.
“Collateral and Guarantee Requirement” means, at any time during the Collateral
and Guarantee Period, the requirement that:
(a)          the Administrative Agent shall have received from the Borrower and
each Designated Subsidiary (i) either (A) a counterpart of the Guarantee
Agreement duly executed and delivered on behalf of such Person or (B) in the
case of any Person that becomes a Subsidiary after the Initial Collateral and
Guarantee Requirement Satisfaction Date (it being understood that any Subsidiary
ceasing to be an Excluded Subsidiary but remaining a Subsidiary shall be deemed
to be such Subsidiary becoming a Subsidiary for purposes hereof), a supplement
to the Guarantee Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person, (ii) either (A) a counterpart of the
Security and Pledge Agreement duly executed and delivered on behalf of such
Person or (B) in the case of any Person that becomes a Subsidiary after the
Initial Collateral and Guarantee Requirement Satisfaction Date (it being
understood that any Subsidiary ceasing to be an Excluded Subsidiary but
remaining a Subsidiary shall be deemed to be such Subsidiary becoming a
Subsidiary for purposes hereof), a supplement to the Security and Pledge
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person, (iii) either (A) a counterpart of the Pari Passu Intercreditor
Agreement duly executed and delivered
7

--------------------------------------------------------------------------------

on behalf of such Person or (B) in the case of any Person that becomes a
Subsidiary after the Initial Collateral and Guarantee Requirement Satisfaction
Date (it being understood that any Subsidiary ceasing to be an Excluded
Subsidiary but remaining a Subsidiary shall be deemed to be such Subsidiary
becoming a Subsidiary for purposes hereof), a supplement to the Pari Passu
Intercreditor Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person, (iv) if such Person owns registrations of or
applications for United States Patents, Trademarks or Copyrights that constitute
Collateral, a counterpart of any applicable IP Security Agreement duly executed
and delivered on behalf of such Person, and (v) such organization documents,
resolutions and favorable opinions of counsel as the Administrative Agent shall
require with respect to the Borrower or such Designated Subsidiary, as the case
may be, all in form, content and scope reasonably satisfactory to the
Administrative Agent;


(b)          all Equity Interests held directly by the Borrower or any other
Loan Party shall have been pledged pursuant to the Security and Pledge Agreement
(provided, that, the Loan Parties shall not be required to pledge more than 65%
of the outstanding voting Equity Interests in any CFC or CFC Holding Company),
and the Collateral Agent shall, to the extent required by the Security and
Pledge Agreement, have received certificates or other instruments representing
all such Equity Interests in any Subsidiary, together with undated stock powers
or other instruments of transfer with respect thereto endorsed in blank; and
(c)          all documents and instruments, including UCC financing statements,
required by applicable law to be filed, registered or recorded to create the
Liens intended to be created by the Collateral Documents and to perfect such
Liens to the extent required by, and with the priority required by, the
Collateral Documents, shall have been filed, registered or recorded or delivered
to the Agents for filing, registration or recording.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of legal opinions or other
deliverables with respect to, particular assets of the Loan Parties, or the
provision of Guarantees by any Subsidiary, if and for so long as the
Administrative Agent and the Borrower reasonably agree that the cost (including
any adverse tax consequences), burden, difficulty or consequence of creating or
perfecting such pledges or security interests in such assets, or obtaining such
legal opinions or other deliverables in respect of such assets, or providing
such Guarantees, shall be excessive in view of the benefits to be obtained by
the Lenders therefrom.
The Administrative Agent may grant extensions of time for the creation and
perfection of security interests in, or the obtaining of legal opinions or other
deliverables with respect to, particular assets or the provision of any
Guarantee by any Subsidiary where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the
Collateral Documents.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:
(i)          Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in the Collateral Documents and, to the extent appropriate
in the applicable jurisdiction, as agreed between the Agents and the Borrower;
(ii)          the Collateral and Guarantee Requirement shall not apply to any of
the following assets (collectively, the “Excluded Property”; each capitalized
term used in this clause (ii) and clause (iii) below but not defined in this
Agreement having the meaning
8

--------------------------------------------------------------------------------

given to it in the Security and Pledge Agreement or the Guarantee Agreement, as
the case may be): (A) any asset (including any governmental licenses, state or
local franchises, charters, authorizations or Equity Interests in any
partnership, joint venture or Subsidiary that is not a wholly-owned Subsidiary)
to the extent that the pledge of or grant of a security interest in such asset
(1) is prohibited or restricted by applicable law, (2) requires a consent not
obtained from any Governmental Authority pursuant to applicable law, (3) in the
case of any Equity Interests in any partnership, joint venture or Subsidiary
that is not a wholly-owned Subsidiary or any other Investment Property, is
prohibited by any organizational or governance documents of any partnership,
joint venture or Subsidiary that is not a wholly-owned Subsidiary or by any
applicable shareholder or any similar agreement or (4) in the case of any assets
acquired by the Borrower or any Subsidiary after the Initial Collateral and
Guarantee Requirement Satisfaction Date, or any assets of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged, amalgamated or consolidated with or into the Borrower or a Subsidiary)
after the Initial Collateral and Guarantee Requirement Satisfaction Date, is
prohibited by, constitutes a breach or default under, results in the termination
of, gives rise to a right on the part of any party thereto (other than the
Borrower or any Subsidiary) to terminate or materially modify or requires any
consent of any party thereto (other than the Borrower or any Subsidiary) under,
in the case of this clause (4), any contract, license, agreement, instrument or
other document that was in effect at the time of such acquisition or such Person
becoming a Subsidiary (or such merger, amalgamation or consolidation) and was
not entered into in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary (or such merger, amalgamation or
consolidation) or the requirements of the Loan Documents, except, in each case
under this clause (A), to the extent that such law or the term in such contract,
license, agreement, instrument or other document providing for such prohibition,
breach, default or right of termination or modification or requiring such
consent is ineffective under the UCC or other applicable law or principles of
equity, (B) any asset owned at the Initial Collateral and Guarantee Requirement
Satisfaction Date, or thereafter acquired, by any Loan Party that is subject to
a Lien securing a purchase money, project financing or finance lease obligation
or a Capital Lease Obligation if (1) the contract or other agreement under which
such Lien is granted (or the documentation providing for such obligation)
prohibits the creation of any other Lien on such property or (2) a grant of any
other Lien on such property would otherwise be prohibited by, constitute a
breach or default under, result in the termination of, give rise to a right on
the part of any party thereto (other than the Borrower or any Subsidiary) to
terminate or materially modify or requires any consent of any party thereto
(other than the Borrower or any Subsidiary) under, such contract or agreement,
in each case to the extent both such Lien and such obligation secured thereby
are permitted under the Loan Documents, (C) any trucks, trailers, tractors,
service vehicles, automobiles, rolling stock or other registered mobile
equipment or equipment covered by certificates of title or ownership, (D)
Deposit Accounts and Securities Accounts (and cash and other assets maintained
or credited therein) (1) exclusively used for payroll, payroll taxes and other
employee wage and benefit payments, (2) exclusively used for taxes required by
applicable law to be collected, remitted or withheld, (3) exclusively used for
funds held in trust, or (4) containing an aggregate balance, for all such
accounts taken together, of less than $10,000,000, (E) any intellectual
property, lease, license or other agreement to the extent that a grant of a
security interest therein is prohibited by, constitutes a breach or default
under, results in the termination of, gives rise to a right on the part of any
party thereto (other than the Borrower or any Subsidiary) to terminate or
materially modify or requires any consent of any party thereto (other than the
Borrower or any Subsidiary) under, such intellectual property, lease, license or
other agreement, except to the extent that the term in such intellectual
property, lease, license or other agreement
9

--------------------------------------------------------------------------------

providing for such prohibition, breach, default or right of termination or
modification or requiring such consent is ineffective under the UCC or other
applicable law or principles of equity, other than Proceeds thereof, the
assignment of which is expressly deemed effective under the UCC notwithstanding
such prohibition, (F) any fee-owned real property, (G) any leasehold interests
in real property, (H) any intent-to-use trademark application or intent-to-use
service mark application prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent that the grant of
a security interest therein would impair the validity or enforceability of such
intent-to-use trademark application or intent-to-use service mark application
under applicable Federal law; (I) Equity Interests in any special purpose
Subsidiary (including, for the avoidance of doubt, any Special Purpose
Securitization Subsidiaries), any not-for-profit Subsidiary or any captive
insurance Subsidiary, (J) voting Equity Interests in any CFC or CFC Holding
Company in excess of 65% of the voting Equity Interests in such CFC or CFC
Holding Company, (K) Margin Stock (within the meaning of Regulation U of the
Board), (L) any asset as to which the Borrower reasonably determines that
creating or perfecting a pledge or security interest therein would result in
material adverse tax consequences to the Borrower or any Subsidiary, (M) any
asset as to which the Collateral Agent and the Borrower agree in writing that
the cost of creating or perfecting a pledge or security interest therein is
excessive in view of the benefits to be obtained by the Lenders therefrom, (N)
Letter of Credit Rights (except to the extent constituting supporting
obligations such that a Lien thereon may be perfected by filing of a financing
statement under the UCC with respect to the applicable Loan Party) and (O) any
Commercial Tort Claim as to which the applicable Loan Party has determined that
it reasonably expects to recover less than $5,000,000; in each case other than
any Proceeds, substitutions or replacements of the foregoing (unless such
Proceeds, substitutions or replacements would constitute assets described in
clauses (A) through (O) hereof);


(iii)        no deposit account control agreement, securities account control
agreement or other control agreements, or (except with respect to Equity
Interests represented or evidenced by certificates or instruments to the extent
required by clause (b) above) other perfection by “control” shall be required
with respect to any Collateral (including Letter of Credit Rights, Chattel
Paper, Deposit Accounts, Securities Accounts and Commodity Accounts and
intercompany Indebtedness);
(iv)         subject to clause (iii) above, except to the extent that perfection
and priority may be achieved (x) by the filing of a financing statement under
the UCC with respect to the applicable Loan Party, or (y) with respect to Equity
Interests, by the delivery of certificates or instruments representing or
evidencing such Equity Interests along with appropriate undated instruments of
transfer executed in blank, no Loan Party shall be required to take any action
with respect to, and the Loan Documents shall not contain any requirements as
to, perfection or priority with respect to any assets or property described in
clause (b) above;
(v)          no Loan Party shall be required to obtain any collateral access
agreements, warehouse agreements, estoppel, bailee acknowledgments or any
similar agreements;
(vi)         no Loan Party shall be required to provide any notice or obtain the
consent of any Governmental Authority under the Federal Assignment of Claims Act
or analogous state laws; and
10

--------------------------------------------------------------------------------

(vii)          no actions in any jurisdiction outside of the United States or
that are necessary to comply with the laws of any jurisdiction outside of the
United States shall be required (it being understood that there shall be no
security agreements, pledge agreements or share charge agreements governed under
the laws of any jurisdiction outside of the United States).
“Collateral and Guarantee Trigger Event” means the occurrence of any one or more
of the following during the period commencing on the First Amendment Effective
Date and ending on the Covenant Relief End Date: (a) the Ratings Collateral and
Guarantee Trigger Event shall occur or (b) the Leverage Ratio, as of the end of
any period of four consecutive fiscal quarters of the Borrower, as set forth in
a certificate of a Financial Officer of the Borrower delivered to the
Administrative Agent pursuant to Section 5.01(c), shall be greater than 4.25 to
1.00 (it being understood that if any such certificate is not delivered when due
in accordance with Section 5.01(c), then, the “Collateral and Guarantee Trigger
Event” shall be deemed to have occurred as of the date such certificate was
required to have been delivered, if the Administrative Agent (in consultation
with the Required Lenders) determines that the Leverage Ratio, as of the end of
the applicable period of four consecutive fiscal quarters of the Borrower was
greater than 4.25 to 1.00 and notifies the Borrower of such determination in
writing).
“Collateral Documents” means, collectively, the Guarantee Agreement, the
Security and Pledge Agreement, the IP Security Agreements and each of the
guaranty agreements, security agreements, pledge agreements (in each case,
together with any supplements or joinders with respect thereto) or other similar
agreements delivered to the Administrative Agent and/or the Collateral Agent
pursuant to Section 5.10 and/or to satisfy the Collateral and Guarantee
Requirement and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Collateral Agent.
 “Commitment” means a 3-Year Term Loan Commitment or a 5-Year Term Loan
Commitment, as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 “Communication” has the meaning assigned to such term in Section 10.17.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however determined) or that are franchise Taxes or
branch profit Taxes.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus
(a)          without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:
(i)          consolidated interest expense for such period (including imputed
interest expense in respect of Capital Lease Obligations and Securitization
Transactions),
(ii)          consolidated income tax expense for such period,
(iii)          all amounts attributable to depreciation for such period and
amortization of intangible assets for such period,
(iv)          any other non-recurring noncash charges for such period (including
noncash compensation expense, but excluding any additions to bad debt reserves
or bad debt expense and any noncash charge that results from the write-down or
write-off of
11

--------------------------------------------------------------------------------

inventory or accounts receivable or that is in respect of any item that was
included in Consolidated Net Income in a prior period),


(v)          any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement,
(vi)          any unrealized losses for such period attributable to the
application of “mark to market” accounting in respect of Hedging Agreements,
(vii)          the cumulative effect for such period of a change in accounting
principles,
(viii)          any expenses or charges (other than depreciation or amortization
expense as described in the preceding clause (iii)) related to the carrying out
of any issuance of Equity Interests, acquisition, disposition, recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof), including (x) such
fees, expenses or charges related to this Agreement and the Revolving Credit
Agreement, and (y) any amendment or other modification of the Obligations or
other Indebtedness, in an aggregate amount during any period of four consecutive
fiscal quarters not to exceed $5,000,000,
(ix)          any (A) restructuring expenses attributable to the Borrower’s
international businesses for such period, (B) “restructuring expenses” and
“other business transformation expenses” (if incurred prior to June 30, 2020)
attributable to the “Business Transformation Plan” (as each such term is used in
the Borrower’s annual report on Form 10-K for the fiscal year ended June 30 2016
and its quarterly report on Form 10-Q for the fiscal quarter ended September 30,
2016), or (C) “business process modernization expenses” for such period
attributable to the “Business Process Modernization Program” (as each such term
is used in the Borrower’s annual report on Form 10-K for the fiscal year ended
June 30, 2019), in each case, for such period; provided, that, (A) such expenses
shall have been determined in a manner consistent with the Borrower’s practices
prior to the First Amendment Effective Date and reflected as such in the
Borrower’s annual or quarterly reports filed with the SEC, and (B) from and
after the First Amendment Effective Date, the aggregate amount added back to
Consolidated EBITDA pursuant to this clause (a)(ix) plus the aggregate amount
added back to Consolidated EBITDA pursuant to clause (a)(x) below plus the
aggregate amount of cash payments which the Borrower chooses not to subtract in
computing Consolidated EBITDA pursuant to the proviso at the end of this clause
(a), shall not exceed $100,000,000 (or, solely with respect to the period of
four consecutive fiscal quarters ending June 30, 2020, $125,000,000) in any
period of four consecutive fiscal quarters,
(x)          legal and regulatory expenses including “ongoing expenses”
(including, without limitation, settlement expenses and charges), in each case,
for such period related to the matters identified under the heading “Competition
Matters” in Note 11 of the Borrower’s financial statements included with the
Borrower’s quarterly report on Form 10-Q for the fiscal quarter ended March 31,
2018; provided, that, (A) such expenses shall have been determined in a manner
consistent with the Borrower’s practices prior to the First Amendment Effective
Date and reflected as such in the Borrower’s annual or quarterly reports filed
with the SEC, and (B) from and after the First Amendment Effective Date, the
aggregate amount added back to Consolidated EBITDA  pursuant to this clause
(a)(x), plus the aggregate amount added back to Consolidated EBITDA pursuant to
clause (a)(ix) above plus the aggregate amount of cash payments which the
Borrower chooses not to
12

--------------------------------------------------------------------------------

subtract in computing Consolidated EBITDA pursuant to the proviso at the end of
this clause (a), shall not exceed $100,000,000 (or, solely with respect to the
period of four consecutive fiscal quarters ending June 30, 2020, $125,000,000)
in any period of four consecutive fiscal quarters, and


(xi)          one-time, non-recurring integration, restructuring and litigation
costs and expenses in connection with the ELEAD1ONE Acquisition in an aggregate
amount during the term of this Agreement not to exceed $75,000,000;
provided, that, any cash payment made with respect to any noncash item added
back in computing Consolidated EBITDA for any prior period pursuant to this
clause (a) (or that would have been added back had this Agreement been in effect
during such prior period) shall be subtracted in computing Consolidated EBITDA
for the period in which such cash payment is made; provided, further, that, in
the case of any cash payments made with respect to legal expenses for the fiscal
quarter ended June 30, 2019 that were added back to Consolidated EBITDA in a
prior period as a noncash item pursuant to clause (a)(iv) above (and without
duplication of any add-backs set forth in clause (a) above), the Borrower may,
instead of subtracting such cash payments in computing Consolidated EBITDA for
the period in which such cash payment is made, choose to not subtract such cash
payments, so long as the aggregate amount of such cash payments which the
Borrower chooses not to subtract in computing Consolidated EBITDA plus the
aggregate amount added back to Consolidated EBITDA pursuant to clause (a)(ix)
above plus the aggregate amount added back to Consolidated EBITDA pursuant to
clause (a)(x) above, shall not exceed $100,000,000 (or, solely with respect to
the period of four consecutive fiscal quarters ending June 30, 2020,
$125,000,000) in any period of four consecutive fiscal quarters; and minus
(b)          without duplication and to the extent included in determining such
Consolidated Net Income, the sum of:
(i)          any non-recurring noncash items of income for such period
(excluding any noncash items of income (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) that represents
the reversal of any accrual made in a prior period for anticipated cash charges,
but only to the extent such accrual reduced Consolidated EBITDA for such prior
period),
(ii)          any gains for such period attributable to the early extinguishment
of Indebtedness or obligations under any Hedging Agreement,
(iii)          any unrealized gains for such period attributable to the
application of “mark to market” accounting in respect of Hedging Agreements, and
(iv)          the cumulative effect for such period of a change in accounting
principles;
provided, further, that, Consolidated EBITDA shall be calculated so as to
exclude the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition, or any exclusive
license, of assets by the Borrower or any of its consolidated Subsidiaries,
other than dispositions of inventory and other dispositions and licenses in the
ordinary course of business.  All amounts added back in computing Consolidated
EBITDA for any period pursuant to clause (a) above, and all amounts subtracted
in computing Consolidated EBITDA pursuant to clause (b) above, to the extent
such amounts are, in the reasonable judgment of a Financial Officer of the
Borrower, attributable to any Subsidiary that is not wholly owned by the
Borrower, shall be reduced by the portion thereof that is attributable to the
non-controlling interest in such Subsidiary.  For purposes of calculating
Consolidated EBITDA for any period, if during
13

--------------------------------------------------------------------------------

such period the Borrower or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto in accordance with generally
accepted financial practice as if such Material Acquisition or such Material
Disposition had occurred on the first day of such period.


“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations and
Securitization Transactions) of the Borrower and the Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.  For
purposes of calculating Consolidated Interest Expense for any period, if during
such period the Borrower or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto in accordance
with generally accepted financial practice as if such Material Acquisition or
such Material Disposition had occurred on the first day of such period.
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided, that, there shall be
excluded (a) the income of any Person (other than the Borrower) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Borrower or,
subject to clause (b) below, any other consolidated Subsidiary during such
period and (b) the income or loss of, and any amounts referred to in clause (a)
above paid to, any consolidated Subsidiary that is not wholly owned by the
Borrower to the extent such income or loss or such amounts are attributable to
the non-controlling interest in such consolidated Subsidiary.
“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities of the Borrower and the
Subsidiaries and (ii) goodwill and other intangible assets of the Borrower and
the Subsidiaries, in each case determined on a consolidated basis in accordance
with GAAP, all as reflected in the consolidated financial statements of the
Borrower most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of such
financial statements, the most recent consolidated financial statements of the
Borrower referred to in Section 3.04(a)).  For purposes of this definition, the
amount of assets and liabilities of any Subsidiary that is not wholly owned by
the Borrower shall be included or deducted, as the case may be, only to the
extent of the proportional equity interest directly or indirectly owned by the
Borrower in such Subsidiary; provided, that, in the case of any such
liabilities, to the extent such liabilities are recourse to the Borrower or any
other Subsidiary, the full amount of such liabilities that are so recourse shall
be deducted for purposes of this definition.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Covenant Relief End Date” means the first (1st) date occurring on or after the
Covenant Relief Financial Deliveries Date on which the following conditions
shall have been satisfied: (a) no Default or Event of Default shall have
occurred and be continuing as of such date and (b) the Administrative Agent
shall have received a certificate of a Financial Officer of the Borrower
required by Section 5.01(c) demonstrating that (i) the Leverage Ratio, as of the
end of the period of four consecutive fiscal quarters of the Borrower most
recently ended on or prior to such date shall not be greater than 3.75 to 1.00
and (ii) the Borrower was in compliance with Sections 6.06 and 6.07 as of the
end of the period of four consecutive fiscal quarters of the Borrower most
recently ended on or prior to such date.
14

--------------------------------------------------------------------------------

“Covenant Relief Financial Deliveries Date” means the date upon which the
Borrower shall have delivered to the Administrative Agent (a) the financial
statements required by Section 5.01 for the period of four consecutive fiscal
quarters of the Borrower ending December 31, 2021 and (b) the related
certificate of a Financial Officer of the Borrower required by Section 5.01(c)
for such period of four consecutive fiscal quarters of the Borrower.
“Covered Entity” means any of the following, (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b) or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to such term in Section 10.20.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Designated Non-Cash Consideration” means non-cash consideration received by the
Borrower or any Subsidiary in connection with a Qualifying Asset Sale that is
designated as “Designated Non-Cash Consideration” on the date received pursuant
to a certificate of a Financial Officer of the Borrower setting forth the basis
of the fair market value of such non-cash consideration.
“Designated Subsidiary” means any Subsidiary that is not an Excluded Subsidiary.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“ELEAD1ONE Acquisition” means the acquisition by CDK Global, LLC, a Delaware
limited liability company and subsidiary of the Borrower (“CDK Global”), of one
hundred percent (100%) of the Equity Interests of Data Software Services, LLC
(d/b/a Elead1ONE), a Georgia limited liability company (“DSS”), and certain of
its Affiliates, pursuant to that certain Equity Purchase Agreement, dated as of
June 28, 2018, by and among CDK Global, HJH Management Company, LLC, a Georgia
limited liability company, Fresh Beginnings, a Georgia corporation (“Fresh
Beginnings”), DSS, DSS Holdco, Inc., a Delaware corporation, Fresh Beginnings
Holdco, Inc., a Delaware corporation, Judith S. Hathcock, an individual, in her
capacity as the Representative (as defined therein) and the sole owner of DSS
and Fresh
15

--------------------------------------------------------------------------------

Beginnings, Hugh Hathcock, an individual (solely for the purposes set forth
therein), Hope Hathcock, an individual, Hailee Hathcock, an individual, and
Heather Hathcock, an individual.


“Electronic Copy” has the meaning assigned to such term in Section 10.17.
“Electronic Record” has the meaning assigned to such term in Section 10.17.
“Electronic Signature” has the meaning assigned to such term in Section 10.17.
“Eligible Assets” means long-term assets (including Equity Interests of a Person
owning such assets) that are used or useful in the same line of business as the
Borrower and its Subsidiaries were engaged in on the Closing Date (or any
business reasonably related, incidental or ancillary thereto).
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund and (d) any other Person approved by the Administrative Agent and
the Borrower (such approval not to be unreasonably withheld); provided, that,
(i) the Borrower’s approval shall not be required during the existence and
continuation of an Event of Default and (ii) neither any individual (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit, of any individual), nor the Borrower or any Affiliate of the
Borrower, shall qualify as an Eligible Assignee.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 “ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice period is waived); (b) any failure by
any Plan to satisfy the minimum funding standard (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each case
whether or not
16

--------------------------------------------------------------------------------

waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA, or in endangered or critical status, within the meaning of
Section 305 of ERISA; or (h) a determination that any Plan is, or is expected to
be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code).


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Property” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.
“Excluded Subsidiary” means any Subsidiary that is (a) an Immaterial Subsidiary,
(b) a Subsidiary that is prohibited by applicable law from guaranteeing the
Obligations, (c) a Person that is prohibited by any contractual obligation, or
the guarantee of the Obligations by which would require any approval or consent
of any Person (other than the Borrower or any Subsidiary) that has not been
received, in each case which prohibition or requirement is in existence at the
time such Person becomes a Subsidiary (so long as such prohibition or
requirement is not created in contemplation of or in connection with such Person
becoming a Subsidiary), (d) a CFC, (e) a CFC Holding Company, (f) a Subsidiary
that the Borrower reasonably determines that the provision of a Guarantee
thereby would result in material adverse tax consequences to the Borrower or any
Subsidiary, (g) a special purpose entity (including, for the avoidance of doubt,
any Special Purpose Securitization Subsidiaries), (h) a not-for-profit
Subsidiary, (i) a captive insurance company, (j) a non-wholly owned Subsidiary
that is prohibited by any organizational or governance documents or by any
applicable shareholder or any similar agreement from guaranteeing the
Obligations or (k) a Subsidiary that the Borrower and the Administrative Agent
have agreed to exclude from becoming a Loan Party pursuant to the provisions set
forth in the definition of “Collateral and Guarantee Requirement”.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 2.02 of the Guarantee Agreement and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the guaranty of such Guarantor, or grant by such Guarantor of a Lien,
becomes effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a Master Agreement governing more than one Hedging Agreement, such
exclusion shall apply only to the
17

--------------------------------------------------------------------------------

portion of such Swap Obligation that is attributable to Hedging Agreements for
which such guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.


“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any Obligation
hereunder, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed by the
jurisdiction under which such recipient is organized or in which its principal
office or any lending office from which it makes Loans hereunder is located, or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
Federal withholding Tax that is imposed on payments by the Borrower to such
Lender pursuant to a law in effect on the date such Lender becomes a party to
this Agreement (or designates a new lending office) (other than pursuant to an
assignment request by the Borrower under Section 2.18(b)), (c) any withholding
Taxes imposed by the United States pursuant to FATCA, and (d) any withholding
Tax that is attributable to such Lender’s failure to comply with Section
2.16(f), except, in the case of clause (b) above, to the extent that (i) such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding Tax pursuant to Section 2.16 or (ii) such withholding Tax
shall have resulted from the making of any payment to a location other than the
office designated by the Administrative Agent or such Lender for the receipt of
payments of the applicable type.
“Existing Credit Agreements” means, collectively, (a) that certain credit
agreement, dated as of September 16, 2014, among the Borrower, certain
Subsidiaries from time to time party thereto, as borrowing subsidiaries, the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, (b) that certain credit agreement, dated as of December
14, 2015, among the Borrower, the lenders from time to time party thereto, and
Bank of America, as administrative agent, and (c) that certain credit agreement,
dated as of December 9, 2016, among the Borrower, the lenders from time to time
party thereto, and Bank of America, as administrative agent.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations
promulgated thereunder or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided, that, if such rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or equivalent of
such Person and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the Borrower so designated by any of the
foregoing officers of the Borrower in a notice to the Administrative Agent or
any other officer or employee of the Borrower designated in or pursuant to an
agreement between the Borrower and the Administrative Agent.


“First Amendment Effective Date” means May 4, 2020.
18

--------------------------------------------------------------------------------

“Fitch” means Fitch, Inc., and any successor to its rating agency business.
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis and subject to Section 1.04.
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including, without limitation, the Bank for
International Settlements and the Basel Committee on Banking Supervision or any
successor or similar authority to either of the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that, the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guarantee Agreement” means the guarantee agreement substantially in the form of
Exhibit E (with such adjustments thereto or in such other form as may otherwise
be reasonably satisfactory to the Administrative Agent), to be dated on or about
the Initial Collateral and Guarantee Requirement Satisfaction Date, executed in
favor of the Administrative Agent by each Loan Party.
“Guarantor” means (a) each Subsidiary that is a party to the Guarantee
Agreement, including each Subsidiary that may from time to time become a party
thereto pursuant to Section 5.09 or Section 5.10, (b) with respect to (i)
Additional Obligations owing by any Subsidiary, and (ii) any Swap Obligation of
a Specified Loan Party (determined before giving effect to Sections 2.01 and
2.02 of the Guarantee Agreement) under the Guarantee Agreement, the Borrower,
and (c) the successors and permitted assigns of the foregoing.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Hedging Agreement
that, (a) at the time it enters into a Hedging Agreement not prohibited by this
Agreement with a Loan Party or a Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Hedging Agreement not prohibited by this Agreement with a Loan Party or a
Subsidiary, in each case, in its capacity as a party to such Hedging Agreement;
provided, that, in the case of a Secured Hedge
19

--------------------------------------------------------------------------------

Agreement with a Person who is no longer a Lender (or an Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement; provided,
further, that, for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Immaterial Subsidiary” means, as of any date, any Subsidiary that is not a
Material Subsidiary at such date.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person (limited to the value of the property securing such
Indebtedness if such Indebtedness has not been assumed), (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) all Securitization Attributable Indebtedness of such
Person.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.03(b).
“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Initial Collateral and Guarantee Requirement” means the requirement that, after
the occurrence of any Collateral and Guarantee Trigger Event, (a)(i) the
Borrower shall have satisfied the Collateral and Guarantee Requirement and (ii)
Designated Subsidiaries that (together with the Borrower) (A) generated at least
sixty percent (60%) of total consolidated revenues of the Borrower and its
Subsidiaries for the period of four consecutive fiscal quarters of the Borrower
most recently ended on or prior to the Initial Collateral and Guarantee
Requirement Satisfaction Date for which financial statements have been delivered
pursuant to Section 5.01 and (B) have total consolidated assets of at least
sixty percent (60%) of total consolidated assets of the Borrower and its
Subsidiaries as of the Initial Collateral and Guarantee Requirement Satisfaction
Date, in each case, shall have satisfied the Collateral and Guarantee
Requirement, (b) the Loan Parties (in the aggregate) shall have granted valid
and perfected security interests (prior to all Liens on such
20

--------------------------------------------------------------------------------

 assets, except for Liens (i) permitted by this Agreement which may have
priority over the Liens of the Collateral Agent on such assets by operation of
law (including the priority rules under the UCC) or (ii) which are otherwise
permitted pursuant to Section 6.01 of this Agreement) to the Collateral Agent in
assets constituting at least sixty percent (60%) of total consolidated assets of
the Borrower and its Subsidiaries as of the Initial Collateral and Guarantee
Requirement Satisfaction Date, (c) the Administrative Agent shall have received
a certificate, dated as of the Initial Collateral and Guarantee Requirement
Satisfaction Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, (i) certifying that the Loan Parties have satisfied the
requirements set forth in clauses (a) and (b) of this definition as of the
Initial Collateral and Guarantee Requirement Satisfaction Date, (ii) confirming
that, after the satisfaction of the conditions set forth in clauses (a) and (b)
of this definition, the representations and warranties of the Loan Parties set
forth in this Agreement and the other Loan Documents are true and correct (A) in
the case of representations and warranties qualified as to materiality, in all
respects, and (B) otherwise, in all material respects, in each case on and as of
the Initial Collateral and Guarantee Requirement Satisfaction Date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct (1) in the case of representations and warranties qualified as to
materiality, in all respects, and (2) otherwise, in all material respects, as of
such earlier date and (iii) attaching thereto true, correct and complete copies
of Schedules 3.17(a), 3.17(b) and 3.18, (d) the Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Loan Parties as of the Initial Collateral and Guarantee
Requirement Satisfaction Date, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Loan Parties,
this Agreement or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel and (e) the
Administrative Agent shall have received a favorable written opinion (addressed
to the Agents and the Lenders and dated the Initial Collateral and Guarantee
Requirement Satisfaction Date) of legal counsel for the Loan Parties with
respect to the transactions contemplated hereby, in form and substance
reasonably satisfactory to the Administrative Agent.  For purposes of making the
determinations required by this definition, revenues and assets of Foreign
Subsidiaries shall be converted into US Dollars at the rates used in preparing
the consolidated balance sheet of the Borrower included in the applicable
financial statements.


“Initial Collateral and Guarantee Requirement Satisfaction Date” means the date
on which the Loan Parties shall have satisfied the Initial Collateral and
Guarantee Requirement.
 “Interest Election Request” means a request by the Borrower, appropriately
completed and signed by a Financial Officer of the Borrower, to convert or
continue a Borrowing in accordance with Section 2.05, in the form of Exhibit B
or any other form approved by the Administrative Agent and the Borrower
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent).
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date for the
applicable Loans and (b) with respect to any LIBOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and the
Maturity Date for the applicable Loans and, in addition, in the case of a LIBOR
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.  If an Interest
Payment Date falls on a date which is not a Business Day, such Interest Payment
Date shall be deemed to be the next succeeding Business Day, or, in the case of
LIBOR Loans where the next succeeding Business Day falls in the next succeeding
calendar month, the next preceding Business Day.


“Interest Period” means, with respect to any LIBOR Borrowing, (a) the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one,

21

--------------------------------------------------------------------------------

two, three or six months (or, if agreed by all the Lenders, seven days or 12
months) thereafter (in each case, subject to availability), as the Borrower may
elect, or (b) for purposes of the penultimate sentence of Section 2.05(c) only,
a Non-Standard Interest Period; provided, that, (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person or (b) a loan, advance or
capital contribution to, guarantee or assumption of  Indebtedness for borrowed
money of, or purchase or other acquisition of any other Indebtedness for
borrowed money of another Person (including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
guaranties Indebtedness for borrowed money of such other Person, but excluding
any acquisition of (i) all of the Equity Interests of any Person or (ii) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person).  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested (measured at the time
made), without adjustment for subsequent increases or decreases in the value of
such Investment but giving effect to any returns or distributions of capital or
repayment of principal actually received in cash by such Person with respect
thereto (but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment).
“IP Security Agreements” has the meaning assigned to such term in the Security
and Pledge Agreement.
“IRS” means the United States Internal Revenue Service.
“Judgment Currency” has the meaning assigned to such term in Section 10.13(b).
“Lender” means each of the Persons listed as a “Lender” on the signature pages
to this Agreement, each other Person that becomes a “Lender” in accordance with
this Agreement (including any Person that becomes a party hereto pursuant to an
Assignment and Assumption) and their respective successors and assigns.  The
term “Lender” shall exclude any Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.
“Leverage Ratio” means, at any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended on or most recently prior to such date.
 “LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.
 “LIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Adjusted LIBO Rate.
22

--------------------------------------------------------------------------------

“LIBOR Successor Rate” has the meaning specified in Section 2.19.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the Collateral Documents, the Guarantee
Agreement, the Pari Passu Intercreditor Agreement, each document or other
agreement entered into in connection with the Transactions and designated by its
terms as a “Loan Document” and, except for purposes of Section 10.02(b), each
promissory note delivered pursuant to this Agreement.  The Loan Documents shall
specifically exclude any Secured Cash Management Agreement and any Secured Hedge
Agreement.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement entered into in
connection with a Hedging Agreement.
“Material Acquisition” means any individual acquisition of (a) Equity Interests
in any Person if, after giving effect thereto, such Person will become a
Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided, that, the aggregate
consideration for such individual acquisition (including Indebtedness assumed in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $250,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or (c) the rights of or benefits available
to the Lenders under this Agreement.
 “Material Disposition” means any individual sale, transfer or other disposition
of (a) all or substantially all the issued and outstanding Equity Interests in
any Person that are owned by the Borrower or any Subsidiary or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) of the Borrower or any
23

--------------------------------------------------------------------------------

Subsidiary; provided, that, the aggregate consideration for such individual
sale, transfer or other disposition (including Indebtedness assumed by the
transferee in connection therewith, all obligations in respect of deferred
purchase price (including obligations under any purchase price adjustment but
excluding earnout or similar payments) and all other consideration payable in
connection therewith (including payment obligations in respect of noncompetition
agreements or other arrangements representing acquisition consideration))
exceeds $250,000,000.


“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Borrower and
the Subsidiaries in an aggregate principal amount exceeding $75,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.
“Material Subsidiary” means (a) any Subsidiary that directly or indirectly owns
any Equity Interest in or Controls any Material Subsidiary and (b) any other
Subsidiary (i) the consolidated revenues of which for the most recent period of
four consecutive fiscal quarters of the Borrower for which financial statements
have been delivered pursuant to Section 5.01 (or, prior to the first delivery of
such financial statements, the most recent consolidated financial statements of
the Borrower referred to in Section 3.04(a)) were greater than 10.0% of the
Borrower’s total consolidated revenues for such period or (ii) the consolidated
assets of which as of the end of such period were greater than 10.0% of the
Borrower’s total consolidated assets as of such date; provided, that, if at any
time the aggregate consolidated revenues or consolidated assets of all
Subsidiaries that are not Material Subsidiaries for or at the end of any period
of four fiscal quarters exceeds 10% of the Borrower’s consolidated revenues for
such period or 10% of the Borrower’s consolidated assets as of the end of such
period, the Borrower shall (or, in the event the Borrower has failed to do so
within 10 days, the Administrative Agent may) designate sufficient Subsidiaries
as “Material Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries.  For purposes of making the determinations required by this
definition, revenues and assets of foreign Subsidiaries shall be converted into
US Dollars at the rates used in preparing the consolidated balance sheet of the
Borrower included in the applicable financial statements.
“Maturity Date” means (a) with respect to the 3-Year Term Loans, August 17,
2021, and (b) with respect to the 5-Year Term Loans, August 17, 2023; provided,
that, in each case, if such date is not a Business Day, the applicable Maturity
Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning assigned to such term in Section 10.14.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means, means the aggregate cash and cash equivalents
proceeds received by the Borrower or any Subsidiary in respect of any Asset
Sale, net of (a) selling expenses paid or payable to a third party in connection
therewith (including reasonable brokers’ fees or commissions, legal, accounting
and other professional and transactional fees, transfer and similar taxes and
the Borrower’s good faith estimate of income taxes actually paid or payable in
connection with such sale), (b) amounts provided as a reserve, in accordance
with GAAP, against (i) any liabilities under any indemnification obligations
associated with such Asset Sale or (ii) any other liabilities retained by the
Borrower or any of its Subsidiaries associated with the assets disposed of in
such Asset Sale (provided, that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (c) the
24

--------------------------------------------------------------------------------

principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money (other than Indebtedness under the Loan
Documents) which is secured by a Lien on the assets disposed of in such Asset
Sale (so long as such Lien was permitted to encumber such assets under the Loan
Documents at the time of such sale) and which is repaid or required to be repaid
(provided, that, to the extent such Indebtedness for borrowed money is not
repaid within one hundred eighty (180) days of such Asset Sale such cash or cash
equivalents proceeds shall then constitute “Net Cash Proceeds”) with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
assets), and (d) in the case of any such cash or cash equivalents proceeds
received by any Subsidiary that is not a wholly owned Subsidiary, the pro rata
portion of such proceeds allocable to the holders (other than the Borrower and
its Subsidiaries) of Equity Interests in such Subsidiary that is not a wholly
owned Subsidiary (calculated without regard to this clause (d)) and not
available for distribution to or for the account of the Borrower or a Subsidiary
as a result thereof.


“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 10.02, and that has been consented to
by the Required Lenders and, in the case of any amendment, modification or
waiver that requires the consent of the Required 3-Year Term Loan Lenders or the
Required 5-Year Term Loan Lenders, the Required 3-Year Term Loan Lenders or the
Required 5-Year Term Loan Lenders, as applicable.
“Non-Standard Interest Period” means, with respect to any LIBOR Borrowing, a
period (other than a seven day Interest Period, and subject to availability)
commencing on the date of such Borrowing and ending less than one month
thereafter, as the Borrower may elect.
“Obligations” means the due and punctual payment of (a) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to the Borrower, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (b) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Loan
Parties under this Agreement and the other Loan Documents; provided, that, from
and after any Collateral and Guarantee Trigger Event, the Obligations shall
include the Additional Obligations; provided, further, that, without limiting
the foregoing, the Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.
“Other Connection Taxes” means, with respect to any recipient of any payment
made on account of an Obligation, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).
25

--------------------------------------------------------------------------------

“Pari Passu Intercreditor Agreement” means an intercreditor agreement, in form
and substance reasonably satisfactory to the Agents and the Borrower, that
contains terms and conditions that are within the range of terms and conditions
customary for intercreditor agreements that are of the type that govern
intercreditor relationships between holders of pari passu senior secured credit
facilities, to be dated on or about the Initial Collateral and Guarantee
Requirement Satisfaction Date, executed by the Agents, Bank of America, as
administrative agent under the Revolving Credit Agreement and the Loan Parties.
“Participant” has the meaning assigned to such term in Section 10.04(g).
“Participant Register” has the meaning assigned to such term in Section
10.04(g).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Asset Sale” means any Qualifying Asset Sale by the Borrower or any
Subsidiary; provided, that, the Borrower has (a) voluntarily prepaid the Loans
pursuant to and in accordance with Section 2.10, in an aggregate amount equal to
one hundred percent (100%) of the Net Cash Proceeds received by the Borrower and
its Subsidiaries from such Qualifying Asset Sale or (b) on a pro rata basis,
prepaid or redeemed (i) the Loans pursuant to and in accordance with Section
2.10 and (ii) Indebtedness under any one or more Senior Notes Indentures in
accordance with the terms of such Senior Notes Indentures, in an aggregate
amount equal to one hundred percent (100%) of the Net Cash Proceeds received by
the Borrower and its Subsidiaries from such Qualifying Asset Sale; provided,
further, that, with respect to any Qualifying Asset Sale, to the extent that the
Borrower or such Subsidiary reinvests such Net Cash Proceeds in Eligible Assets
within three hundred sixty five (365) days of the date of such Qualifying Asset
Sale (as to any Qualifying Asset Sale, such three hundred sixty five (365) day
period being the “Reinvestment Period” for such Qualifying Asset Sale) such Net
Cash Proceeds shall not be required to be so applied to prepay or redeem the
Loans or Indebtedness under the Senior Notes Indentures in order for such
Qualifying Asset Sale to constitute a “Permitted Asset Sale” during the
Reinvestment Period with respect to such Qualifying Asset Sale (it being
understood that if such Net Cash Proceeds have not been so reinvested by the end
of the applicable Reinvestment Period, the Borrower or such Subsidiary must
prepay or redeem the Loans or Indebtedness under the Senior Notes Indentures in
accordance with the first proviso of this definition at the end of such
Reinvestment Period in order for such Qualifying Asset Sale to thereafter
constitute a “Permitted Asset Sale”).
 “Permitted Encumbrances” means:
(a)          Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in good faith;
(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
26

--------------------------------------------------------------------------------

(d)         deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and
(f)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any of its Subsidiaries;
provided, that, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien in favor of the PBGC.
“Permitted Securitization Documents” means all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.
“Permitted Securitization Financing” means one or more transactions pursuant to
which (a) Receivables Assets or interests therein are sold or transferred to or
financed by one or more Special Purpose Securitization Subsidiaries, and (b)
such Special Purpose Securitization Subsidiaries finance (or refinance) their
acquisition of such Receivables Assets or interests therein, or the financing
thereof, by selling or borrowing against Receivables Assets (including conduit
and warehouse financings) and any Hedging Agreements entered into in connection
with such Receivables Assets; provided, that, recourse to the Borrower or any
Subsidiary (other than the Special Purpose Securitization Subsidiaries) in
connection with such transactions shall be limited to the extent customary (as
determined by the Borrower in good faith) for similar transactions in the
applicable jurisdictions (including, to the extent applicable, in a manner
consistent with the delivery of a “true sale”/“absolute transfer” opinion with
respect to any transfer by the Borrower or any Subsidiary (other than a Special
Purpose Securitization Subsidiary)).
“Permitted Share Repurchases” means any Share Repurchase made by the Borrower,
so long as (a) no Event of Default exists immediately prior to and after giving
effect thereto and (b) the aggregate amount of all such Share Repurchases shall
not exceed $40,000,000 in any fiscal year of the Borrower.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is sponsored, maintained or contributed to by the
Borrower or any ERISA Affiliate.
“Platform” has the meaning assigned to such term in Section 5.01.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning assigned to such term in Section 5.01.
“Qualifying Asset Sale” means any Asset Sale by the Borrower or any Subsidiary;
provided, that, (a) at the time of such Asset Sale, no Event of Default shall
have occurred and be continuing or would result from such Asset Sale, (b) such
Disposition shall be for fair market value (as determined by the Borrower
27

--------------------------------------------------------------------------------

 in good faith) and (c) the purchase price for the property or assets acquired
in such Asset Sale shall be paid to the Borrower or such Subsidiary, as the case
may be, for not less than seventy-five percent (75%) cash and cash equivalent
consideration; provided, however, that for the purposes of this clause (c), the
following shall be deemed to be cash:  (i) any liabilities (as shown on the
Borrower’s most recent balance sheet (or in the footnotes thereto) provided
hereunder) of the Borrower or such Subsidiary (other than liabilities that are
by their terms subordinated to (x) the Obligations and (y) the Obligations under
and as defined in the Revolving Credit Agreement) that are assumed by the
transferee with respect to the applicable Asset Sale and for which the Borrower
and its Subsidiaries shall have been validly released by all applicable
creditors in writing, (ii) any securities received by the Borrower or such
Subsidiary from such transferee that are converted by the Borrower or such
Subsidiary into cash or cash equivalents (to the extent of the cash or cash
equivalents received in the conversion) within one hundred eighty (180) days
following the closing of the applicable Asset Sale; and (iii) any Designated
Non-Cash Consideration in respect of such Asset Sale having an aggregate fair
market value, taken together with the Designated Non-Cash Consideration in
respect of all other “Qualifying Asset Sales”, not in excess of $10,000,000
(with the fair market value of each item of Designated Non-Cash Consideration
being measured as of the time received).


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 10.20.
“Quotation Day” means, for any Interest Period, the day two Business Days prior
to the first day of such Interest Period.
“Rating Agencies” means Moody’s, S&P and Fitch.
“Ratings” means the public ratings from time to time established by the Rating
Agencies for the Index Debt, and “Rating” means any one of them.
“Ratings Collateral and Guarantee Trigger Event” means the occurrence of both of
the following: (a) the Rating from Moody’s shall be Ba2 or worse and (b) the
Rating from S&P shall be BB or worse.  If the rating system of Moody’s or S&P
shall change, or if any such Rating Agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Required Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of a Rating from such Rating Agency.
 “Receivables Assets” means, with respect to any Person, accounts receivable,
indebtedness and other obligations owed to or owned by such Person (whether now
existing or arising or acquired in the future) arising in the ordinary course of
business from the sale of goods or services (including any indebtedness or
obligation constituting an account, chattel paper, instrument or general
intangible), together with all related security, collateral, collections,
contracts, contract rights, guarantees or other obligations in respect thereof,
all proceeds and supporting obligations and all other related assets which are
of the type customarily transferred in connection with a Securitization
Transaction or, solely for purposes of Section 6.01(g) and Section 6.02(l), a
transaction contemplated by such sections.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided, that, (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness; (b) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been an obligor in respect
of such Original Indebtedness; and (c) such Refinancing Indebtedness shall not
28

--------------------------------------------------------------------------------

 be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof).


“Register” has the meaning assigned to such term in Section 10.04(e).
“Reinvestment Period” has the meaning assigned to such term in the definition of
“Permitted Asset Sale”.
“Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, one or more Lenders having outstanding
Loans representing more than 50% of the aggregate principal amount of all the
Loans then outstanding.
“Required 3-Year Term Loan Lenders” means, at any time, one or more 3-Year Term
Loan Lenders having outstanding 3-Year Term Loans representing more than 50% of
the aggregate principal amount of all the 3-Year Term Loans then outstanding.
“Required 5-Year Term Loan Lenders” means, at any time, one or more 5-Year Term
Loan Lenders having outstanding 5-Year Term Loans representing more than 50% of
the aggregate principal amount of all the 5-Year Term Loans then outstanding.
“Resignation Effective Date” has the meaning assigned to such term in Article
VIII.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Revolving Credit Agreement” means that certain revolving credit agreement,
dated as of the Closing Date, among, inter alios, the Borrower, certain
Subsidiaries from time to time party thereto, the lenders from time to time
party thereto and Bank of America, as administrative agent.
“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial Inc., and any successor to the rating agency business thereof.
“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
29

--------------------------------------------------------------------------------

“Sanction Laws” means laws and executive orders of the United States, the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or other relevant and applicable sanctions authority imposing
economic or financial sanctions or trade embargoes, and regulations implementing
such laws and executive orders.
 “Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanction Laws.
 “Sanctioned Person” means, at any time, (a) any Person that is included on any
list of designated Persons maintained by the Office of Foreign Assets, Her
Majesty’s Treasury of the United Kingdom, or on any comparable list maintained
under applicable Sanction Laws, (b) any Person located, organized or resident in
a Sanctioned Country, (c) any Person that is currently the subject of Sanction
Laws, or (d) any Person owned or controlled by any such Person or the Persons
described in the foregoing clause (a), (b) or (c).
“Scheduled Unavailability Date” has the meaning specified in Section 2.19.
“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, a rate
per annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in US Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period (or, in the case
of a Non-Standard Interest Period, with a term of one month), as displayed on
the applicable Bloomberg screen page that displays such rate (or, in the event
such rate does not appear on a page of the Bloomberg screen, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time); provided, that, if the
Screen Rate, determined as provided above, would be less than zero, the Screen
Rate shall for all purposes of this Agreement be zero.
“SEC” means the United States Securities and Exchange Commission.
“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any Subsidiary and any Cash Management Bank.
“Secured Hedge Agreement” means any Hedging Agreement not prohibited by this
Agreement between any Loan Party or any Subsidiary and any Hedge Bank.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit G.
“Securitization Attributable Indebtedness” means, as of any date of
determination, the amount of obligations outstanding under the legal documents
entered into as part of any Securitization Transaction on such date that
corresponds to the outstanding net investment (including loans) of, or cash
purchase price paid by, the unaffiliated third party purchasers or financial
institutions participating in such transaction and, as such, would be
characterized as principal if such transaction were structured as a secured
lending transaction rather than as a purchase (or, to the extent structured as a
secured lending transaction, is principal).
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions pursuant to which such Person
(or any subsidiary of such Person) may, directly or indirectly, sell, convey or
otherwise transfer, or grant a security interest in, any Receivables Assets of
such Person (or any subsidiary of such Person), to a special purpose subsidiary
of such Person or an Affiliate of such Person.
30

--------------------------------------------------------------------------------

“Security and Pledge Agreement” means the security and pledge agreement
substantially in the form of Exhibit F (with such adjustments thereto or in such
other form as may otherwise be reasonably satisfactory to the Agents), to be
dated on or about the Initial Collateral and Guarantee Requirement Satisfaction
Date, executed in favor of the Collateral Agent by each Loan Party.
“Senior Notes Indenture Secured Obligations” means, as of any date, any
obligations under one or more Senior Notes Indentures that have become secured
obligations on a pari passu basis with the Obligations in accordance with the
terms and provisions of the applicable Senior Notes Indenture(s) and the terms
and provisions of the Loan Documents.
“Senior Notes Indentures” means (a) the Indenture, dated as of October 14, 2014,
between the Borrower, as issuer, and U.S. Bank National Association, as trustee,
relating to the Borrower’s 4.50% senior notes due 2024, (b) the Indenture, dated
as of May 15, 2017, between the Borrower, as issuer, and U.S. Bank National
Association, as trustee, relating to the Borrower’s 4.875% senior notes due
2027, (c) the Indenture, dated as of June 18, 2018, between the Borrower, as
issuer, and U.S. Bank National Association, as trustee (as supplemented by that
certain Officer’s Certificate pursuant to Sections 2.02, 10.04 and 10.05 of the
Indenture, dated as of June 18, 2018, provided by the Borrower), relating to the
Borrower’s 5.875% senior notes due 2026, and (d) the Indenture, dated as of May
15, 2019, between the Borrower, as issuer, and U.S. Bank National Association,
as trustee, relating to the Borrower’s 5.25% senior notes due 2029; and “Senior
Notes Indenture” means any one of them.
“Share Repurchase” means any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary, but excluding the
receipt by the Borrower and its Subsidiaries of Equity Interests of the Borrower
as payment (a) for stock option exercises, (b) for withholding taxes due on
stock option exercises, (c) for the vesting of restricted share units from stock
based compensation program participants and (d) in connection with similar
equity based incentive programs, in each case, in the ordinary course of
business.
“Special Purpose Securitization Subsidiary” means a direct or indirect
wholly-owned Subsidiary of the Borrower established in connection with a
Permitted Securitization Financing for the acquisition of Receivables Assets or
interests therein, and which is organized in a manner (as determined by the
Borrower in good faith) intended to reduce the likelihood that it would be
substantively consolidated with the Borrower or any of the Subsidiaries (other
than Special Purpose Securitization Subsidiaries) in the event the Borrower or
any such Subsidiary becomes subject to a proceeding under the Bankruptcy Code of
the United States (or other insolvency law).
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 2.02 of the Guarantee Agreement).
“Specified Time” means 11:00 a.m., London time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to Regulation D.  LIBOR Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable
31

--------------------------------------------------------------------------------

 regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.


“subsidiary” means, with respect to any Person, any corporation or other entity
with respect to which such Person alone owns, subsidiaries of such Person own,
or such Person and one or more of its subsidiaries together own, directly or
indirectly, capital stock or other equity interests having ordinary voting power
to elect a majority of the members of the board of directors of such corporation
or other entity or having a majority interest in the capital or profits of such
corporation or other entity.
“Subsidiary” means any subsidiary of the Borrower.
“Supported QFC” has the meaning assigned to such term in Section 10.20.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Syndication Agents” means, collectively, JPMorgan Chase Bank, N.A., U.S. Bank
National Association, MUFG Bank, Ltd. and Wells Fargo Bank, N.A., in their
capacities as syndication agents with respect to the credit facilities
established hereunder.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and the Subsidiaries outstanding as of such date,
computed on a consolidated basis, but excluding contingent obligations of the
Borrower or any Subsidiary as an account party in respect of any letter of
credit or letter of guaranty to the extent such letter of credit or letter of
guaranty does not support Indebtedness.  For purposes of this definition, the
amount of any Indebtedness shall be determined in accordance with GAAP but
without giving effect to any election permitted under GAAP to value such
Indebtedness at “fair value” or to any other accounting principle that would
result in the amount of such Indebtedness (other than zero coupon Indebtedness)
being below the stated principal amount thereof.
“Transactions” means (a) prior to the occurrence of any Collateral and Guarantee
Trigger Event, (i) the execution, delivery and performance by the Borrower of
the Loan Documents, (ii) the borrowings of Loans hereunder and the use of the
proceeds thereof and (iii) the payment of fees and expenses incurred in
connection with the foregoing and (b) if any Collateral and Guarantee Trigger
Event occurs, (i) the execution, delivery and performance by the Loan Parties of
the Loan Documents, (ii) the borrowings of Loans hereunder and the use of the
proceeds thereof and (iii) the payment of fees and expenses incurred in
connection with the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other
32

--------------------------------------------------------------------------------

 jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.


 “UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
 “United States” means the United States of America.
“US Dollars” or “$” means the lawful currency of the United States.
“US Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 10.20.
“US Tax Compliance Certificate” has the meaning assigned to such term in Section
2.16(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.02.        Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be referred to by Type (e.g., a “LIBOR Loan”). 
Borrowings also may be referred to by Type (e.g., a “LIBOR Borrowing”).
SECTION 1.03.          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set
33

--------------------------------------------------------------------------------

forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor statutes, rules or regulations), (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (d)
the words “herein”, “hereof” and “hereunder” and words of similar import shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  Any reference herein to a merger,
transfer, consolidation, amalgamation, assignment, sale, or disposition, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, assignment, sale, or disposition,
or similar term, as applicable, to, of or with a separate Person.  Any division
of a limited liability company shall constitute a separate Person hereunder (and
each division of any limited liability company that is a Subsidiary, joint
venture or any other like term shall also constitute such a Person).


SECTION 1.04.          Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature used herein
shall be construed in accordance with GAAP, as in effect from time to time.  The
Borrower will provide a written summary of material changes in GAAP applicable
to the Borrower and in the consistent application thereof with each certificate
delivered in accordance with Section 5.01(c) (which requirement for a written
summary of material changes may be satisfied by including such summary in the
Borrower’s public filings available on the SEC’s website at www.sec.gov).  If
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision, or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose, regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then (a) such provision shall
be interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision shall have been amended in accordance herewith, and
(b) the Borrower shall provide to the Administrative Agent and the Lenders
summary financial statements required under this Agreement or as requested
hereunder setting forth an unaudited reconciliation between GAAP as in effect
and applied immediately before such change and GAAP after giving effect to such
change.  Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Subsidiary at
“fair value”, as defined therein, (ii) leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the audited
financial statements of the Borrower referred to in Section 3.04(a)(i) for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above, and (iii) all financial
statements required to be delivered pursuant to Sections 5.01(a) and 5.01(b)
shall be prepared in accordance with GAAP, as in effect from time to time.


SECTION 1.05.        Currency Translation.  For purposes of Article VI and the
definitions employed therein, amounts in currencies other than US Dollars shall
be translated into US Dollars at the currency exchange rates used in preparing
the Borrower’s most recent annual or quarterly financial statements
34

--------------------------------------------------------------------------------

SECTION 1.06.          Interest Rates.  The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBO Rate” or with respect to any
rate that is an alternative or replacement for comparable or successor rate
thereto to any of such rate (including, without limitation, any LIBOR Successor
Rate) or the effect of any of the foregoing, or of any LIBOR Successor Rate
Conforming Changes. Without prejudice to any other provision of this Agreement,
each party hereto acknowledges and agrees for the benefit of each of the other
parties hereto, that:  (a) LIBOR (i) may be subject to methodological or other
changes which could affect its value, (ii) may not comply with applicable laws
and regulations (such as the Regulation (EU) 2016/1011 of the European
Parliament and of the Council, as amended (EU Benchmarks Regulation)) and/or
(iii) may be permanently discontinued; and (b) the occurrence of any of the
aforementioned events and/or a Screen Rate replacement event may have adverse
consequences which may materially impact the economics of the financing
transactions contemplated under this Agreement.
ARTICLE II

THE CREDITS
SECTION 2.01.          Commitments.
(a)          Subject to the terms and conditions set forth herein, each 3-Year
Term Loan Lender agrees to make a term loan (each, a “3-Year Term Loan”) to the
Borrower, denominated in US Dollars, on the Closing Date in a principal amount
equal to its 3-Year Term Loan Commitment.  Subject to the penultimate sentence
of Section 2.05(c), each 3-Year Term Loan shall initially be a LIBOR Loan with
an Interest Period of one (1) month.  Amounts repaid or prepaid in respect of
3-Year Term Loans may not be reborrowed.
(b)          Subject to the terms and conditions set forth herein, each 5-Year
Term Loan Lender agrees to make a term loan (each, a “5-Year Term Loan”) to the
Borrower, denominated in US Dollars, on the Closing Date in a principal amount
equal to its 5-Year Term Loan Commitment.  Subject to the penultimate sentence
of Section 2.05(c), each 5-Year Term Loan shall initially be a LIBOR Loan with
an Interest Period of one (1) month.  Amounts repaid or prepaid in respect of
5-Year Term Loans may not be reborrowed.
SECTION 2.02.          Loans and Borrowings.
(a)         (i)          Each 3-Year Term Loan shall be made as part of a 3-Year
Term Loan Borrowing consisting of 3-Year Term Loans of the same Type made by the
3-Year Term Loan Lenders as outlined in Section 2.01(a).  The failure of any
3-Year Term Loan Lender to make a 3-Year Term Loan required to be made by it
shall not relieve any other 3-Year Term Loan Lender of its obligations
hereunder; provided, that, the 3-Year Term Loan Commitments of the 3-Year Term
Loan Lenders are several and no 3-Year Term Loan Lender shall be responsible for
any other 3-Year Term Loan Lender’s failure to make a 3-Year Term Loan as
required.


(ii)          Each 5-Year Term Loan shall be made as part of a 5-Year Term Loan
Borrowing consisting of 5-Year Term Loans of the same Type made by the 5-Year
Term Loan Lenders as outlined in Section 2.01(b).  The failure of any 5-Year
Term Loan Lender to make a 5-Year Term Loan required to be made by it shall not
relieve any other 5-Year Term Loan Lender of its obligations hereunder;
provided, that, the 5-Year Term Loan Commitments of the 5-Year Term Loan Lenders
are several and no 5-Year Term Loan
35

--------------------------------------------------------------------------------


Lender shall be responsible for any other 5-Year Term Loan Lender’s failure to
make a 5-Year Term Loan as required.


(b)          Subject to Section 2.13, each Borrowing shall be comprised entirely
of ABR Loans or LIBOR Loans as the Borrower may request in accordance herewith. 
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided, that, any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c)          At the commencement of each Interest Period for any LIBOR
Borrowing, and at the time any Borrowing is converted to or continued as an ABR
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided, that, a LIBOR
Borrowing that results from a continuation of an outstanding LIBOR Borrowing may
be in an aggregate amount that is equal to such outstanding Borrowing. 
Borrowings of more than one Type may be outstanding at the same time; provided,
that, there shall not be more than a total of 15 LIBOR Borrowings in the
aggregate at any time outstanding.
(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any LIBOR
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date for the applicable Loans.
SECTION 2.03.          [Reserved].
SECTION 2.04.          Funding of Borrowings.
(a)          Each Lender shall make each Loan to be made by it hereunder by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrower by promptly remitting the amounts so received, in like
funds, to such account as shall be designated by the Borrower for such purpose.
(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to any Borrowing hereunder that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of (A) the Federal
Funds Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
such Loans.


SECTION 2.05.          Interest Elections.


(a)         Each Borrowing initially shall be of the Type specified in Section
2.01 and shall have an initial Interest Period as specified in such Section. 
Thereafter, the Borrower may elect to
36

--------------------------------------------------------------------------------

convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing and, in the case of a LIBOR Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone (i) in the case of
a conversion of a Borrowing to or a continuation of a Borrowing as a LIBOR
Borrowing, by not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed continuation or conversion or (ii) in the case
of a conversion of a Borrowing to an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of the proposed conversion; provided, that, if
the Borrower wishes to request LIBOR Loans having an Interest Period other than
1, 2, 3 or 6 months in duration as provided in the definition of “Interest
Period”, the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m., New York City time, four Business Days prior to the
requested date of such LIBOR Borrowing, whereupon the Administrative Agent shall
give prompt notice to the applicable Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them and, not
later than 11:00 a.m., New York City time, three Business Days before the
requested date of such LIBOR Borrowing, the Administrative Agent shall notify
the Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the applicable Lenders.  Each such
telephonic notice shall be irrevocable and shall be confirmed promptly by hand
delivery or fax to the Administrative Agent of an executed written Interest
Election Request signed by the Borrower.  Notwithstanding any other provision of
this Section, the Borrower shall not be permitted to elect an Interest Period
for LIBOR Loans that does not comply with Section 2.02(d).
(c)          Each telephonic notice referred to in the preceding paragraph (b)
and each written Interest Election Request shall specify the following
information in compliance with Section 2.02 and paragraph (e) of this Section:
(i)          the Borrowing to which such notice and Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
(ii)          the effective date of the election made pursuant to such notice
and Interest Election Request, which shall be a Business Day;


(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
LIBOR Borrowing; and
(iv)        if the resulting Borrowing is to be a LIBOR Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such notice and Interest Election Request requests a LIBOR Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Notwithstanding any other
provision of this Agreement, the Borrower may elect a Non-Standard Interest
Period on only a single occasion, and only for the purpose of causing the
37

--------------------------------------------------------------------------------

subsequent Interest Periods under this Agreement to end on the same dates as
each “Interest Period” under and as defined in the Existing Credit Agreements. 
Each Lender waives any “breakage” costs that it would otherwise be entitled to
pursuant to Section 2.15 of any of the Existing Credit Agreements in connection
with the repayment of the Existing Credit Agreements on the Closing Date.
(d)          Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a LIBOR Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower (provided, that, no
such notice shall be required in the case of any Event of Default under clause
(h) or (i) of Article VII with respect to the Borrower), then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing
shall, at the end of the Interest Period applicable thereto, be converted to an
ABR Borrowing.
(f)          To the extent that any calculation of interest required to be paid
under this Agreement shall be based on (or result in) a calculation that is less
than zero, such calculation shall be deemed zero for purposes of this Agreement.
SECTION 2.06.         Termination of Commitments.  The aggregate 3-Year Term
Loan Commitments shall be automatically and permanently reduced to zero on the
date of the initial 3-Year Term Loan Borrowing.  The aggregate 5-Year Term Loan
Commitments shall be automatically and permanently reduced to zero on the date
of the initial 5-Year Term Loan Borrowing.
SECTION 2.07.          [Reserved].
SECTION 2.08.          Repayment of Loans; Evidence of Debt.
 (a)          The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan made by such Lender to the Borrower as provided in Section
2.09.


(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)          The entries made in the accounts maintained pursuant to paragraphs
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded
38

--------------------------------------------------------------------------------

therein; provided, that, the failure of any Lender or the Administrative Agent
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrower to repay the Loans or pay any other amounts due
hereunder in accordance with the terms of this Agreement.
(e)          Any Lender may request that the Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender such a promissory note payable to such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in substantially
the form attached hereto as Exhibit C.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns). Any such
promissory note issued on or after the First Amendment Effective Date shall
include the following legend:
FOR THE PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT. THE
LENDER MAY OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE
AND YIELD TO MATURITY FOR THIS NOTE BY SUBMITTING A WRITTEN REQUEST FOR SUCH
INFORMATION TO THE BORROWER AT THE FOLLOWING ADDRESS: 1950 Hassell Road, Hoffman
Estates, IL 60169.
SECTION 2.09.          Amortization of Borrowings.
(a)          (i)          The Borrower shall repay to the 3-Year Term Loan
Lenders on the Maturity Date for the 3-Year Term Loans the aggregate principal
amount of all 3-Year Term Loans outstanding on such date.
(ii)          The Borrower shall repay the 5-Year Term Loans to the 5-Year Term
Loan Lenders on the last day of each calendar quarter, commencing December 31,
2018 (or, if the last day of any such quarter shall not be a Business Day, then
on the next succeeding Business Day), in an amount for each such payment equal
to 1.25% of the aggregate principal amount of the 5-Year Term Loans made on the
Closing Date; provided, that, the
final principal repayment installment of the 5-Year Term Loans shall be repaid
on the Maturity Date for the 5-Year Term Loans and in any event shall be in an
amount equal to the aggregate principal amount of all 5-Year Term Loans
outstanding on such date.


(b)        Prior to any repayment of any 5-Year Term Loans under Section
2.09(a)(ii), the Borrower shall select the Borrowing or Borrowings to be repaid
and shall notify the Administrative Agent in accordance with Section 2.10(d) as
if such repayment were an optional prepayment.  Each repayment of a Borrowing
shall be applied ratably to the 5-Year Term Loans included in the repaid
Borrowing.  Repayments of 5-Year Term Loans shall be accompanied by accrued
interest on the amounts repaid.
SECTION 2.10.          Prepayment of Loans.
(a)          The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to the requirements of this
Section.
(b)          [Reserved].
39

--------------------------------------------------------------------------------

(c)          Prior to any optional prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(d) of this Section.
(d)          The Borrower shall notify the Administrative Agent by telephone
(confirmed by hand delivery or fax or any other form approved by the
Administrative Agent and the Borrower, including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) of any optional prepayment hereunder (i) in the case of a
LIBOR Borrowing, not later than 11:00 a.m., New York City time, three Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment, or, in each case, such shorter period of time as is acceptable to
the Administrative Agent in its sole discretion.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided, that, a notice of
optional prepayment may state that such notice is conditioned upon the
occurrence of subsequent events (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02.  Each voluntary prepayment of the 5-Year Term Loans shall be
applied to reduce the subsequent scheduled installments (including the balance
due on the Maturity Date for the 5-Year Term Loans) of the 5-Year Term Loans to
be made pursuant to Section 2.09(a)(ii) as specified by the Borrower in the
notice of prepayment notice delivered to the Administrative Agent (or, in the
absence of any such specification, ratably in accordance with the amounts of
such installments).  Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing.  Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12.
SECTION 2.11.          Fees.
 (a)          The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, on the Closing Date, an upfront fee in the amount
separately agreed upon between the Borrower and the Arrangers.


(b)          The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(c)           All fees payable hereunder shall be paid in US Dollars on the
dates due, in immediately available funds.  Fees paid shall not be refundable
under any circumstances.
(d)          To the extent that any calculation of any fee required to be paid
under this Agreement shall be based on (or result in) a calculation that is less
than zero, such calculation shall be deemed zero for purposes of this Agreement.
SECTION 2.12.          Interest.
(a)          (i)          The 3-Year Term Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate set
forth under the caption “3-Year Term Loan – ABR Spread” in the definition of
such term.
40

--------------------------------------------------------------------------------

(ii)          The 5-Year Term Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate set forth under the
caption “5-Year Term Loan – ABR Spread” in the definition of such term.
(b)          (i)          The 3-Year Term Loans comprising each LIBOR Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate set forth under the caption “3-Year
Term Loan – LIBO Rate Spread” in the definition of such term.
(ii)          The 5-Year Term Loans comprising each LIBOR Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate set forth under the caption “5-Year Term Loan
– LIBO Rate Spread” in the definition of such term.
(c)          [Reserved].
(d)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder shall not
be paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2.00%
per annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to 5-Year Term Loans that are ABR Loans
as provided in paragraph (a)(ii) of this Section.
(e)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided, that, (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.  All
interest shall be payable in US Dollars.


(f)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on Bank of America’s “prime rate”
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
(g)          To the extent that any calculation of interest or any fee required
to be paid under this Agreement shall be based on (or result in) a calculation
that is less than zero, such calculation shall be deemed zero for purposes of
this Agreement.
SECTION 2.13.          Alternate Rate of Interest; Illegality.
(a)          If prior to the commencement of any Interest Period for a LIBOR
Borrowing:
41

--------------------------------------------------------------------------------

(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(ii)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to the Lenders of making or maintaining the Loans included in
such Borrowing for such Interest Period;
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective, (B)
any LIBOR Borrowing shall be converted to, or continued as, on the last day of
the Interest Period applicable thereto, an ABR Borrowing, and (C) the
utilization of the Adjusted LIBO Rate component in determining the Alternate
Base Rate shall be suspended.
(b)          If any Lender determines that any law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Loan or to
determine or charge interest rates based upon the Adjusted LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, US Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such Loan or
continue LIBOR Loans or to convert ABR Loans to LIBOR Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the Adjusted LIBO Rate component of the Alternate Base Rate, the interest rate
on which ABR Loans of such Lender shall, if necessary to avoid such illegality,
be determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the Alternate Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, (A)
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all LIBOR Loans of such
Lender to ABR Loans (the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBOR Loans and (B) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Adjusted LIBO Rate, the Administrative Agent shall
during the period of such suspension compute the Alternate Base Rate applicable
to such Lender without reference to the Adjusted LIBO Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Adjusted LIBO Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.


SECTION 2.14.          Increased Costs.
(a)          If any Change in Law shall:
42

--------------------------------------------------------------------------------

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);
(ii)          impose on any Lender or any applicable interbank market any other
condition (other than with respect to Taxes) affecting this Agreement or LIBOR
Loans made by any Lender; or
(iii)         subject any Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then, upon request of such Lender, the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.
(b)          If any Lender reasonably determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.


(c)          Each Lender shall determine the amount or amounts necessary to
compensate such Lender or such Lender’s holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section using the methods customarily
used by it for such purpose (and if such Lender uses more than one such method,
the method used hereunder shall be that which most accurately determines such
amount or amounts).  A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or such Lender’s holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section, and an
explanation in reasonable detail of the method by which such amount shall have
been determined, shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within fifteen (15) Business Days after receipt
thereof.  Notwithstanding the foregoing, no Lender shall be entitled to seek
compensation for additional amounts or costs pursuant to this Section unless it
is the general policy of such Lender at such time to seek compensation under
similar circumstances from other similarly situated borrowers with credit
agreements containing yield protection provisions that provide for such
compensation.
(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, that, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and
43

--------------------------------------------------------------------------------

delivers a certificate with respect thereto as provided in paragraph (c) above;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
SECTION 2.15.         Break Funding Payments.  In the event of (a) the payment
of any principal of any LIBOR Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or an
optional prepayment of Loans), (b) the conversion of any LIBOR Loan to a Loan of
a different Type or Interest Period other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any LIBOR Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice is revoked under Section 2.10(d)) or
(d) the assignment or deemed assignment of any LIBOR Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18, the Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event.  Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in US Dollars of a comparable amount
and period from other banks in the London interbank market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.
SECTION 2.16.          Taxes.


(a)          Any and all payments by or on account of any Loan Party in respect
of any Obligation hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction of any Tax
from any such payment, then the withholding agent shall make such deduction and
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law. If any applicable withholding agent shall be
required to deduct any Indemnified Taxes from such payments, then the sum
payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions for Indemnified Taxes (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or the applicable Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions for Indemnified Taxes been
made.
(b)          In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)          The Borrower shall indemnify the Administrative Agent and each
Lender, within fifteen (15) Business Days after written demand therefor, for the
full amount of any Indemnified Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any penalties, interest and reasonable expenses
arising therefrom
44

--------------------------------------------------------------------------------

or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability setting forth in
reasonable detail the circumstances giving rise thereto and the calculations
used by such Lender to determine the amount thereof delivered to the Borrower by
a Lender, or by the Administrative Agent, on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
(d)          As soon as practicable after any payment of Indemnified Taxes by
any Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)          Each Lender shall severally indemnify the Administrative Agent for
(i) any Taxes (but, in the case of any Indemnified Taxes, only to the extent
that the Loan Parties have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so) attributable to such Lender and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(g) relating to
the maintenance of a Participant Register, in each case that are paid or payable
by the Administrative Agent in connection with any Loan Document and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  The indemnity under this
paragraph shall be paid within fifteen (15) Business Days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
 (f)          (i)          Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.16(f)(ii)(A), (ii)(B) and (ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)          Without limiting the generality of the foregoing,
(A)          any Lender that is a US Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
45

--------------------------------------------------------------------------------

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)          executed originals of IRS Form W-8ECI;
(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “US Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or


(4)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a US Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided, that, if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a US Tax Compliance Certificate substantially in the form of Exhibit D-4
on behalf of each such direct and indirect partner;
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
46

--------------------------------------------------------------------------------

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
Closing Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)          Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 (h)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


SECTION 2.17.          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
(a)          The Borrower and each Loan Party shall make each payment required
to be made by it hereunder or under any other Loan Document (whether of
principal, interest or fees, or of amounts payable under Section 2.14, 2.15 or
2.16, or otherwise) at or prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly
47

--------------------------------------------------------------------------------

required, at or prior to 12:00 noon, New York City time), on the date when due,
in immediately available funds, without any defense, set–off, recoupment,
deduction or counterclaim.  Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
to the applicable account specified by it for the account of the Lenders or, in
any such case, to such other account as the Administrative Agent shall from time
to time specify in a notice delivered to the Borrower; provided, that, payments
pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein (it being agreed that the Borrower and
each Loan Party will be deemed to have satisfied its obligations with respect to
payments referred to in this proviso if it shall make such payments to the
persons entitled thereto in accordance with instructions provided by the
Administrative Agent; the Administrative Agent agrees to provide such
instructions upon request, and neither the Borrower nor any other Loan Party
will be deemed to have failed to make such a payment if it shall transfer such
payment to an improper account or address as a result of the failure of the
Administrative Agent to provide proper instructions).  The Administrative Agent
shall distribute any such payments received by it for the account of any Lender
or other Person promptly, in accordance with customary banking practices,
following receipt thereof at the appropriate lending office or other address
specified by such Lender or other Person.  Except as otherwise provided in this
Agreement, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder, including of
principal or interest in respect of any Loan, shall, except as otherwise
expressly provided herein, be made in US Dollars; all other payments hereunder
and under each other Loan Document shall be made in US Dollars.  Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.


(b)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on its 3-Year Term Loan or its 5-Year Term Loan or other Obligations
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its 3-Year Term Loan or its 5-Year Term Loan and accrued interest
thereon or other such Obligations greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the 3-Year Term Loans or
5-Year Term Loans, as applicable, of the other 3-Year Term Loan Lenders or
5-Year Term Loan Lenders, as applicable, to the extent necessary so that the
amount of all such payments shall be shared by the 3-Year Term Loan Lenders or
the 5-Year Term Loan Lenders, as applicable, ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective 3-Year
Term Loans or the 5-Year Term Loans, as applicable, and other amounts owing to
them; provided, that, (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt,
as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under
48

--------------------------------------------------------------------------------

applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set–off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.  Any
purchaser of a participation under this paragraph shall have the benefit of
Sections 2.14, 2.15 and 2.16 with respect to the participation purchased, but
shall not be deemed by virtue of such purchase to have extended any Commitment
that it had not extended prior to such purchase.
(c)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(d)        If any Lender shall fail to make any payment required to be made by
it hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to this Agreement (including pursuant to Sections 2.04(b),
2.17(c) and 10.03(c)), in each case in such order as shall be determined by the
Administrative Agent in its discretion.


SECTION 2.18.          Mitigation Obligations; Replacement of Lenders.
(a)          If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall consult with the Borrower regarding any actions that
could be taken to reduce amounts payable under such Sections and the costs of
taking such actions and shall, at the request of the Borrower following such
consultations, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or Section 2.16, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable, direct, out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b)          If (i) any Lender requests compensation under Section 2.14, or (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or (iii) any Lender is a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject
49

--------------------------------------------------------------------------------

to the restrictions contained in Section 10.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that, (A) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal, funded participations and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) in
the case of any such assignment and delegation resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result (or is reasonably expected to result)
in a reduction in such compensation or payments, and (D) in the case of any such
assignment and delegation resulting from the status of such Lender as a
Non-Consenting Lender, such assignment, together with any assignments by other
Non-Consenting Lenders, will enable the Borrower to obtain sufficient consents
to cause the applicable amendment, modification or waiver to become effective. 
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.
SECTION 2.19.         Successor LIBOR. Notwithstanding anything to the contrary
in this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that: (a) adequate and
reasonable means do not exist for ascertaining the London interbank offered rate
for any requested Interest Period, including because the Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or (b) the administrator of the Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the London interbank offered
rate or the Screen Rate shall no longer be made available, or used for
determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”); or (c) syndicated loans currently being executed, or that
include language similar to that contained in this Section 2.19, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the London interbank offered rate; then, reasonably
promptly after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the London interbank offered
rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m.,
New York City time, on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended (to the extent of the affected LIBOR Loans or
Interest Periods),
50

--------------------------------------------------------------------------------

and (y) the Adjusted LIBO Rate component shall no longer be utilized in
determining the Alternate Base Rate.  Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of LIBOR Loans (to the extent of the affected LIBOR Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for an ABR Borrowing (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.          Organization; Powers.  The Borrower and each of the
Material Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.


SECTION 3.02A.        Authorization; Enforceability.  Prior to the occurrence of
any Collateral and Guarantee Trigger Event, the Transactions are within the
Borrower’s powers and have been duly authorized by all necessary corporate and,
if required, stockholder action.  This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.02B.       Authorization; Enforceability.   If any Collateral and
Guarantee Trigger Event occurs, the Transactions are within each Loan Party’s
powers and have been duly authorized by all necessary corporate or other
organizational powers and, if required, stockholder action.  This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Borrower or such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
SECTION 3.03A.       Governmental Approvals; No Conflicts. Prior to the
occurrence of any Collateral and Guarantee Trigger Event, the Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except as may be required under
applicable securities laws and regulations, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any Subsidiary or their assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Subsidiary,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any Subsidiary.
51

--------------------------------------------------------------------------------

SECTION 3.03B.        Governmental Approvals; No Conflicts.  If any Collateral
and Guarantee Trigger Event occurs, the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) registrations or filings necessary to perfect Liens
created under the Loan Documents and (iii) except as may be required under
applicable securities laws and regulations, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
any Loan Party or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower or any Subsidiary or their assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Subsidiary, except for the Senior Notes
Indentures.
SECTION 3.04.           Financial Condition; No Material Adverse Change.


(a)          The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and consolidated statements of income, stockholders’
equity and cash flows (i) as of and for its fiscal year ended June 30, 2018,
audited by and accompanied by the opinion of Deloitte & Touche LLP, independent
registered public accounting firm, and (ii) as of and for its fiscal quarter
ended March 31, 2018, certified by a Financial Officer of the Borrower.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and the
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.
(b)          Since June 30, 2018, there has been no material adverse change in
the business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries, taken as a whole.
SECTION 3.05.          Properties.
(a)          The Borrower and each Subsidiary has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(b)          Each of the Borrower and the Subsidiaries owns or is licensed to
use all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06.          Litigation and Environmental Matters.
(a)          There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower and the Subsidiaries (i)
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, (ii) that involve this
Agreement or (iii) that involve the Transactions.
52

--------------------------------------------------------------------------------

(b)          Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or the Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
SECTION 3.07.          Compliance with Laws and Agreements.  The Borrower and
each Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.08.          Federal Reserve Regulations.
(a)          Neither the Borrower nor any Subsidiary is engaged principally, or
as a substantial part of its activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock (within the meaning of
Regulation U of the Board).
(b)          No part of the proceeds of any Loan has been or will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, in any manner or for any purpose that has resulted or will result in
a violation of Regulation T, U or X of the Board.
SECTION 3.09.          Investment Company Status.  Neither the Borrower nor any
of the Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.10.          Taxes.  The Borrower and the Subsidiaries have timely
filed or caused to be filed all Tax returns and reports required to have been
filed and have paid or caused to be paid all Taxes required to have been paid by
them, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.11.          ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
$75,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all Plans in the aggregate
(based on the assumptions used for purposes of Accounting Standards Codification
Topic 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $75,000,000 the fair market value
of the assets of all such Plans.  As of the Closing Date, the Borrower is not,
and the Borrower will not be, using its own “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more of
its Benefit Plans in connection with the Loans or the Commitments.
SECTION 3.12.        Disclosure.  None of the reports, financial statements,
certificates or other information (excluding any projections or forward-looking
information and information of a general economic or industry nature) furnished
by or on behalf of the Borrower or any other Loan Party to the Arrangers, the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement
53

--------------------------------------------------------------------------------

or delivered hereunder or under any other Loan Document, taken as a whole and
including any supplements thereto, contained or will contain, at the time
furnished, any material misstatement of fact or omitted or will omit, at the
time furnished, to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  All projections and other forward-looking information contained in
the reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Arrangers, the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder have been or will be prepared by the Borrower in good faith based upon
assumptions that were reasonable at the time made and at the time such
projections and other information were or will be furnished (it being understood
that such projections are not to be viewed as fact and that actual results may
vary therefrom and that such variations may be material and the Borrower does
not make any representation that such projections will be realized). As of the
Closing Date, the information included in any Beneficial Ownership
Certification, if applicable, is true and correct in all respects.


SECTION 3.13.          Solvency.  Immediately after the consummation of the
Transactions on the Closing Date, (a) the fair value of the assets of the
Borrower and the Subsidiaries on a consolidated basis, at a fair valuation, will
exceed their debts and liabilities, subordinated, contingent or otherwise, (b)
the present fair saleable value of the property of the Borrower and the
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) the Borrower and the Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Borrower and the Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.
SECTION 3.14.          Anti-Corruption Laws and Sanction Laws.  The Borrower has
implemented and will maintain and enforce policies and procedures that are in
the Borrower’s judgment appropriate to ensure compliance by the Borrower, its
Subsidiaries, and their directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanction Laws, and the Borrower,
its Subsidiaries and their respective officers and employees and, to the
knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanction Laws in all material respects. 
None of (a) the Borrower, any Subsidiary or, to the knowledge of the Borrower,
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facilities
established hereby, is a Sanctioned Person.  No Loan, use of the proceeds of any
Loan or other transaction contemplated by this Agreement will result in a
violation by any party hereto of Anti-Corruption Laws or applicable Sanction
Laws.
SECTION 3.15.          Affected Financial Institution.  The Borrower is not an
Affected Financial Institution.
SECTION 3.16.           Collateral Matters.  If any Collateral and Guarantee
Trigger Event occurs:
 (a)          The Security and Pledge Agreement, upon execution and delivery
thereof by the parties thereto, will be effective to create in favor of the
Collateral Agent a valid and enforceable security interest in the Collateral and
(i) when the Collateral constituting certificated securities (as defined in the
UCC), solely to the extent required by the Collateral and Guarantee Requirement,
is delivered to the Collateral Agent, together with instruments of transfer duly
endorsed in blank, the security interest created under the Security and Pledge
Agreement will constitute a valid and
54

--------------------------------------------------------------------------------

perfected security interest in such Collateral (prior to all Liens on such
Collateral, except for Liens (i) permitted by this Agreement which may have
priority over the Liens of the Collateral Agent on such Collateral by operation
of law (including the priority rules under the UCC) or (ii) which are otherwise
permitted pursuant to Section 6.01 of this Agreement) and (ii) when financing
statements in appropriate form are filed in the applicable filing offices, the
security interest created under the Security and Pledge Agreement will
constitute a valid and perfected security interest in the remaining Collateral
(prior to all Liens on such Collateral, except for Liens (i) permitted by this
Agreement which may have priority over the Liens of the Collateral Agent on such
Collateral by operation of law (including the priority rules under the UCC) or
(ii) which are otherwise permitted pursuant to Section 6.01 of this Agreement)
to the extent perfection can be obtained by filing UCC financing statements.


(b)          Upon the recordation of the IP Security Agreements with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in clause (a)
of this Section, the security interest created under the Security and Pledge
Agreement will constitute a valid and perfected security interest in the
Intellectual Property (as defined in the Security and Pledge Agreement) (prior
to all Liens on such Collateral, except for Liens (i) permitted by this
Agreement which may have priority over the Liens of the Collateral Agent on such
Collateral by operation of law (including the priority rules under the UCC) or
(ii) which are otherwise permitted pursuant to Section 6.01 of this Agreement)
in which a security interest may be perfected by filing in the United States (it
being understood that subsequent recordings in the United States Patent and
Trademark Office or the United States Copyright Office may be necessary to
perfect a security interest in such Intellectual Property acquired by the Loan
Parties after the Initial Collateral and Guarantee Requirement Satisfaction
Date).
SECTION 3.17.          Subsidiaries; Loan Parties.  If any Collateral and
Guarantee Trigger Event occurs, on and after the Initial Collateral and
Guarantee Requirement Satisfaction Date:


(a)          Schedule 3.17(a) sets forth, as of the Initial Collateral and
Guarantee Requirement Satisfaction Date, the name and jurisdiction of
organization of, and the percentage of each class of Equity Interests owned by
the Borrower or any other Subsidiary in, each Subsidiary and identifies each
Designated Subsidiary, each Material Subsidiary and each Excluded Subsidiary.
(b)          Schedule 3.17(b) sets forth a complete and accurate list as of the
Initial Collateral and Guarantee Requirement Satisfaction Date of each Loan
Party’s: (i) exact legal name, (ii) any former legal names in the four (4)
months prior to the Initial Collateral and Guarantee Requirement Satisfaction
Date, if any, (iii) jurisdiction of its incorporation or organization, as
applicable, (iv) type of organization, (v) jurisdictions in which such Loan
Party is qualified to do business, (vi) chief executive office address, (vii)
principal place of business address, (viii) U.S. federal taxpayer identification
number and (ix) organization identification number.
SECTION 3.18.          Insurance.  If any Collateral and Guarantee Trigger Event
occurs, on and after the Initial Collateral and Guarantee Requirement
Satisfaction Date, Schedule 3.18 sets forth, as of the Initial Collateral and
Guarantee Requirement Satisfaction Date, a description of all material property,
casualty, business interruption and general liability insurance policies
maintained by or on behalf of the Borrower and its Subsidiaries.
55

--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS
SECTION 4.01.          Closing Date.  This Agreement shall not become effective
until, and the obligations of the Lenders to make Loans hereunder on the Closing
Date shall not become effective until, in each case, each of the following
conditions shall be satisfied (or waived in accordance with Section 10.02):
(a)          (i) The Administrative Agent (or its counsel) shall have received
from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include fax or other electronic image scan transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement, and (ii) each Lender requesting a promissory note
shall have received an executed copy of such promissory note.
(b)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(c)          Each Lender shall have received (i) all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, that has been requested by the Administrative Agent or such Lender, and
(ii) with respect to the Borrower, to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to the Borrower to the extent requested by
such Lender.
(d)          The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent.  The Borrower hereby requests such counsel to deliver such opinions.
(e)          The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming that, after giving effect to the
Transactions to occur on the Closing Date, (i) the representations and
warranties of the Borrower set forth in this Agreement are true and correct (A)
in the case of representations and warranties qualified as to materiality, in
all respects, and (B) otherwise, in all material respects, in each case on and
as of the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct (1) in the case of representations and
warranties qualified as to materiality, in all respects, and (2) otherwise, in
all material respects, as of such earlier date, and (ii) no Default or Event of
Default shall have occurred and be continuing.


(f)          All Indebtedness under the Existing Credit Agreements shall be
repaid in full and any commitments, guarantees or security interests relating
thereto shall be terminated, in each case on or prior to the Closing Date.
56

--------------------------------------------------------------------------------

(g)          The Administrative Agent (for itself or for the benefit of the
Lenders) and the Arrangers shall have received all fees and other amounts due
and payable on or prior to the Closing Date pursuant to this Agreement or any
engagement letter or fee letter entered into by the Borrower in connection
herewith and not theretofore paid, including, to the extent invoiced not later
than the second Business Day prior to the Closing Date (or such later date as
the Borrower may agree), reimbursement or payment of all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by the Borrower in
connection with this Agreement and the Transactions.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
ARTICLE V

AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01.          Financial Statements and Other Information.  The Borrower
will furnish to the Administrative Agent:
(a)          within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related consolidated statements of
income and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent registered public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit (other than solely as a result of an upcoming maturity date with respect
to the Obligations or to the “Obligations” under and as defined in the Revolving
Credit Agreement, in each case to occur within 12 months from the time such
report and opinion are delivered)) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
condition and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related consolidated statements of income and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly, in all material respects, the financial condition and results
of operations and cash flows of the Borrower and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;


(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.06 and 6.07;
57

--------------------------------------------------------------------------------

(d)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any of the Subsidiaries with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed by the Borrower or any Subsidiary to its
shareholders generally, as the case may be (other than (i) registration
statements on Form S-8, (ii) filings under Sections 16(a) or 13(d) of the
Exchange Act and (iii) routine filings related to employee benefit plans);
(e)          promptly, but not later than five Business Days after the
publication of any change by Moody’s, S&P or Fitch in its Rating, notice of such
change; and
(f)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of the Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
Information required to be delivered pursuant to clauses (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Borrower posts such information on the Borrower’s website on the Internet at
cdkglobal.com or when such information is posted on the SEC’s website at
www.sec.gov.  Notices required to be delivered pursuant to clause (e) of this
Section shall be deemed to have been delivered on the date on which the Borrower
posts such information on the Internet at the website cdkglobal.com or when the
publication is first made available by means of Moody’s, S&P’s or Fitch (as the
case may be) Internet subscription service.  The Administrative Agent shall
promptly make available to each Lender a copy of the certificate to be delivered
pursuant to clause (c) of this Section by posting such certificate on the
Platform or by other similar means.
The Borrower hereby acknowledges that (i) the Administrative Agent and/or any
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (A) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (B) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that, to the extent such Borrower Materials constitute
Information (as defined in Section 10.12(a)), they shall be treated as set forth
in Section 10.12); (C) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (D) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”


SECTION 5.02.          Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice (in any case
within five Business Days) of the following:
(a)          the occurrence of any Default;
58

--------------------------------------------------------------------------------

(b)         the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(d)          any other development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect;
(e)          the occurrence of any Collateral and Guarantee Trigger Event; and
(f)          during the Collateral and Guarantee Period, the occurrence of any
event, or the satisfaction of any condition, that requires the obligations under
any Senior Notes Indenture, pursuant to the terms and provisions of such Senior
Notes Indenture, to become Senior Notes Indenture Secured Obligations.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.          Existence; Conduct of Business.  The Borrower will, and
will cause each Material Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided, that, the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.04A or Section 6.04B, as the case may be.
SECTION 5.04.          Taxes.  The Borrower will, and will cause each Subsidiary
to, pay its Tax liabilities, that, if not paid, could result in a Material
Adverse Effect before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending resolution of such contest could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05.          Business and Properties.  The Borrower will, and will
cause each Material Subsidiary to, at all times, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.


SECTION 5.06.          Books and Records; Inspection Rights.  The Borrower will
keep, and will cause each of its Subsidiaries to keep, proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent, or by any Lender through the Administrative Agent, at
reasonable times and upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and, so long as a
representative of the Borrower is present, independent accountants.
SECTION 5.07.          Compliance with Laws.  The Borrower will, and will cause
each Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including ERISA and
Environmental Laws), except where the failure to do so, individually or in
59

--------------------------------------------------------------------------------

the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, the Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanction Laws.
SECTION 5.08.          Use of Proceeds.
(a)          The Borrower will use the proceeds of the Loans made hereunder on
the Closing Date for general corporate purposes.  The Borrower will ensure that
at the time each Loan is made and after giving effect to the use of the proceeds
thereof, no more than 25% of the value of the assets of either the Borrower or
the Borrower and the Subsidiaries taken as a whole subject to the restrictions
of Section 6.01, Section 6.04A or 6.04B, as the case may be, or Section 6.10,
shall be represented by Margin Stock (within the meaning of Regulation U of the
Board).
(b)          Notwithstanding the foregoing, the Borrower will not request any
Loans and no part of the proceeds of any Loan will be used, whether directly or
indirectly, by the Borrower, any Subsidiary or any of their respective
directors, officers, employees and agents (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person or in any Sanctioned
Country or (iii) in any manner that would result in the violation of any
Sanction Laws applicable to any party hereto.
SECTION 5.09          .Additional Subsidiaries.  If any Subsidiary is formed or
acquired during the Collateral and Guarantee Period (it being understood that
any Subsidiary ceasing to be an Excluded Subsidiary but remaining a Subsidiary
shall be deemed to be the acquisition of such Subsidiary for purposes hereof),
the Borrower will, and will cause each Loan Party to (a) within fifteen (15)
days of such formation or acquisition, notify the Administrative Agent of such
acquisition or formation and (b) within thirty (30) days of such formation or
acquisition (or such longer period as the Administrative Agent may agree to in
its sole discretion), cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary (if it is a Designated Subsidiary) and
with respect to any Equity Interests in such Subsidiary owned by any Loan Party.


SECTION 5.10.          Covenant to Guarantee the Obligations; Covenant to Give
Security.


(a)          The Borrower will, and will cause each Designated Subsidiary to,
satisfy the Initial Collateral and Guarantee Requirement within forty-five (45)
days of any Collateral and Guarantee Trigger Event.
(b)          During the Collateral and Guarantee Period (subject, for the
avoidance of doubt, to the forty-five (45) day period set forth in clause (a)
above), the Borrower will, and will cause each Designated Subsidiary to, (i)
cause all property of each Loan Party (other than Excluded Property) to be
subject at all times to valid and perfected Liens (prior to all Liens on such
property, except for Liens (A) permitted by this Agreement which may have
priority over the Liens of the Collateral Agent on such assets by operation of
law (including the priority rules under the UCC) or (B) which are otherwise
permitted pursuant to Section 6.01 of this Agreement) in favor of the Collateral
Agent pursuant to the Collateral Documents, subject to the limitations and other
agreements set forth in the definition of “Collateral and Guarantee Requirement”
and (ii) cause the Collateral and Guarantee Requirement at all times to be
satisfied with respect to the Borrower and each Designated Subsidiary.
60

--------------------------------------------------------------------------------

(c)          During the Collateral and Guarantee Period, the Borrower will, and
will cause each Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any applicable law, or that any Agent may
reasonably request in writing, to cause the Collateral and Guarantee Requirement
(subject to the limitations and other agreements set forth therein) to be and
remain satisfied at all times or otherwise to effectuate the provisions of the
Loan Documents, all at the expense of the Loan Parties.
SECTION 5.11.         Information Regarding the Collateral.  During the
Collateral and Guarantee Period, the Borrower will, and will cause each Loan
Party to, furnish to the Administrative Agent, within thirty (30) days (or such
longer period as the Administrative Agent shall agree to in its sole discretion)
of the effectiveness of any such change, written notice of any change in (a) the
legal name of any Loan Party, as set forth in its organizational documents, (b)
the jurisdiction of organization or the form of organization of any Loan Party
(including as a result of any merger, amalgamation or consolidation), (c) the
location of the chief executive office of any Loan Party or (d) the
organizational identification number, if any, or the Federal Taxpayer
Identification Number of any Loan Party.


SECTION 5.12.         Maintenance of Insurance.  During the Collateral and
Guarantee Period:


(a)          The Borrower will, and will cause each Subsidiary to, maintain with
financially sound and reputable insurance companies insurance (or adequate
self-insurance) in at least such amounts, of such character and against at least
such risks as is usually maintained by companies of established repute engaged
in the same or a similar business.
   (b)          The Borrower will, and will cause each Loan Party to, cause the
Collateral Agent to be named as lenders’ loss payable, loss payee or mortgagee,
as its interest may appear, and/or additional insured with respect of any such
insurance providing liability coverage or coverage in respect of any Collateral,
and cause, unless it is not the practice of such provider to do so or otherwise
agreed to by the Collateral Agent, each provider of any such insurance to agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent that it will give the Collateral
Agent thirty (30) days prior written notice before any such policy or policies
shall be altered or cancelled (or ten (10) days prior notice in the case of
cancellation due to the nonpayment of premiums).  Annually, upon expiration of
current insurance coverage, Borrower will, and will cause each Loan Party to,
provide, or cause to be provided, to the Collateral Agent, such evidence of
insurance as required by the Collateral Agent, including, but not limited to:
(i) evidence of such insurance policies (including, without limitation and as
applicable, ACORD Form 28 certificates (or similar form of insurance
certificate), and ACORD Form 25 certificates (or similar form of insurance
certificate)), (ii) declaration pages for each insurance policy and
(iii) lender’s loss payable endorsement if the Collateral Agent is not on the
declarations page for such policy.


ARTICLE VI

NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, the Borrower covenants and agrees with the Lenders that:
61

--------------------------------------------------------------------------------

SECTION 6.01.          Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect thereof, except:
(a)           Permitted Encumbrances;
(b)          any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date and set forth in Schedule 6.01; provided, that, (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations that it
secures on the Closing Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof plus the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
incurred in connection with such extensions, renewals or replacements;
(c)          any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided, that, (i) such Lien is not created
in contemplation of or in connection with such acquisition or such Person
becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of the Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such extensions, renewals or replacements;


(d)          Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided, that, (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iii) such security interests
shall not apply to any other property or assets of the Borrower or any
Subsidiary;
(e)          Liens on securities deemed to exist under repurchase agreements and
reverse repurchase agreements entered into by the Borrower and the Subsidiaries;
(f)          Liens in connection with any Permitted Securitization Financing;
provided, that, (i) such Liens extend only to the assets subject thereto and
Equity Interests of Special Purpose Securitization Subsidiaries, and (ii) such
Permitted Securitization Financing is permitted pursuant to Section 6.02(k);
(g)          (i) Liens solely on Receivables Assets securing Indebtedness
permitted pursuant to Section 6.02(l); provided, that, such Liens extend only to
the assets securing such Indebtedness; and (ii) Liens solely on Receivables
Assets securing Indebtedness incurred by the Borrower in connection with (x) a
sale or factoring of Receivables Assets or (y) a loan or line of credit secured
solely by Receivables Assets; provided, that, (A) such Liens extend only to the
assets securing such Indebtedness, and (B) the sum of (1) the aggregate
outstanding balance of accounts receivable sold by the Borrower and/or subject
to a loan or line of credit in all transactions permitted pursuant to this
Section 6.01(g)(ii), plus (2) the aggregate outstanding balance of accounts
receivable sold by the Borrower and the Subsidiaries and/or subject to a loan or
line of credit in all transactions permitted pursuant to Section 6.02(l), plus
(3) the aggregate outstanding balance of accounts
62

--------------------------------------------------------------------------------

receivable sold by the Borrower and the Subsidiaries in connection with
Permitted Securitization Financings permitted pursuant to Section 6.02(k), shall
not at any time exceed the greater of (x) $150,000,000 during the term of this
Agreement, and (y) 35% of the aggregate outstanding balance of accounts
receivable of the Borrower and the Subsidiaries at such time;
(h)          other Liens not expressly permitted by clauses (a) through (g)
above; provided, that, the sum of (i) the aggregate principal amount of the
outstanding obligations secured by Liens permitted under this clause (h), plus
(ii) the aggregate outstanding principal amount of Indebtedness of Subsidiaries
permitted by Section 6.02(m), plus (iii) the aggregate outstanding amount of
Attributable Debt in respect of Sale and Leaseback Transactions permitted by
Section 6.03(b) shall not at any time exceed the greater of $125,000,000 and 15%
of Consolidated Net Tangible Assets; and
(i)          during any Collateral and Guarantee Period, (i) Liens pursuant to
any Loan Document (it being understood that, at any time during the Collateral
and Guarantee Period, such Liens may extend to any obligations under any Senior
Notes Indenture that pursuant to such Senior Notes Indenture have been required
to become Senior Notes Indenture Secured Obligations at such time), and (ii)
Liens pursuant to any “Loan Document” under and as defined in the Revolving
Credit Agreement.
SECTION 6.02.          Subsidiary Indebtedness.  The Borrower will not permit
any Subsidiary to incur any Indebtedness or to issue any preferred stock or
other preferred Equity Interests except:


(a)          Indebtedness, preferred stock or other preferred Equity Interests
existing on the Closing Date and set forth on Schedule 6.02, and any extensions,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such extension, renewal or replacement;
(b)          Indebtedness of any Subsidiary owing to the Borrower or any other
Subsidiary; provided, that, no such Indebtedness shall have been assigned to, or
subjected to any Lien in favor of, a Person other than the Borrower or a
Subsidiary;
(c)          Indebtedness, preferred stock or preferred Equity Interests of any
Person existing at the time it becomes a Subsidiary and any Refinancing
Indebtedness in respect of any such Indebtedness; provided, that, such
Indebtedness, preferred stock or preferred Equity Interests shall not have been
incurred or issued, as applicable, in contemplation of or in connection with
such Person becoming a Subsidiary;
(d)          Indebtedness of any Subsidiary (i) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided, that, such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and the principal amount of such Indebtedness
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets; or (ii) assumed in connection with the acquisition of any fixed
or capital assets; and, in each case, Refinancing Indebtedness in respect of any
of the foregoing;
(e)          Indebtedness of any Person that becomes a Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Closing Date, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary; provided, that, (i) such
63

--------------------------------------------------------------------------------

Indebtedness exists at the time such Person becomes a Subsidiary (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (ii) no
Subsidiary (other than such Person or any special purpose merger Subsidiary with
which such Person is merged or consolidated) shall Guarantee or otherwise become
liable for the payment of such Indebtedness, and Refinancing Indebtedness in
respect of any of the foregoing;
(f)          Guarantees by any Subsidiary of Indebtedness of the Borrower or any
other Subsidiary; provided, that, (i) the Indebtedness of any other Subsidiary
so guaranteed is permitted under this Section and (ii) any Subsidiary that shall
guarantee Indebtedness of the Borrower shall also have guaranteed the
Obligations under an agreement satisfactory in form and substance to the
Administrative Agent;
(g)          Indebtedness incurred in connection with Hedging Agreements entered
into for non-speculative purposes;
(h)          Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds, in each case
incurred in the ordinary course of business;
(i)            Indebtedness in respect of workers’ compensation claims and bid,
performance or surety bonds, and Indebtedness in respect of letters of credit,
bank guarantees and similar instruments issued for the account of any Subsidiary
in the ordinary course of business supporting such obligations;


(j)          Indebtedness arising in connection with the endorsement of
instruments for collection or deposit in the ordinary course;
(k)          Indebtedness arising in connection with Permitted Securitization
Financings; provided, that, the sum of (x) the aggregate outstanding balance of
accounts receivable sold by the Borrower and the Subsidiaries in connection with
Permitted Securitization Financings permitted pursuant to this Section 6.02(k),
plus (y) the aggregate outstanding balance of accounts receivable sold by the
Borrower and the Subsidiaries and/or subject to a loan or line of credit in all
transactions permitted pursuant to Section 6.02(l), plus (z) the aggregate
outstanding balance of accounts receivable sold by the Borrower and/or subject
to a loan or line of credit in all transactions permitted pursuant to Section
6.01(g)(ii), shall not at any time exceed the greater of (i) $150,000,000 during
the term of this Agreement, and (ii) 35% of the aggregate outstanding balance of
accounts receivable of the Borrower and the Subsidiaries at such time;
(l)          Indebtedness arising in connection with (i) a sale or factoring of
Receivables Assets or (ii) a loan or line of credit secured solely by
Receivables Assets; provided, that, the sum of (x) the aggregate outstanding
balance of accounts receivable sold by the Borrower and the Subsidiaries and/or
subject to a loan or line of credit in all transactions permitted pursuant to
this Section 6.02(l), plus (y) the aggregate outstanding balance of accounts
receivable sold by the Borrower and the Subsidiaries in connection with
Permitted Securitization Financings permitted pursuant to Section 6.02(k), plus
(z) the aggregate outstanding balance of accounts receivable sold by the
Borrower and/or subject to a loan or line of credit in all transactions
permitted pursuant to Section 6.01(g)(ii), shall not at any time exceed the
greater of (A) $150,000,000 during the term of this Agreement, and (B) 35% of
the aggregate outstanding balance of accounts receivable of the Borrower and the
Subsidiaries at such time;
64

--------------------------------------------------------------------------------

(m)          other Indebtedness not expressly permitted by clauses (a) through
(l) above; provided, that, the sum of (i) the aggregate principal amount of
outstanding obligations secured by Liens permitted under Section 6.01(h), plus
(ii) the aggregate outstanding principal amount of Indebtedness permitted under
this clause (m), plus (iii) the aggregate outstanding amount of Attributable
Debt in respect of Sale and Leaseback Transactions permitted by Section 6.03(b)
shall not at any time exceed the greater of $125,000,000 and 15% of Consolidated
Net Tangible Assets;
(n)          Indebtedness of each “Borrowing Subsidiary” under and as defined in
the Revolving Credit Agreement; and
(o)          during the Collateral and Guarantee Period, (i) Guarantees by any
Designated Subsidiary of (x) the Obligations and (y) the “Obligations” under and
as defined in the Revolving Credit Agreement and (ii) Guarantees by any
Designated Subsidiary of any Senior Notes Indenture Secured Obligations;
provided, that, any Subsidiary that shall guarantee any such Indebtedness shall
also have guaranteed the Obligations pursuant to the Loan Documents.
SECTION 6.03.          Sale and Leaseback Transactions.  The Borrower will not,
and will not permit any of the Subsidiaries to, enter into or be a party to any
Sale and Leaseback Transaction except:
(a)           Sale and Leaseback Transactions to which the Borrower or any
Subsidiary is a party as of the Closing Date that are set forth on Schedule
6.03; and


(b)          other Sale and Leaseback Transactions not expressly permitted by
clause (a) above; provided, that, the sum of (i) the aggregate principal amount
of outstanding obligations secured by Liens permitted under Section 6.01(h),
plus (ii) the aggregate outstanding principal amount of Indebtedness of
Subsidiaries permitted by Section 6.02(m), plus (iii) the aggregate outstanding
amount of Attributable Debt in respect of Sale and Leaseback Transactions
permitted by this clause (b) shall not at any time exceed the greater of
$125,000,000 and 15% of Consolidated Net Tangible Assets.
SECTION 6.04A.        Fundamental Changes.  Prior to the occurrence of any
Collateral and Guarantee Trigger Event:
(a)          The Borrower will not (i) merge into or consolidate with any other
Person, (ii) permit any other Person to merge into or consolidate with it or
(iii) liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Event of Default shall have occurred and be
continuing, the Borrower may merge or consolidate with any Subsidiary or other
Person (or permit any such Person to merge or consolidate with it) if the
Borrower is the surviving Person.
(b)          The Borrower will not, and will not permit its Subsidiaries to,
sell, transfer, lease or otherwise dispose of, directly or through any merger or
consolidation and whether in one transaction or in a series of transactions,
assets (including Equity Interests in Subsidiaries) representing all or
substantially all the assets of the Borrower and the Subsidiaries (whether now
owned or hereafter acquired), taken as a whole.
(c)          The Borrower will not, and will not permit any Subsidiary to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the Closing Date and
businesses reasonably related, ancillary or complementary thereto or
constituting a reasonable extension thereof (including, for the avoidance of
doubt, in the case of any Special Purpose Securitization Subsidiary, Permitted
Securitization Financings).
65

--------------------------------------------------------------------------------

SECTION 6.04B.        Fundamental Changes.  During the Collateral and Guarantee
Period:
(a)          The Borrower will not, and will not permit its Subsidiaries to, (i)
merge into or consolidate with any other Person, (ii) permit any other Person to
merge into or consolidate with it or (iii) liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing, (A) the Borrower may merge or
consolidate with any Subsidiary or, in a transaction not prohibited by Section
6.08 or Section 6.10, as the case may be, any other Person (or permit any such
Person to merge or consolidate with it), in each case, if the Borrower is the
surviving Person, (B) any Subsidiary may merge or consolidate with any Person
that is not the Borrower or any other Subsidiary (or permit any such Person to
merge or consolidate with it) in a transaction not prohibited by Section 6.08 or
Section 6.10, as the case may be, if such Subsidiary is the surviving Person,
(C) any Loan Party (other than the Borrower) may merge or consolidate with any
other Loan Party (other than the Borrower), (D) any Subsidiary that is not a
Loan Party may be merged or consolidated with or into any Loan Party; provided,
that, such Loan Party shall be the continuing or surviving Person, (E) any
Subsidiary that is not a Loan Party may be merged or consolidated with or into
any other Subsidiary that is not a Loan Party and (F) any Loan Party (other than
the Borrower) or any Subsidiary that is not a Loan Party may be liquidated or
dissolved so long as such liquidation or dissolution could not reasonably be
expected to have a Material Adverse Effect and the assets of any Person
liquidated or dissolved are transferred to a Loan Party.


(b)          The Borrower will not, and will not permit its Subsidiaries to,
sell, transfer, lease or otherwise dispose of, directly or through any merger or
consolidation and whether in one transaction or in a series of transactions,
assets (including Equity Interests in Subsidiaries) representing all or
substantially all the assets of the Borrower and the Subsidiaries (whether now
owned or hereafter acquired), taken as a whole.
(c)          The Borrower will not, and will not permit any Subsidiary to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the Closing Date and
businesses reasonably related, ancillary or complementary thereto or
constituting a reasonable extension thereof (including, for the avoidance of
doubt, in the case of any Special Purpose Securitization Subsidiary, Permitted
Securitization Financings).


SECTION 6.05A.       Restrictive Agreements.  Prior to the occurrence of any
Collateral and Guarantee Trigger Event, the Borrower will not, and will not
permit any Subsidiary to, enter into any agreement that restricts the ability of
any Subsidiary to pay dividends or other distributions to the Borrower or other
Subsidiaries or to make or repay loans or advances to the Borrower or other
Subsidiaries; provided, that, the foregoing shall not apply to (a) restrictions
imposed by law or by this Agreement; (b) restrictions imposed by the Senior
Notes Indentures and the Revolving Credit Agreement; (c) restrictions existing
on the Closing Date identified on Schedule 6.05 (or to any extension, amendment,
modification, renewal or replacement thereof not expanding the scope of any such
restriction or condition); (d) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions imposed by its organizational documents or
any related joint venture or similar agreement; provided, that, such
restrictions and conditions apply only to such Subsidiary; (e) restrictions
imposed by agreements relating to Indebtedness of any Subsidiary in existence at
the time such Subsidiary became a Subsidiary and permitted by Section 6.02(e)
(but shall apply to any amendment or modification expanding the scope of any
such restriction); provided, that, such restrictions and conditions apply only
to such Subsidiary; (f) customary restrictions contained in agreements relating
to the sale of a Subsidiary or any assets pending such sale to the extent that
such restrictions apply only to the Subsidiary or assets to be sold and such
sale is permitted hereunder; or (g) restrictions contained in any Permitted
Securitization Documents with respect to any Special Purpose Securitization
Subsidiary.
66

--------------------------------------------------------------------------------

SECTION 6.05B.        Restrictive Agreements.  During the Collateral and
Guarantee Period, the Borrower will not, and will not permit any Subsidiary to,
enter into any agreement that restricts the ability of any such Person to (a)
pay dividends or distributions to any Loan Party, (b) [reserved], (c) make or
repay loans or advances to any Loan Party, (d) transfer any of its property to
any Loan Party, (e) pledge its property pursuant to the Loan Documents (or any
renewals, refinancings, exchanges, refundings or extensions thereof) or (f) in
the case of a Person required by the Loan Documents to be a Loan Party, act as a
Loan Party pursuant to the Loan Documents (or any renewals, refinancings,
exchanges, refundings or extension thereof), except (in respect of any of the
matters referred to in clauses (a) through (e) above) for (i) restrictions
imposed by law, (ii) restrictions imposed by this Agreement and the other Loan
Documents, (iii) restrictions imposed by the Senior Notes Indentures, (iv)
restrictions imposed by the Revolving Credit Agreement and any “Loan Documents”
under and as defined therein, (v) restrictions existing on the Closing Date
identified on Schedule 6.05 (or to any extension, amendment, modification,
renewal or replacement thereof not expanding the scope of any such restriction
or condition), (vi) in the case of any Subsidiary that is not a wholly-owned
Subsidiary, restrictions imposed by its organizational documents or any related
joint venture or similar agreement; provided, that, such restrictions and
conditions apply only to such Subsidiary, (vii) restrictions imposed by
agreements relating to Indebtedness of any Subsidiary in existence at the time
such Subsidiary became a Subsidiary and permitted by Section 6.02(e) (but shall
apply to any amendment or modification expanding the scope of any such
restriction); provided, that, such restrictions and conditions apply only to
such Subsidiary, (viii) customary restrictions contained in agreements relating
to the sale of a Subsidiary or any assets pending such sale to the extent that
such restrictions apply only to the Subsidiary or assets to be sold and such
sale is permitted hereunder, (ix) restrictions contained in any Permitted
Securitization Documents with respect to any Special Purpose Securitization
Subsidiary, (x) restrictions contained in any document or relating to
Indebtedness incurred pursuant to Section 6.02(d); provided, that, any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (xi) any Permitted Encumbrance or any document
or instrument governing any Permitted Encumbrance; provided, that, any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Encumbrance, (xii) any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness; provided, that, in each case such restrictions do not restrict the
Liens securing the Obligations or the Liens securing the Obligations under and
as defined in the Revolving Credit Agreement or the priority thereof, (xiii)
customary provisions contained in leases or licenses of intellectual property
and other similar agreements entered into in the ordinary course of business,
(xiv) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (xv) customary provisions restricting assignment
of any agreement entered into in the ordinary course of business, (xvi)
customary restrictions and conditions contained in any document relating to any
Lien, so long as (1) such Lien is permitted under Section 6.01 and such
restrictions or conditions relate only to the specific asset subject to such
Lien, (2) such restrictions and conditions are not created for the purpose of
avoiding the restrictions imposed by this Section 6.05B and (3) such
restrictions do not restrict the Liens securing the Obligations or the Liens
securing the Obligations under and as defined in the Revolving Credit Agreement
or the priority thereof, (xvii) customary net worth provisions contained in real
property leases entered into by Subsidiaries, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower and the Subsidiaries to meet
their ongoing obligations, (xviii) restrictions in agreements representing
Indebtedness permitted under Section 6.02 of a Subsidiary that is not a
Guarantor, (xix) customary restrictions contained in leases, subleases, licenses
or Equity Interests or asset sale agreements otherwise permitted hereby as long
as such restrictions relate to the Equity Interests and assets subject thereto,
and (xx) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business.


SECTION 6.06.         Leverage Ratio. The Borrower will not permit the Leverage
Ratio, as of the end of any period of four consecutive fiscal quarters of the
Borrower, to be greater than (a) 3.75 to 1.00, for any period of four
consecutive fiscal quarters of the Borrower ending on or prior to December 31,
2019,
67

--------------------------------------------------------------------------------

(b) 4.75 to 1.00, for any period of four consecutive fiscal quarters of the
Borrower ending during the period from January 1, 2020 through and including
March 31, 2021, (c) 4.25 to 1.00, for any period of four consecutive fiscal
quarters of the Borrower ending during the period from April 1, 2021 through and
including September 30, 2021 and (d) 3.75 to 1.00, for any period of four
consecutive fiscal quarters of the Borrower ending thereafter.
SECTION 6.07.          Ratio of Consolidated EBITDA to Consolidated Interest
Expense.   The Borrower will not permit the ratio of (a) Consolidated EBITDA to
(b) Consolidated Interest Expense, for any period of four consecutive fiscal
quarters of the Borrower ending after the Closing Date, commencing with the
period of four consecutive fiscal quarters ending on September 30, 2018, to be
less than 3.00 to 1.00.


SECTION 6.08.           Investments.  During the Collateral and Guarantee
Period, the Borrower will not, and will not permit any Subsidiary to, make,
create, incur or assume any Investments, except:
(a)          Investments held in the form of cash or cash equivalents;
(b)          Investments existing on the date on which a Collateral and
Guarantee Trigger Event occurs; provided, that, such Investments were made,
created, incurred or assumed prior to such Collateral and Guarantee Trigger
Event;
(c)          (i) Investments in any Person that is a Loan Party prior to giving
effect to such Investment, (ii) Investments by Subsidiaries that are not Loan
Parties in other Subsidiaries that are not Loan Parties, and (iii) so long as no
Event of Default has occurred and is continuing or would result from such
Investment, Investments by Loan Parties in Subsidiaries that are not Loan
Parties, joint ventures or other minority equity Investments in an aggregate
amount invested during the Collateral and Guarantee Period not to exceed
$100,000,000;
(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
(e)           loans and advances to officers, employees, consultants and
independent contractors in an aggregate amount not to exceed $7,500,000 at any
one time outstanding;
(f)            Investments consisting of non-cash consideration received in the
form of securities, notes or similar obligations in connection with Asset Sales
not prohibited by this Agreement;
(g)          Investments consisting of prepaid expenses, pledges or deposits
made in the ordinary course of business;
(h)          during the Collateral and Guarantee Period, Guarantees by any
Designated Subsidiary permitted by Section 6.02(o);
(i)          any other Investment; provided, that, (i) no Event of Default
exists immediately prior to and after giving effect thereto and (ii) after
giving effect to any such Investment on a pro forma basis, the Leverage Ratio
shall be less than or equal to 3.75 to 1.00;
68

--------------------------------------------------------------------------------

(j)           to the extent constituting Investments, Restricted Payments
permitted by Section 6.09B;
(k)          Investments in Special Purpose Securitization Subsidiaries or any
Investment by a Special Purpose Securitization Subsidiary in any other Person,
in each case, to the extent made in connection with a Permitted Securitization
Financing; provided, that, any such Investment in a Special Purpose
Securitization Subsidiary is in the form of a contribution of Receivables Assets
or interests therein;
 (l)          Investments in Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes; and


(m)          Investments not otherwise permitted by this Section in an aggregate
amount not to exceed $250,000,000 at any one time outstanding; provided, that,
no Event of Default exists immediately prior to and after giving effect thereto.
SECTION 6.09A.       Share Repurchases.  Prior to the earlier to occur of (x) a
Collateral and Guarantee Trigger Event and (y) the Covenant Relief End Date, the
Borrower will not, and will not permit any Subsidiary to, declare or make,
directly or indirectly, any Share Repurchase, or incur any obligation
(contingent or otherwise) to do so, other than Permitted Share Repurchases.


SECTION 6.09B.     Restricted Payments.   During the Collateral and Guarantee
Period, the Borrower will not, and will not permit any Subsidiary to, declare or
make, directly or indirectly, any Restricted Payment, except that:
(a)          each Subsidiary may make Restricted Payments to the Borrower or any
wholly owned Subsidiary (or, in the case of non-wholly owned Subsidiaries, to
the Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests);
(b)          each Loan Party and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person;
(c)          the Borrower may make other Restricted Payments in an aggregate
amount not to exceed $50,000,000 during any fiscal year of the Borrower;
provided, that, no Event of Default exists immediately prior to and after giving
effect thereto;
(d)          the Borrower may make quarterly dividends with respect to its
Equity Interests at a rate of $0.15 per share per fiscal quarter of the
Borrower;
(e)         the Borrower may make any other Restricted Payment; provided, that,
(i) no Event of Default exists immediately prior to and after giving effect
thereto and (ii) after giving effect to any such Restricted Payment on a pro
forma basis, the Leverage Ratio shall be less than or equal to 3.25 to 1.00;
(f)          the Borrower may make repurchases of Equity Interests in the
Borrower or any Subsidiary deemed to occur upon the exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;
69

--------------------------------------------------------------------------------

(g)          the Borrower may make repurchases of its Equity Interests deemed to
occur upon the payment by the Borrower of employee or director tax liabilities
arising from stock issued pursuant to stock option, restricted stock or other
equity-based incentive plans or other benefit plans approved by the Board of
Directors for employees, management or directors of the Borrower and its
Subsidiaries; and
(h)          the Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options, or other
securities convertible into or exchangeable for Equity Interests of the
Borrower.


SECTION 6.10.  Asset Sales.   During the Collateral and Guarantee Period, the
Borrower will not, and will not permit any Subsidiary to, make or consummate,
directly or indirectly any Asset Sale except that:


(a)           the Borrower and its Subsidiaries may make Permitted Asset Sales;
(b)         the Borrower and its Subsidiaries may sell, transfer or otherwise
dispose of (i) Receivables Assets or interests therein, to the extent required
or permitted by any Permitted Securitization Documents, in a transaction
permitted by Section 6.02(k) and (ii) Receivables Assets or interests therein,
in a transaction permitted by Section 6.02(l); and
(c)          the Borrower and its Subsidiaries may make any other Asset Sale;
provided, that, (i) no Event of Default shall have occurred and be continuing or
would result therefrom and (ii) the aggregate fair market value of all assets
sold, transferred or otherwise disposed of by the Borrower and its Subsidiaries
in reliance on this clause (c) shall not, in any fiscal year of the Borrower,
exceed $100,000,000.


ARTICLE VII

EVENTS OF DEFAULT
If any of the following events (each, an “Event of Default”) shall occur:
(a)         the Borrower or any other Loan Party shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;
(b)          the Borrower or any other Loan Party shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;
(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Loan Party in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or waiver
hereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been incorrect in any material respect
(without duplication of any materiality qualifier contained therein) when made
or deemed made;
70

--------------------------------------------------------------------------------

(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, Section 5.03 (with respect to
the Borrower’s existence) or Section 5.08 or in Article VI;
(e)          the Borrower or any other Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document, and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent or any Lender to
the Borrower;


(f)          the Borrower or any Subsidiary shall default in the payment
(whether of principal or interest and regardless of amount) of any Material
Indebtedness when due and payable after giving effect to any applicable grace
periods;
(g)          any event or condition shall occur that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided, that, this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
(i)          the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)            the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability, or fail generally, to pay its debts as they
become due;
(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged and
not vacated or paid in full for a period of 45 consecutive days during which
execution shall not be effectively stayed (which stay shall include the posting
of a bond pending appeal that has the effect of staying execution of such
judgment), or any action shall be legally taken by a judgment creditor to attach
or levy upon assets of the Borrower or any Subsidiary to enforce any such
judgment;
71

--------------------------------------------------------------------------------

(l)           an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;
(m)          a Change in Control shall occur; or
(n)          during the Collateral and Guarantee Period, any Collateral Document
after delivery thereof pursuant to the terms of the Loan Documents shall for any
reason cease to create a valid and perfected Lien (prior to all Liens on such
assets, except for Liens (i) permitted by this Agreement which may have priority
over the Liens of the Collateral Agent on such assets by operation of law
(including the priority rules under the UCC) or (ii) which are otherwise
permitted pursuant to Section 6.01 of this Agreement) on the Collateral
purported to be covered thereby (except (i) as a result of the release of a Loan
Party or the sale, transfer or other disposition to a Person that is not a Loan
Party of the applicable Collateral in a transaction not prohibited by the Loan
Documents, or (ii) as a result of the Collateral Agent’s failure to (A) maintain
possession of any stock certificates, promissory notes or other instruments
delivered to it under the Collateral Documents, or (B) make any filing of UCC
continuation statements), or any Loan Party shall assert the invalidity of such
Liens;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may and, at the
request of the Required Lenders, shall, by notice to the Borrower, take either
or both of the following actions at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal or other amount not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
After the exercise of remedies provided for in this Article (or after the Loans
have automatically become immediately due and payable as set forth in this
Article), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order: (A) first, to payment of that
portion of the Obligations constituting fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Sections 2.14, 2.15, 2.16 and
2.18) payable to the Administrative Agent in its capacity as such; (B) second,
to payment of that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal and interest) payable to the Lenders
(including fees, charges and disbursements of counsel to the respective Lenders
and amounts payable under Sections 2.14, 2.15, 2.16 and 2.18), ratably among
them in proportion to the respective amounts described in this clause (B)
payable to them; (C) third, to payment of that portion of the Obligations
constituting interest on the Loans, ratably among the Lenders in proportion to
the respective amounts described in this clause (C) held by them; (D) fourth, to
payment of that portion of the Obligations constituting unpaid principal of the
Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause (D) held by them; and (E) last, the balance, if any,
after all of the Obligations owing have been indefeasibly paid in full, to the
Borrower or as otherwise required by any law.
72

--------------------------------------------------------------------------------

ARTICLE VIII

THE AGENTS
In order to expedite the transactions contemplated by this Agreement and the
other Loan Documents, Bank of America is hereby appointed to act as
Administrative Agent on behalf of the Lenders.  Each of the Lenders and each
assignee of any Lender hereby irrevocably authorizes the Administrative Agent to
take such actions on behalf of such Lender or assignee and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  The Administrative Agent is hereby expressly authorized by the
Lenders, without hereby limiting any implied authority, and by the Borrower with
respect to clause (c) below, (a) to receive on behalf of the Lenders all
payments of principal of and interest on the Loans and all other amounts due to
the Lenders hereunder, and promptly to distribute to each Lender its proper
share of each payment so received; (b) to give notice on behalf of each of the
Lenders to the Borrower of any Default or Event of Default specified in this
Agreement of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by any
Loan Party pursuant to this Agreement or the other Loan Documents as received by
the Administrative Agent.


In order to expedite the transactions contemplated by this Agreement and the
other Loan Documents, effective automatically upon the occurrence of any
Collateral and Guarantee Trigger Event, Bank of America is hereby appointed to
act as Collateral Agent hereunder and under the other Loan Documents for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, any
“Obligations” under and as defined in the Revolving Credit Agreement and any
applicable Senior Notes Indenture Secured Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In connection therewith,
the Collateral Agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Collateral Agent pursuant to this Article for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent, shall be entitled to the
benefits of all provisions of this Article and Article X (as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set forth in full herein with respect thereto and all
references to the Administrative Agent in this Article shall, where applicable,
be read as including a reference to the Collateral Agent.  Without limiting the
generality of the foregoing, the Lenders expressly authorize the Collateral
Agent to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Lenders with respect thereto, as contemplated
by and in accordance with the provisions of this Agreement and the Collateral
Documents and acknowledge and agree that any such action by the Collateral Agent
shall bind the Lenders.  Each of the Lenders and each assignee of any Lender
hereby irrevocably authorizes the Collateral Agent to take such actions on
behalf of such Lender or assignee and to exercise such powers as are delegated
to the Collateral Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
With respect to the Loans made by it hereunder, the Person serving as the
Administrative Agent and/or the Collateral Agent in its individual capacity and
not as Administrative Agent and/or Collateral Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent and/or the Collateral Agent, and such Person and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any of its Subsidiaries or other
Affiliates thereof as if it were not the Administrative Agent and/or the
Collateral Agent.

73

--------------------------------------------------------------------------------

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing:
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (b) the Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent or the
Collateral Agent, as the case may be, is required to exercise upon receipt of
notice in writing by the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
10.02); provided, that, no Agent shall be required to take any action that, in
its reasonable opinion or the reasonable opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any debtor relief law; and (c) except as expressly set
forth in the Loan Documents, the Agents shall not have any duty to disclose, or
be liable for the failure to disclose, any information relating to the Borrower
or any of its Subsidiaries that is communicated to or obtained by the
institution serving as Administrative Agent or Collateral Agent or any of their
respective Affiliates in any capacity.  No Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02) or in the absence of its
own gross negligence or willful misconduct.  No Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to it
by the Borrower (in which case the applicable Agent shall give written notice to
each Lender), and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent and/or the Collateral Agent, as the case may be.


Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  Each Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent.  Each Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.  Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.
Subject to the conditions set forth herein, any Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (not to be
unreasonably withheld and except during the continuance of an Event of Default
74

--------------------------------------------------------------------------------

hereunder, when no consent shall be required), to appoint a successor.  If no
successor to a retiring Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation (for purposes of this
paragraph, the “Resignation Effective Date”), then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank; provided, that,
whether or not a successor shall have been appointed, the Agent’s resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.  Upon the acceptance of its appointment as Administrative Agent
or Collateral Agent hereunder by a successor and, during the Collateral and
Guarantee Period with respect to the Collateral Agent, upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable  in order to
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, the Administrative Agent or Collateral Agent, as
applicable, shall thereupon succeed to and become vested with all the rights,
powers, discretion, privileges, and duties of the retiring Administrative Agent
or Collateral Agent and such retiring Agent shall be discharged from its duties
and obligations hereunder.  After any Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Agent.


Each Lender agrees (a) to reimburse each Agent, on demand, in the amount of its
pro rata share (based on the amount of its Loans and available Commitments
hereunder) of any expenses incurred for the benefit of the Lenders by such
Agent, including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, that shall not have been reimbursed
by the Borrower and (b) to indemnify and hold harmless the Agents and their
respective Related Parties, on demand, in the amount of such pro rata share,
from and against any and all liabilities, Taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against it in its capacity as an Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Borrower; provided,
that, no Lender shall be liable to any Agent or any such other indemnified
Person for any portion of such liabilities, Taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
determined to have resulted from the gross negligence or willful misconduct of
such Agent, any of its Related Parties or any of their respective directors,
officers, employees or agents.
Each Lender acknowledges that it has, independently and without reliance upon
any Agent, the Arrangers or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Agent, the Arrangers or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.  Each
Lender represents and warrants that (i) the Loan Documents set forth the terms
of a commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender for the purpose of making, acquiring or holding commercial
loans and providing other facilities set forth herein as may be applicable to
such Lender, and not for the purpose of purchasing, acquiring or holding any
other type of financial instrument, and each Lender agrees not to assert a claim
in contravention of the foregoing.  Each Lender represents and warrants that it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender, and either it, or the Person exercising discretion in
making its
75

--------------------------------------------------------------------------------

decision to make, acquire and/or hold such commercial loans or to provide such
other facilities, is experienced in making, acquiring or holding such commercial
loans or providing such other facilities.
None of the Lenders identified on the facing page or signature pages of this
Agreement or elsewhere herein as a “lead arranger”, “bookrunner” or “syndication
agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid by the Loan Parties in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and its
agents and counsel and all other amounts due the Lenders and the Administrative
Agent) against the Loan Parties allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder.  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.


During the Collateral and Guarantee Period, each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
irrevocably authorizes and directs the Administrative Agent and the Collateral
Agent, at their respective options and in their respective discretion:
(a)          to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
the expiration or termination of the Commitments and the repayment in full of
the principal of and interest on each Loan and all fees and other amounts
payable hereunder, (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition not prohibited hereunder or under any other Loan Document, (iii) to
the extent such property becomes Excluded Property, or (iv) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 10.02;
(b)          to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.01(d);
(c)          to enter into the Pari Passu Intercreditor Agreement;
76

--------------------------------------------------------------------------------

(d)          to amend the Security and Pledge Agreement to include as secured
obligations thereunder any obligations under any Senior Notes Indenture that
pursuant to such Senior Notes Indenture have been required to become Senior
Notes Indenture Secured Obligations; and
(e)          to release any Guarantor from its obligations under the Guarantee
Agreement and to release all Liens on its property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document if such
Person ceases to be a Subsidiary (or otherwise becomes an Excluded Subsidiary)
as a result of a transaction not prohibited under the Loan Documents; provided,
that, no such release shall occur if such Guarantor continues to be a guarantor
or a borrower in respect of any obligations under any Senior Notes Indenture or
any “Obligations” under and as defined in the Revolving Credit Agreement.


Upon request of the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s, as the case may be, authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guarantee Agreement pursuant to the immediately
preceding paragraph.  In each case as specified in the immediately preceding
paragraph, the Administrative Agent or the Collateral Agent, as the case may be,
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guarantee
Agreement, in each case in accordance with the terms of the Loan Documents and
the immediately preceding paragraph.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall any
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
Each Lender (a) represents and warrants, as of the date such Person became a
Lender party hereto, and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true: (i) such Lender is not using “plan assets” (within the
meaning of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments or this Agreement, (ii) the
transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, (iii)(A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and
77

--------------------------------------------------------------------------------

performance of the Loans,  the Commitments and this Agreement, or (iv) such
other representation, warranty and covenant as may be agreed in writing between
the Administrative Agent, in its sole discretion, and such Lender. In addition,
unless either (1) clause (i) in the immediately preceding sentence is true with
respect to a Lender or such Lender has provided another representation, warranty
and covenant in accordance with clause (iv) in the immediately preceding
sentence, such Lender further (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).


Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of the Guarantee Agreement or
any Collateral by virtue of the provisions of any Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
under any Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions any Loan Document) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article VIII to the contrary, no Agent shall be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements, unless such Agent has received a Secured Party Designation Notice
with respect to such Obligations, together with such supporting documentation as
such Agent may request, from the applicable Cash Management Bank or the
applicable Hedge Bank, as the case may be; provided, that, notwithstanding the
foregoing, no Agent shall be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements in the
case of the repayment in full of the principal and interest on the Loans and all
fees and other amounts payable hereunder.
ARTICLE IX

[RESERVED]
ARTICLE X

MISCELLANEOUS
SECTION 10.01.         Notices.
(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)          if to the Borrower, to it at 1950 Hassell Road, Hoffman Estates, IL
60169, Attention of General Counsel (Fax No. 847-839-2604), with a copy to Paul,
Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York,
NY 10019-6064, Attention of Monica K. Thurmond (Fax No. 212-492-0055);
78

--------------------------------------------------------------------------------

(ii)         if to any Agent, as follows: (A) if such notice relates to
financial/loan activity (including billing, payments and interest rate
elections) to Bank of America, Building C, TX2-984-03-23, 2380 Performance
Drive, Richardson, TX 75082, Attention:  Arlene Minor (Telephone: 469-201-8837;
Facsimile: 214-290-9412; Email: Arlene.l.minor@baml.com), and (B) if such notice
relates to any other notices (including financial statements, compliance
certificates, amendments, consents, voting, etc.), to Bank of America, 900 W.
Trade St., 6th Floor, NC1-026-06-03, Charlotte, NC 28255, Attention: Melissa
Mullis (Telephone: 980-386-9372; Facsimile: 704-409-0617; Email:
melissa.mullis@baml.com); and


(iii)          if to any other Lender, to it at its address (or fax number) set
forth in its Administrative Questionnaire.
(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, that, approval of such procedures and may be limited to particular
notices or communications.
(c)          Any party hereto may change its address or fax number for notices
and other communications hereunder by notice to the other parties hereto, or in
the case of a Lender, to the Administrative Agent and the Borrower.  All notices
and other communications given to any party hereto in accordance with the
provisions of this Agreement shall be deemed to have been given on the date of
receipt.
(d)         THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet; provided, that, the foregoing shall not apply to the
extent such losses, claims, damages, liabilities or expenses result from the
gross negligence, bad faith or willful misconduct of the Administrative Agent or
any of its Related Parties.
SECTION 10.02.         Waivers; Amendments.
(a)          No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or
79

--------------------------------------------------------------------------------

discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  Without
limiting the generality of the foregoing, the execution and delivery of this
Agreement or the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.


(b)          None of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders and acknowledged by the Administrative Agent
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the parties thereto, in each case with the
consent of the Required Lenders; provided, that, no such agreement shall (i)
increase any Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon (other than as a result of any waiver of any increase in the
interest rate applicable to any Loan pursuant to Section 2.12(d)), or reduce any
fees payable hereunder, without the written consent of each Lender adversely
affected thereby, (iii) postpone the date of any scheduled payment of the
principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, in each case,
without the written consent of each Lender affected thereby, (iv) change Section
2.17(b), Section 2.17(c) or the last paragraph of Article VII in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the percentage set forth in the definition of the term “Required Lenders” or
any other provision of this Agreement specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) subordinate the Obligations of the Borrower to any other
Indebtedness without the consent of each affected Lender, or (vii)(A) make any
change so as to alter the manner of application of proceeds of any mandatory
prepayment required by this Agreement and owing to the 3-Year Term Loan Lenders,
without the consent of the Required 3-Year Term Loan Lenders, (B) change any of
the provisions of clause (vii)(A) above or this clause (vii)(B) or the
percentage set forth in the definition of the term “Required 3-Year Term Loan
Lenders” without the written consent of each 3-Year Term Loan Lender, (C) make
any change so as to alter the manner of application of proceeds of any mandatory
prepayment required by this Agreement and owing to the 5-Year Term Loan Lenders,
without the consent of the Required 5-Year Term Loan Lenders, or (D) change any
of the provisions of clause (vii)(C) above or this clause (vii)(D) or the
percentage set forth in the definition of the term “Required 5-Year Term Loan
Lenders” without the written consent of each 5-Year Term Loan Lender; provided,
further, that, no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent. 
Notwithstanding anything else in this Section to the contrary, (x) any amendment
of the definition of the term “Applicable Rate” pursuant to the last sentence of
such definition shall require only the written consent of the Borrower and the
Required Lenders, (y) no consent with respect to any waiver, amendment or
modification of this Agreement or any other Loan Document shall be required of
any Lender that receives payment in full of the principal of


80

--------------------------------------------------------------------------------

and interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such waiver, amendment or other modification, and (z) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Borrower and the Administrative Agent
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, the Lenders shall have received at least three Business Days prior written
notice thereof and the Administrative Agent shall not have received, within
three Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders, stating that the Required Lenders object to such
amendment.


SECTION 10.03.         Expenses; Indemnity; Damage Waiver.
(a)          The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Arrangers and their
respective Affiliates, including the reasonable and documented fees, charges and
disbursements of one counsel for the Agents and the Arrangers, taken as a whole,
in connection with the arrangement and syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable and documented
out-of-pocket expenses incurred by any Agent or any Lender, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Agent or any Lender, incurred during any workout, restructuring or negotiations
in respect of the Loans or in connection with the enforcement or protection of
its rights under any Loan Document, including its rights under this Section or
in connection with the Loans made hereunder.
(b)          The Borrower shall indemnify each Agent, each Arranger, each
Syndication Agent, each Lender and each Related Party of any of the foregoing
Persons (each of the foregoing being called an “Indemnitee”), against, and hold
each Indemnitee harmless from, any and all losses, liabilities and out-of-pocket
costs or expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
(whether by a third party or by the Borrower or any of its Affiliates, and
whether based on contract, tort or any other theory) arising out of, in
connection with, or as a result of (i) the arrangement and syndication of the
credit facilities provided for herein, (ii) the consummation of the Transactions
or any other transactions contemplated hereby, (iii) any Loan or the use of the
proceeds therefrom, (iv) the execution, delivery or performance by the Borrower
and the Subsidiaries of the Loan Documents, or any actions or omissions of the
Borrower or any of the Subsidiaries in connection therewith or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided, that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, liabilities, costs or expenses shall have (A) been
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence, bad faith or willful misconduct of
such Indemnitee, (B) resulted from a claim brought by the Borrower against an
Indemnitee or any of its Related Parties for a material breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction to the effect that such
a material breach in bad faith has occurred or (C) arisen from any claim,
action, suit, inquiry, litigation, investigation or proceeding that does not
involve an act or omission of the Borrower or any of its Affiliates and is
81

--------------------------------------------------------------------------------

brought by an Indemnitee against another Indemnitee (other than any claim,
action, suit, inquiry, litigation, investigation or proceeding against an Agent
or an Arranger in its capacity as such).
 (c)          To the extent that the Borrower fails to pay any amount required
to be paid by it under paragraph (a) or (b) of this Section, or any Loan Party
fails to pay any amount required to be paid by such Loan Party under Section
5.03(a) or Section 5.03(b) of the Guarantee Agreement, each Lender severally
agrees to pay to the Administrative Agent such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that, the unreimbursed loss,
liability, cost or expense, as the case may be, was incurred by or asserted
against an Agent or against any Related Party acting for such Agent (or any
sub-agent) in connection with such capacity.  For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
aggregate outstanding Loans and unused Commitments at the time (or most
recently) in effect.


(d)          To the extent permitted by applicable law, the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with or
as a result of this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof.  No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the Transactions contemplated hereby or thereby, other than
for damages resulting from the gross negligence, bad faith or willful misconduct
of such Indemnitee as determined by a final nonappealable judgment of a court of
competent jurisdiction.
(e)          All amounts due under this Section shall be payable within fifteen
(15) Business Days after receipt by the Borrower of a reasonably detailed
invoice therefor.
SECTION 10.04.         Successors and Assigns.
(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in this Section), the
Arrangers, the Syndication Agents and, to the extent expressly contemplated
hereby, the sub-agents of the Administrative Agent or the Collateral Agent and
the Related Parties of each of the Administrative Agent, the Collateral Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)          Subject to the conditions set forth in paragraph (c) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) to an Eligible Assignee with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:
82

--------------------------------------------------------------------------------

(i)          the Borrower; provided, that, no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender or a Related
Fund, or, if an Event of Default has occurred and is continuing, to any other
assignee; provided, further, that, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and


(ii)          the Administrative Agent; provided, that, no consent of the
Administrative Agent shall be required for an assignment of any Loan to a Lender
or an Affiliate of a Lender.
(c)          Assignments shall be subject to the following additional
conditions:
(i)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or a Related Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments and/or Loans, the amount of the Commitments
and/or Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consents; provided,
that, no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;
(ii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
(iii)        unless waived by the Administrative Agent in its sole discretion,
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and
(iv)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(d)          Subject to acceptance and recording thereof pursuant to paragraph
(e) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, and except as provided by Section 2.16(g), be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.14, 2.15, 2.16
and 10.03).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (g) of this Section.  In
connection with any assignment by a Lender to an Affiliate of such Lender,
unless such Lender is legally required to make such assignment, the Borrower
shall not be responsible under Section 2.14 or Section 2.16 for any increased
costs in effect at the time of and resulting from such assignment, but shall be
responsible for any such increased costs that would have been incurred by the
assigning Lender absent such assignment.
83

--------------------------------------------------------------------------------

(e)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


(f)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (c) of
this Section (unless otherwise waived by the Administrative Agent) and any
consent to such assignment required by paragraph (b) or (c) of this Section, the
Administrative Agent shall record the information contained in such Assignment
and Assumption in the Register.  No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(g)          Any Lender may, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (other than (x) any individual (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit, of any
individual), or (y) the Borrower or any Affiliate of the Borrower) (each a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that, (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided, that, such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i), (ii) or (iii) of the first
proviso to Section 10.02(b) that affects such Participant.  Subject to paragraph
(h) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.14, 2.15, and 2.16 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender;
provided, that, such Participant agrees to be subject to Section 2.17(b) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided, that, no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans or its other obligations under any Loan Document) to any
Person other than a Governmental Authority except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall
84

--------------------------------------------------------------------------------

be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(h)          A Participant shall not be entitled to receive any greater payment
under Section 2.14 or Section 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
such Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(f) as though it were a Lender.
(i)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any foreign central bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided, that,
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
SECTION 10.05.       Survival.  All covenants, agreements, representations and
warranties made by the Borrower or any other Loan Party herein, in the other
Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto or thereto
and shall survive the execution and delivery of the Loan Documents and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that any Agent, any Arranger, any
Syndication Agent or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16,
10.03, clause (b) of Section 10.18 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the Transactions or the
other transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.
SECTION 10.06.       Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, any separate letter agreements with respect to fees payable to
the Administrative Agent, the Lenders or the Arrangers, and any provisions in
any engagement or commitment letter executed and delivered by the Borrower in
connection with the transactions contemplated hereby that by the express terms
of such engagement or commitment letter survive the execution or effectiveness
of this Agreement, constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by fax or other electronic image scan transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
85

--------------------------------------------------------------------------------

SECTION 10.07.       Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08.         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. 
Each Lender agrees promptly to notify the Administrative Agent after any such
set-off and application made by such Lender; provided, that, the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
SECTION 10.09.         Governing Law; Jurisdiction; Consent to Service of
Process.
(a)          This Agreement and each other Loan Document (except, as to any
other Loan Document, as expressly set forth therein) shall be construed in
accordance with and governed by the law of the State of New York.
(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Loan Party or its properties
in the courts of any jurisdiction.
(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the Transactions in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party hereto
or thereto to serve process in any other manner permitted by law.
86

--------------------------------------------------------------------------------

SECTION 10.10.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11.         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12.         Confidentiality; Non-Public Information.
(a)          Each Agent and each Lender agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors, to Related Funds’ directors and
officers and to any direct or indirect contractual counterparty in swap
agreements (it being understood that each Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
regulatory authority (including any self-regulatory authority) having
jurisdiction over such Lender, (iii) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (iv) to any other
party to this Agreement, (v) to the extent required or advisable in the judgment
of counsel in connection with any suit, action or proceeding relating to the
enforcement of rights of the Agents or the Lenders against the Borrower or any
other Loan Party under this Agreement or any other Loan Document, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction or any credit insurance provider relating to the Borrower
and its obligations, (vii) with the consent of the Borrower or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section of which such Agent or such Lender is aware or (B)
becomes available to any Agent or any Lender on a nonconfidential basis from a
source other than the Borrower other than as a result of a breach of this
Section of which such Agent or such Lender is aware.  For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to any Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower other than as a result of a breach of this Section of
which such Agent or such Lender is aware.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


(b)          Each Lender acknowledges that Information furnished to it pursuant
to this Agreement may include material non-public information concerning the
Borrower and its Related Parties or the Borrower’s securities, and confirms that
it has developed compliance procedures
87

--------------------------------------------------------------------------------

regarding the use of material non-public information and that it will handle
such material non-public information in accordance with those procedures and
applicable law, including Federal and state securities laws.
(c)          All information, including requests for waivers and amendments,
furnished by the Borrower, the Subsidiaries or the Administrative Agent pursuant
to, or in the course of administering, this Agreement will be syndicate-level
information, which may contain material non-public information about the
Borrower, the Subsidiaries and their Related Parties or the Borrower’s
securities.  Accordingly, each Lender represents to the Borrower and the
Administrative Agent that it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
SECTION 10.13.         Conversion of Currencies.
(a)          If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
(b)          The obligations of the Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.
SECTION 10.14.        Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 10.15.         Patriot Act.  Each Lender and the Administrative Agent
hereby notifies the Borrower that pursuant to the Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of the Borrower and other information
that will allow such Lender and the Administrative Agent to identify the
Borrower in
88

--------------------------------------------------------------------------------

accordance with the Patriot Act.  The Borrower agrees to provide to each Lender
and the Administrative Agent, upon request, with all documentation and other
information reasonably requested by such Lender or the Administrative Agent for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.
SECTION 10.16.         No Fiduciary Relationship.  The Borrower, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agents, the Lenders or their Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications.  The Borrower, on behalf of itself, the
Subsidiaries and its and their respective Affiliates, waives and releases, to
the fullest extent permitted by law, any claims that the Borrower, the
Subsidiaries or such Affiliates may have against any Agent, any Person
identified on the facing page or signature pages of this Agreement or elsewhere
herein as a “syndication agent”, any Lender or any Affiliate of any of the
foregoing in respect of any breach or alleged breach of agency or fiduciary
duty.
SECTION 10.17.        Electronic Execution.  This Agreement, any other Loan
Document, and any other document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement or any other Loan Document (each a “Communication”), including
Communications required to be in writing, may be in the form of an Electronic
Record and may be executed using an Electronic Signature.  The Borrower agrees
that any Electronic Signature on or associated with any Communication shall be
valid and binding on the Borrower to the same extent as a manual, original
signature, and that any Communication entered into by Electronic Signature, will
constitute the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with the terms thereof to the same extent as
if a manually executed original signature was delivered.  Any Communication may
be executed in as many counterparts as necessary or convenient, including both
paper and electronic counterparts, but all such counterparts are one and the
same Communication.  For the avoidance of doubt, the authorization under this
Section may include use or acceptance by the Administrative Agent and each of
the Lenders of a manually signed paper Communication which has been converted
into electronic form (such as scanned into .pdf format), or an electronically
signed Communication converted into another format, for transmission, delivery
and/or retention.  The Administrative Agent and each of the Lenders may, at its
option, create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be deemed created in the
ordinary course of such Person’s business, and destroy the original paper
document.  All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper record to the
fullest extent permitted by applicable law.  Notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to
accept an Electronic Signature in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, that, without limiting the foregoing, (a) to the extent the
Administrative Agent has agreed to accept such Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on any
such Electronic Signature purportedly given by or on behalf of the Borrower
without further verification, and (b) upon the request of the Administrative
Agent or any Lender, any Electronic Signature shall be promptly followed by such
manually executed counterpart.  For purposes hereof, “Electronic Record” and
“Electronic Signature” shall have the meanings assigned to them, respectively,
by 15 USC §7006, as it may be amended from time to time.
SECTION 10.18.         Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises any right of setoff, and such
payment or the proceeds of such setoff or any part thereof is
89

--------------------------------------------------------------------------------

subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any debtor relief law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the greater (i) the Federal Funds Effective Rate
from time to time in effect and (ii) an overnight rate from time to time in
effect and determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
SECTION 10.19.       Acknowledgement and Consent to Bail-In of Affected
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an Affected Financial Institution;
and
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
(i)          a reduction in full or in part or cancellation of any such
liability;
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or


(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of the applicable
Resolution Authority.
SECTION 10.20.          Acknowledgement Regarding Any Supported QFCs.  To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedging Agreement or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States), in the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such
90

--------------------------------------------------------------------------------

QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.
[remainder of page intentionally blank]




91

--------------------------------------------------------------------------------



Exhibit E


Form of Guarantee Agreement


See attached.



--------------------------------------------------------------------------------















GUARANTEE AGREEMENT


dated as of


[__],


among


CDK GLOBAL, INC.,


THE SUBSIDIARIES OF CDK GLOBAL, INC. PARTY HERETO,


and


BANK OF AMERICA, N.A.,
as Administrative Agent













--------------------------------------------------------------------------------

GUARANTEE AGREEMENT, dated as of [__] (this “Agreement”), among CDK GLOBAL,
INC., a Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower
identified as “Guarantors” on the signature pages hereto (the Borrower, the
Subsidiaries of the Borrower identified as “Guarantors” on the signature pages
hereto and such other parties that may become Guarantors after the date hereof,
each a “Guarantor”), and BANK OF AMERICA, N.A., in its capacity as the
Administrative Agent.
Reference is made to that certain Term Loan Credit Agreement, dated as of August
17, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.  The Lenders
have extended credit to the Borrower on the terms and subject to the conditions
set forth in the Credit Agreement.  The Guarantors will derive substantial
benefits from the extensions of credit made to the Borrower pursuant to the
Credit Agreement and are willing to execute and deliver this Agreement in
accordance with the terms of the Credit Agreement.  Accordingly, the parties
hereto agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01.          Defined Terms.
(a)          Each capitalized term used but not defined herein and defined in
the Credit Agreement shall have the meaning specified in the Credit Agreement.
(b)          The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.
SECTION 1.02.          Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:
“Agreement” has the meaning assigned to such term in the introductory paragraphs
hereto.
“Agreement Currency” has the meaning assigned to such term in Section 5.12(b).
“Applicable Creditor” has the meaning assigned to such term in Section 5.12(b).
“Borrower” has the meaning assigned to such term in the introductory paragraphs
hereto.
“Credit Agreement” has the meaning assigned to such term in the introductory
paragraphs hereto.
“Guarantor” has the meaning assigned to such term in the introductory paragraphs
hereto.
“Judgment Currency” has the meaning assigned to such term in Section 5.12(b).
“Qualified ECP Guarantor” means, at any time, each Guarantor with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

--------------------------------------------------------------------------------

“Supplement” means an agreement substantially in the form of Exhibit A, or any
other form approved by the Administrative Agent.
ARTICLE II

GUARANTEE
SECTION 2.01.          Guarantee.  Each Guarantor hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations; provided, that, (a) the Obligations
of a Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor, and (b) the liability of each Guarantor individually with respect to
such Guarantor’s obligations under this Section 2.01 shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law.  Each Guarantor further agrees that the due and punctual payment of such
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.
Each Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Guarantor of any of the Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment. 
The obligations of each Guarantor hereunder shall not be affected by: (a) the
failure of the Administrative Agent or any Lender to assert any claim or demand
or to enforce any right or remedy against the Borrower or any other Guarantor
under the provisions of the Credit Agreement or any other Loan Document or
otherwise; (b) any extension or renewal of any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of the Credit Agreement or any other Loan Document; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations; or (e) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of such
Guarantor or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of such Guarantor to
subrogation.
Each Guarantor further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of the Borrower or any other Person.
The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.
Each Guarantor further agrees that its obligations hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by the Administrative Agent or any Lender upon the bankruptcy or reorganization
of the Borrower, any other Guarantor or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
Guarantor by virtue hereof, upon the failure of the Borrower or any other
Guarantor to pay any Obligation when and as the same shall become due,
2

--------------------------------------------------------------------------------

whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will, upon receipt of written demand by
the Administrative Agent or any Lender, forthwith pay, or cause to be paid, to
the Administrative Agent or such Lender in cash an amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon.
Upon payment by the Guarantors of any sums as provided above, all rights of the
Guarantors against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations.
Nothing shall discharge or satisfy the liability of any Guarantor hereunder
except the full performance and payment of the Obligations.
SECTION 2.02.          Keepwell.  Each Guarantor that is a Qualified ECP
Guarantor at the time this Agreement or the grant of a Lien under the Loan
Documents, in each case, by any Specified Loan Party becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under Section 2.01 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 2.02 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full.  Each Guarantor intends this
Section 2.02 to constitute, and this Section 2.02 shall be deemed to constitute,
a guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.
SECTION 2.03.          Condition of the Borrower.  Each Guarantor hereby
acknowledges that it has received a copy of the Credit Agreement, has reviewed
and understands same and agrees to comply with all of its obligations set forth
therein.  Each Guarantor acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from the Borrower and
any other Guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other Guarantor as such
Guarantor requires, and that neither the Administrative Agent nor any Lender has
any duty, and such Guarantor is not relying on the Administrative Agent or any
Lender at any time, to disclose to it any information relating to the business,
operations or financial condition of the Borrower or any other Guarantor (each
Guarantor waiving any duty on the part of the Administrative Agent and the
Lender to disclose such information and any defense relating to the failure to
provide the same).
SECTION 2.04.          Appointment of the Borrower.  Each Guarantor hereby
appoints the Borrower to act as its agent for all purposes of this Agreement,
the other Loan Documents and all other documents and electronic platforms
entered into in connection herewith and therewith and agrees that (a) the
Borrower may execute such documents and provide such authorizations on behalf of
such Guarantors as the Borrower deems appropriate in its sole discretion (and
each Guarantor shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf), (b) any notice or communication
delivered by the Administrative Agent or a Lender to the Borrower shall be
deemed delivered to each Guarantor, and (c) each of the Administrative Agent and
any Lender may accept, and be permitted to rely on, any document, authorization,
instrument or agreement executed by the Borrower on behalf of each of the
Guarantors.
3

--------------------------------------------------------------------------------

ARTICLE III

REMEDIES
SECTION 3.01.          Remedies Upon Default.  Upon the occurrence and during
the continuation of an Event of Default, after the exercise of remedies provided
for in Article VII of the Credit Agreement (or after the Loans have
automatically become immediately due and payable as set forth in Article VII of
the Credit Agreement), any payments under this Agreement in respect of the
Obligations, when received by the Administrative Agent or any other holders of
the Obligations in cash or its equivalent, will be applied by the Administrative
Agent in reduction of the Obligations in the following order:
first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.14, 2.15, 2.16 and 2.18 of the Credit Agreement) payable to the
Administrative Agent in its capacity as such;
second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Additional
Obligations) payable to the holders of the Obligations (including fees, charges
and disbursements of counsel to the respective holders of the Obligations and
amounts payable under Sections 2.14, 2.15, 2.16 and 2.18 of the Credit
Agreement), ratably among them in proportion to the respective amounts described
in this clause second payable to them;
third, to payment of that portion of the Obligations constituting interest on
the Loans, ratably among the holders of the Obligations in proportion to the
respective amounts described in this clause third held by them;
fourth, to payment of that portion of the Obligations constituting (a) unpaid
principal of the Loans, and (b) the Additional Obligations, ratably among the
holders of the Obligations in proportion to the respective amounts described in
this clause fourth held by them;
fifth, to payment of all other obligations and other obligations which shall
have become due and payable and not repaid pursuant to clauses first through
clauses fourth above, ratably among the holders of the Obligations in proportion
to the respective amounts described in this clause fifth held by them; and
sixth, the balance, if any, after all of the Obligations owing have been
indefeasibly paid in full, to the Company or as otherwise required by any law.
SECTION 3.02.          Excluded Swap Obligations; Additional Obligations. 
Notwithstanding anything set forth in Section 3.01, (a) Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Guarantors to preserve the allocation
to Obligations otherwise contemplated by Section 3.01, and (b) Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
shall be excluded from the application described in Section 3.01 if the
Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or the applicable Hedge Bank,
as the case may be.  Each Cash Management Bank or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to
4

--------------------------------------------------------------------------------

the terms of Article VIII of the Credit Agreement for itself and its Affiliates
as if a “Lender” party to the Credit Agreement.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES; COVENANTS
SECTION 4.01.          Representations and Warranties.  Each Guarantor hereby
represents and warrants to the Administrative Agent and each Lender each
representation and warranty applicable to it contained in Article III of the
Credit Agreement as, when and to the extent required by the Credit Agreement,
each of which is incorporated by reference herein as if fully set forth herein. 
No Guarantor is an Affected Financial Institution.
SECTION 4.02.          Covenants.  Until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
amounts payable hereunder have been paid in full, each Guarantor covenants and
agrees that it will perform and observe, and cause each of its subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Loan Documents (including Articles V and VI of the Credit Agreement) that are
required to be, or that the Borrower has agreed to cause to be, performed or
observed by such Guarantor or such subsidiary, each of which is incorporated
herein by reference as if fully set forth herein.
ARTICLE V

MISCELLANEOUS
SECTION 5.01.          Notices.  All communications and notices required or
permitted to be given under this Agreement shall be in conformance with Section
10.01 of the Credit Agreement (it being understood and agreed that any
communication or notice hereunder to any Guarantor shall be given to it in care
of the Borrower in the manner provided in Section 10.01 of the Credit
Agreement).
SECTION 5.02.          Waivers; Amendment.  This Agreement and the provisions
hereof may not be waived, amended or modified except as set forth in Section
10.02(b) of the Credit Agreement.  No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be permitted by this Section 5.02, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
SECTION 5.03.          Expenses; Indemnity; Damage Waiver.
(a)          The Guarantors jointly and severally agree to reimburse the
expenses, fees, charges and disbursements incurred in connection with this
Agreement as provided in Section 10.03(a) of the Credit Agreement as if each
reference therein to the Borrower were a reference to the Guarantors.
5

--------------------------------------------------------------------------------

(b)          The Guarantors jointly and severally agree to indemnify and hold
harmless each Indemnitee as provided in Section 10.03(b) of the Credit Agreement
as if each reference to the Borrower therein were a reference to the Guarantors.
(c)          To the extent permitted by applicable law, no Guarantor shall
assert, and each Guarantor hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated thereby, the Transactions, any Loan or the use of the
proceeds thereof.  No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the Transactions contemplated hereby or thereby, other than for
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final nonappealable judgment of a court of
competent jurisdiction.
(d)          All amounts due under this Section 5.03 shall be payable within 15
Business Days after receipt of a reasonably detailed invoice therefor.
SECTION 5.04.          Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Guarantor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer without such consent shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in the Credit
Agreement), the Arrangers, the Syndication Agents and, to the extent expressly
contemplated by the Credit Agreement, the sub-agents of the Administrative Agent
and the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
SECTION 5.05.          Survival. All covenants, agreements, representations and
warranties made by the Guarantors herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of this Agreement, regardless of any investigation made
by any such other party or on its behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under the Credit Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 5.03 and 5.12 and clause (b) of Section 5.16 shall
survive and remain in full force and effect regardless of the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.
SECTION 5.06.          Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by fax or other electronic image scan
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
6

--------------------------------------------------------------------------------

SECTION 5.07.          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 5.08.          Right of Set-Off.  If an Event of Default shall have
occurred and be continuing, each Guarantor agrees that each Lender and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of such
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  Each Lender shall be required to
promptly to notify the Administrative Agent after any such set-off and
application made by such Lender; provided, that, the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 5.09.          Governing Law; Jurisdiction; Consent to Service of
Process.
(a)          This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Guarantor or its properties in
the courts of any jurisdiction.
(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the Transactions in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 5.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party hereto
or thereto to serve process in any other manner permitted by law.
7

--------------------------------------------------------------------------------

SECTION 5.10.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 5.11.          Headings.  Article and Section headings used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
SECTION 5.12.          Conversion of Currencies.
(a)          If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
(b)          The obligations of each Guarantor in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.
SECTION 5.13.          Patriot Act.  The Administrative Agent hereby notifies
each Guarantor that pursuant to the Patriot Act, each Lender and the
Administrative Agent is required to obtain, verify and record information that
identifies each Guarantor, which information includes the name and address of
each Guarantor and other information that will allow such Lender and the
Administrative Agent to identify such Guarantor in accordance with the Patriot
Act.  Each Guarantor agrees to provide to each Lender and the Administrative
Agent, upon request, with all documentation and other information reasonably
requested by such Lender or the Administrative Agent for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation.
SECTION 5.14.          No Fiduciary Relationship.  Each Guarantor agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Guarantors, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other
8

--------------------------------------------------------------------------------

hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.  Each Guarantor waives
and releases, to the fullest extent permitted by law, any claims that such
Guarantor may have against the Administrative Agent, any Person identified on
the facing page or signature pages of the Credit Agreement or elsewhere as a
“syndication agent”, any Lender or any Affiliate of any of the foregoing in
respect of any breach or alleged breach of agency or fiduciary duty.
SECTION 5.15.          Electronic Execution.  Subject to Section 10.17 of the
Credit Agreement, this Agreement may be in the form of an Electronic Record and
may be executed using Electronic Signatures (including facsimile and .pdf) and
shall be considered an original, and shall have the same legal effect, validity
and enforceability as a paper record.  This Agreement may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Agreement.  For the
avoidance of doubt, the authorization under this paragraph may include use or
acceptance by the Administrative Agent of a manually signed paper Communication
which has been converted into electronic form (such as scanned into .pdf), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention.
SECTION 5.16.          Payments Set Aside.  To the extent that any payment by or
on behalf of any Guarantor is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises any right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any debtor relief law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender shall pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
greater (i) the Federal Funds Effective Rate from time to time in effect and
(ii) an overnight rate from time to time in effect and determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
SECTION 5.17.          Acknowledgement Regarding Any Supported QFCs.  The terms
of Section 10.20 of the Credit Agreement with respect to acknowledgement
regarding any Supported QFCs is incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.
SECTION 5.18.          Termination or Release.  This Agreement shall remain in
full force and effect until such time as the Obligations arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated, at which time this Agreement shall automatically terminate.  Upon
the termination of this Agreement, the Administrative Agent shall, upon the
request and at the expense of the Guarantors, execute and deliver all documents
reasonably requested by the Guarantors to evidence such termination.
SECTION 5.19.          Additional Subsidiaries.  At any time after the execution
of this Agreement, each Subsidiary that is required to become a Guarantor shall
become a party to this Agreement upon execution and delivery by the
Administrative Agent and such Subsidiary of a Supplement and, immediately upon
such execution and delivery, and without any further action, such Subsidiary
shall (a) become a party to this Agreement as a Guarantor and shall have all of
the rights and obligations of a Guarantor hereunder, and (b) be deemed to have
to have made the representations and warranties set forth or incorporated
herein, and shall be bound by all of the terms, covenants and conditions hereof
or incorporated herein to
9

--------------------------------------------------------------------------------

the same extent as if such Subsidiary had executed this Agreement on the
original date hereof.  The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any
additional Subsidiary as a party to this Agreement.
[Signature Pages Follow]






10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

GUARANTORS:

CDK GLOBAL, INC.,
a Delaware corporation
         


By:
 
    Name:

    Title:

 

 

[GUARANTOR],
a [__]
         


By:
 
    Name:

    Title:

 

 

[GUARANTOR],
a [__]
         


By:
 
    Name:

    Title:

         

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
         


By:
 
    Name:

    Title:

 







--------------------------------------------------------------------------------

EXHIBIT A
[FORM OF] SUPPLEMENT
SUPPLEMENT NO. [__], dated as of [__] (this “Supplement”), to that certain
Guarantee Agreement, dated as of [__] (as amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”), by and among
CDK GLOBAL, INC., a Delaware corporation, the other Guarantors party thereto,
and BANK OF AMERICA, N.A., as Administrative Agent.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Guarantee Agreement or (in the case of terms that are defined in
the Credit Agreement and not defined in the Guarantee Agreement) in the Credit
Agreement.  The rules of construction specified in Section 1.03 of the Credit
Agreement shall apply to this Supplement, mutatis mutandis.
The undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement
in accordance with the requirements of the Credit Agreement to become a
Guarantor under the Guarantee Agreement.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1.  In accordance with Section 5.19 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor.  The New Subsidiary hereby (a) agrees to all the terms and provisions
of the Guarantee Agreement applicable to it in such capacity, and (b) represents
and warrants that the representations and warranties made by it in such capacity
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Subsidiary hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations as provided in Section 2.01 of the Guarantee
Agreement.  Each reference to a Guarantor in the Guarantee Agreement shall be
deemed to include the New Subsidiary.  The Guarantee Agreement is hereby
incorporated herein by reference.
SECTION 2.  The New Subsidiary represents and warrants that this Supplement (a)
has been duly authorized by all necessary organization and, if required equity
holder action, and (b) has been duly executed and delivered by the New
Subsidiary and constitutes a legal, valid and binding obligation of the New
Subsidiary, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Supplement by fax or other electronic image scan transmission shall be effective
as delivery of a manually executed counterpart of this Supplement.  Subject to
Section 10.17 of the Credit Agreement, this Supplement may be in the form of an
Electronic Record and may be executed using Electronic Signatures (including
facsimile and .pdf) and shall be considered an original, and shall have the same
legal effect, validity and enforceability as a paper record.  This Supplement
may be executed in as many counterparts as necessary or convenient, including
both paper and electronic counterparts, but all such counterparts are one and
the same Supplement.  For the avoidance of doubt, the authorization under this
paragraph may include use or acceptance by the Administrative Agent of a
manually signed paper Communication which has been converted into electronic
form (such as scanned into .pdf), or an electronically signed Communication
converted into another format, for transmission, delivery and/or retention.

--------------------------------------------------------------------------------

SECTION 4.  The New Subsidiary hereby waives acceptance by the Administrative
Agent of the guaranty by the New Subsidiary under Section 2.01 of the Guarantee
Agreement upon the execution of this Supplement by the New Subsidiary.
SECTION 5.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 6.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Guarantee Agreement.
SECTION 7.  The terms of Section 10.20 of the Credit Agreement with respect to
acknowledgement regarding any Supported QFCs is incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.
SECTION 8.  This Supplement shall be construed in accordance with and governed
by the law of the State of New York.  The provisions of Sections 5.09(b), (c),
and (d) and Section 5.10 of the Guarantee Agreement are hereby incorporated by
reference herein as if set forth in full force herein, mutatis mutandis.
[Signature Pages Follow]


A-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement as of the day and year first above written.



NEW SUBSIDIARY:
[NEW SUBSIDIARY],
a [__]
         


By:
 
    Name:

    Title:

 




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
         


By:
 
    Name:

    Title:

 






--------------------------------------------------------------------------------



Exhibit F


Form of Security and Pledge Agreement


See attached.



--------------------------------------------------------------------------------











SECURITY AND PLEDGE AGREEMENT


dated as of


[__],


among


CDK GLOBAL, INC.,


THE SUBSIDIARIES OF CDK GLOBAL, INC. PARTY HERETO,


and


BANK OF AMERICA, N.A.,
as Collateral Agent












--------------------------------------------------------------------------------

SECURITY AND PLEDGE AGREEMENT, dated as of [__] (this “Agreement”), among CDK
GLOBAL, INC., a Delaware corporation (the “Company”), the Subsidiaries of the
Company identified as “Grantors” on the signature pages hereto (the Company, the
Subsidiaries of the Company identified as “Grantors” on the signature pages
hereto and such other parties that may become Grantors after the date hereof,
each a “Grantor”), and BANK OF AMERICA, N.A. (“Bank of America”), in its
capacity as the Collateral Agent.
The parties hereto agree as follows:
ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION; COLLATERAL LIMITATIONS
SECTION 1.01          Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Accession” means an “Accession” (as such term is defined in Article 9 of the
UCC).
“Account” means an “Account” (as such term is defined in Article 9 of the UCC).
“Account Debtor” means an “Account debtor” (as such term is defined in Article 9
of the UCC).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement”  has the meaning assigned to such term in the introductory
paragraphs hereto.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
“Bank of America” has the meaning assigned to such term in the introductory
paragraphs hereto.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code, and (b) each Subsidiary of any such Person.
“CFC Holding Company” means each Domestic Subsidiary that has no material assets
other than the Equity Interests of one or more (a) CFCs, or (b) Persons
described in this definition.
“Chattel Paper” means a “Chattel paper” (as such term is defined in Article 9 of
the UCC).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.
“Collateral Agent” means Bank of America, or any successor appointed in
accordance with the Loan Documents.  Unless the context requires otherwise, the
term “Collateral Agent” shall include any

--------------------------------------------------------------------------------

Affiliate of Bank of America through which Bank of America shall determine to
perform any of its obligations in such capacity in accordance with the Loan
Documents.
“Commercial Tort Claim” means a “Commercial tort claim” (as such term is defined
in Article 9 of the UCC).
“Commodity Account” means a “Commodity account” (as such term is defined in
Article 9 of the UCC).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Communication” has the meaning assigned to such term in Section 6.11.
“Company” has the meaning assigned to such term in the introductory paragraphs
hereto.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Copyright owned by any Grantor or
that any Grantor otherwise has the right to license, or granting to any Grantor
any right to use any Copyright owned by any other Person or that any other
Person otherwise has the right to license, and all rights of any Grantor under
any such agreement.
“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country or any
political subdivision thereof, whether as author, assignee, transferee or
otherwise, (b) all registrations and applications for registration of any such
copyright in the United States or any other country, including, registrations,
recordings, supplemental registrations, pending applications for registration,
and renewals in the United States Copyright Office (or any similar office in any
other country or any political subdivision thereof), including, in the case of
any Grantor, any of the foregoing set forth under its name on Schedule III, and
(c) any other rights related or appurtenant to the foregoing, including moral
rights.
“Covered Entity” means any of the following, (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b) or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to such term in Section 6.13.
“Default” means (a) any Default (as defined in the Term Loan Credit Agreement),
(b) any Default (as defined in the Revolving Credit Agreement), and (c) solely
for the purposes of Section 5.03, any “Default” (or similar event, however
defined) under any Senior Notes Indenture.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Deposit Account” means a “Deposit account” (as such term is defined in Article
9 of the UCC).
2

--------------------------------------------------------------------------------

“Document” means a “Document” (as such term is defined in Article 9 of the UCC).
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“Electronic Copy” has the meaning assigned to such term in Section 6.11.
“Electronic Record” has the meaning assigned to such term in Section 6.11.
“Electronic Signature” has the meaning assigned to such term in Section 6.11.
“Equipment” means “Equipment” (as such term is defined in Article 9 of the UCC).
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Event of Default” means (a) any Event of Default (as defined in the Term Loan
Credit Agreement), (b) any Event of Default (as defined in the Revolving Credit
Agreement), and (c) solely for the purposes of Section 5.03, any “Event of
Default” (or similar event, however defined) under any Senior Notes Indenture.
“Excluded Property” means, with respect to each Grantor: (a) any asset
(including any governmental licenses, state or local franchises, charters,
authorizations or Equity Interests in any partnership, joint venture or
Subsidiary of such Grantor that is not a wholly-owned Subsidiary of such
Grantor) of such Grantor to the extent that the pledge of or grant of a security
interest in such asset (i) is prohibited or restricted by applicable law, (ii)
requires a consent not obtained from any Governmental Authority pursuant to
applicable law, (iii) in the case of any Equity Interests in any partnership,
joint venture or Subsidiary of such Grantor that is not a wholly-owned
Subsidiary of such Grantor or any other Investment Property, is prohibited by
any organizational or governance documents of any partnership, joint venture or
Subsidiary of such Grantor that is not a wholly-owned Subsidiary of such Grantor
or by any applicable shareholder or any similar agreement, or (iv) in the case
of any assets acquired by such Grantor after the date of this Agreement (or, in
the case of (A) any Person that becomes a Grantor after the date of this
Agreement, any assets of such Person at the time such Person becomes a Grantor,
or (B) any Person that is merged, amalgamated or consolidated with or into a
Grantor after the date of this Agreement, any assets of such Person at the time
such Person is merged, amalgamated or consolidated with or into a Grantor), is
prohibited by, constitutes a breach or default under, results in the termination
of, gives rise to a right on the part of any party thereto (other than the
Company or any Subsidiary) to terminate or materially modify or requires any
consent of any party thereto (other than the Company or any Subsidiary) under,
in the case of this clause (a)(iv), any contract, license, agreement, instrument
or other document that was in effect at the time of such acquisition (or, in the
case of (1) any Person that becomes a Grantor after the date of this Agreement,
was in effect at the time such Person becomes a Grantor, or (2) any Person that
is merged, amalgamated or consolidated with or into a Grantor after the date of
this Agreement, was in effect at the time of such merger, amalgamation or
consolidation) and was not entered into in contemplation of or in connection
with such acquisition (or, in the case of (x) any Person that becomes a Grantor
after the date of this Agreement, was not entered into in contemplation of or in
connection with such Person becoming a Grantor, or (y) any Person that is
merged, amalgamated or consolidated with or into a Grantor after the date of
this Agreement, was not entered into in contemplation of or in connection with
such merger, amalgamation or consolidation) or the requirements of the Loan
Documents, except, in each case under this clause (a), to the extent that such
law or the term in such
3

--------------------------------------------------------------------------------

contract, license, agreement, instrument or other document providing for such
prohibition, breach, default or right of termination or modification or
requiring such consent is ineffective under the UCC or other applicable law or
principles of equity; (b) any asset owned by such Grantor that is subject to a
Lien securing a purchase money, project financing, capital lease or finance
lease obligation if (i) the contract or other agreement under which such Lien is
granted (or the documentation providing for such obligation) prohibits the
creation of any other Lien on such property, or (ii) a grant of any other Lien
on such property would otherwise be prohibited by, constitute a breach or
default under, result in the termination of, give rise to a right on the part of
any party thereto (other than the Company or any Subsidiary) to terminate or
materially modify or requires any consent of any party thereto (other than the
Company or any Subsidiary) under, such contract or agreement, in each case to
the extent both such Lien and such obligation secured thereby are permitted
under the Loan Documents; (c) any trucks, trailers, tractors, service vehicles,
automobiles, rolling stock or other registered mobile equipment or equipment of
such Grantor covered by certificates of title or ownership; (d) Deposit Accounts
and Securities Accounts of such Grantor (and cash and other assets maintained or
credited therein) (i) exclusively used for payroll, payroll taxes and other
employee wage and benefit payments, (ii) exclusively used for taxes required by
applicable law to be collected, remitted or withheld, (iii) exclusively used for
funds held in trust, or (iv) containing aggregate balances, when taken together
with all other Deposit Accounts and Securities Accounts of the Grantors, of less
than $10,000,000; (e) any Intellectual Property, lease, license or other
agreement of such Grantor to the extent that a grant of a security interest
therein is prohibited by, constitutes a breach or default under, results in the
termination of, gives rise to a right on the part of any party thereto (other
than the Company or any Subsidiary) to terminate or materially modify or
requires any consent of any party thereto (other than the Company or any
Subsidiary) under, such Intellectual Property, lease, license or other
agreement, except to the extent that the term in such Intellectual Property,
lease, license or other agreement providing for such prohibition, breach,
default or right of termination or modification or requiring such consent is
ineffective under the UCC or other applicable law or principles of equity (other
than Proceeds thereof, the assignment of which is expressly deemed effective
under the UCC notwithstanding such prohibition); (f) any fee-owned real property
of such Grantor; (g) any leasehold interests of such Grantor in real property;
(h) any intent-to-use Trademark application or intent-to-use service mark
application of such Grantor prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent that the grant of
a security interest therein would impair the validity or enforceability of such
intent-to-use Trademark application or intent-to-use service mark application
under applicable Federal law; (i) Equity Interests in any special purpose
Subsidiary of such Grantor (including, for the avoidance of doubt, any Special
Purpose Securitization Subsidiaries), any not-for-profit Subsidiary of such
Grantor, or any captive insurance Subsidiary of such Grantor; (j) voting Equity
Interests owned by such Grantor in any CFC or CFC Holding Company in excess of
65% of the voting Equity Interests in such CFC or CFC Holding Company; (k)
Margin Stock (within the meaning of Regulation U of the Board) owned by such
Grantor; (l) any asset of such Grantor as to which the Company reasonably
determines that creating or perfecting a pledge or security interest therein
would result in material adverse tax consequences to the Company or any
Subsidiary; (m) any asset of such Grantor as to which the Collateral Agent and
the Company agree in writing that the cost of creating or perfecting a pledge or
security interest therein is excessive in view of the benefits to be obtained by
the Secured Parties therefrom; (n) Letter-of-Credit Rights of such Grantor
(except to the extent constituting supporting obligations such that a Lien
thereon may be perfected by filing of a financing statement under the UCC with
respect to such Grantor); and (o) any Commercial Tort Claim as to which such
Grantor has determined that it reasonably expects to recover less than
$5,000,000; in each case other than any Proceeds, substitutions or replacements
of the foregoing (unless such Proceeds, substitutions or replacements would
constitute assets described in clauses (a) through (o) above).
“Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Grantor of, or the grant by such Grantor of a Lien to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
4

--------------------------------------------------------------------------------

Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Grantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to any “keepwell, support or other agreement” for the benefit of such
Grantor and any and all guarantees of such Grantor’s Swap Obligations by other
Grantors) at the time the guaranty of such Grantor, or grant by such Grantor of
a Lien, becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a Master Agreement governing more than one Hedging
Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Hedging Agreements for which such guaranty or
Lien is or becomes excluded in accordance with the first sentence of this
definition.
“Fixtures” means “Fixtures” (as such term is defined in Article 9 of the UCC).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“General Intangible” means a “General intangible” (as such term is defined in
Article 9 of the UCC).
“Goods” means “Goods” (as such term is defined in Article 9 of the UCC).
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including the Bank for International Settlements
and the Basel Committee on Banking Supervision or any successor or similar
authority to either of the foregoing).
“Grantor” has the meaning assigned to such term in the introductory paragraphs
hereto.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Indemnitee” has the meaning assigned to such term in Section 6.03(b).
“Instrument” means an “Instrument” (as such term is defined in Article 9 of the
UCC).
“Intellectual Property” means, with respect to any Person, all intellectual and
similar property of every kind and nature now owned or hereafter acquired by
such Person, including inventions, designs, utility models, Patents, Copyrights,
Licenses, Trademarks, trade secrets, confidential or proprietary technical and
business information, know‑how, show‑how or other data or information, software
and databases and applications and registrations therefor, and related
franchises, and all additions, improvements and accessions to any of the
foregoing.
“Inventory” means “Inventory” (as such term is defined in Article 9 of the UCC).
“Investment Property” means “Investment property” (as such term is defined in
Article 9 of the UCC).
“Investment Property” means “Investment property” (as such term is defined in
Article 9 of the UCC).
5

--------------------------------------------------------------------------------

“Letter-of-Credit Right” means a “Letter-of-credit right” (as such term is
defined in Article 9 of the UCC).
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting an interest in Intellectual
Property to which any Grantor is a party, including, in the case of any Grantor,
any of the exclusive Copyright Licenses set forth under its name on Schedule
III.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means, collectively, (a) the Loan Documents (as defined in the
Term Loan Credit Agreement), and (b) the Loan Documents (as defined in the
Revolving Credit Agreement).
“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement entered into in
connection with a Hedging Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Grantors to perform any of
their respective obligations under this Agreement or (c) the rights of or
benefits available to the Collateral Agent or any other Secured Party under this
Agreement.
“Money” means “Money” (as such term is defined in Article 1 of the UCC).
“Other Senior Notes Indenture” means each of [(a) the Indenture, dated as of
October 14, 2014, between the Company, as issuer, and U.S. Bank National
Association, as trustee, relating to the Company’s 4.50% senior notes due 2024,
(b) the Indenture, dated as of May 15, 2017, between the Company, as issuer, and
U.S. Bank National Association, as trustee, relating to the Company’s 4.875%
senior notes due 2027, (c) the Indenture, dated as of June 18, 2018, between the
Company, as issuer, and U.S. Bank National Association, as trustee (as
supplemented by that certain Officer’s Certificate pursuant to Sections 2.02,
10.04 and 10.05 of the Indenture, dated as of June 18, 2018, provided by the
Company), relating to the Company’s 5.875% senior notes due 2026, and (d) the
Indenture, dated as of May 15, 2019, between the Company, as issuer, and U.S.
Bank National Association, as trustee, relating to the Company’s 5.25% senior
notes due 2029.]1
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent has been granted to any Grantor or that any Grantor otherwise has the
right to license, or granting to any Grantor any right to make, use or sell any
invention on which a Patent has been granted to any other Person or that any
other Person otherwise has the right to license, and all rights of any Grantor
under any such agreement.



--------------------------------------------------------------------------------

1 Definition to be modified on the date of execution of this Agreement to
reflect any Senior Notes Indenture as in effect on the First Amendment Effective
Date that is not included in the definition of Senior Notes Indenture as of the
date of execution of this Agreement.


6

--------------------------------------------------------------------------------

“Patents” mean, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations and recordings
thereof and all applications for letters patent of the United States or the
equivalent thereof in any other country or any political subdivision thereof,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or any similar offices in any other country
or any political subdivision thereof, including, in the case of any Grantor, any
of the foregoing set forth under its name on Schedule III, and (b) all reissues,
continuations, divisionals, continuations-in-part, renewals or extensions
thereof, and the inventions disclosed or claimed therein, including the right to
make, have made, use, sell, offer to sell, import or export the inventions
disclosed or claimed therein.
“Payment Intangible” means a “Payment intangible” (as such term is defined in
Article 9 of the UCC).
“Permitted Securitization Financing” means one or more transactions pursuant to
which (a) Receivables Assets or interests therein are sold or transferred to or
financed by one or more Special Purpose Securitization Subsidiaries, and (b)
such Special Purpose Securitization Subsidiaries finance (or refinance) their
acquisition of such Receivables Assets or interests therein, or the financing
thereof, by selling or borrowing against Receivables Assets (including conduit
and warehouse financings) and any Hedging Agreements entered into in connection
with such Receivables Assets; provided, that, recourse to the Company or any
Subsidiary (other than the Special Purpose Securitization Subsidiaries) in
connection with such transactions shall be limited to the extent customary (as
determined by the Company in good faith) for similar transactions in the
applicable jurisdictions (including, to the extent applicable, in a manner
consistent with the delivery of a “true sale”/“absolute transfer” opinion with
respect to any transfer by the Company or any Subsidiary (other than a Special
Purpose Securitization Subsidiary)).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01(a).
“Pledged Debt Securities” has the meaning assigned to such term in Section
2.01(a).
“Pledged Equity Interests” has the meaning assigned to such term in Section
2.01(a).
“Pledged Securities” means any stock certificates, unit certificates, limited
liability membership interest certificates and other certificated securities now
or hereafter included in the Pledged Collateral, including all certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.
“Proceeds” means “Proceeds” (as such term is defined in Article 9 of the UCC).
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 6.13.
“Receivables Assets” means, with respect to any Person, accounts receivable,
indebtedness and other obligations owed to or owned by such Person (whether now
existing or arising or acquired in the future) arising in the ordinary course of
business from the sale of goods or services (including any indebtedness or
obligation constituting an account, chattel paper, instrument or general
intangible),
7

--------------------------------------------------------------------------------

together with all related security, collateral, collections, contracts, contract
rights, guarantees or other obligations in respect thereof, all proceeds and
supporting obligations and all other related assets which are of the type
customarily transferred in connection with a Securitization Transaction.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Revolving Credit Agreement” means that certain Revolving Credit Agreement,
dated as of August 17, 2018, by and among the Company, the Subsidiaries of the
Company from time to time party thereto, the lenders from time to time party
thereto, and Bank of America, as the administrative agent.
“Revolving Credit Agreement Additional Obligations” means the Additional
Obligations (as defined in the Revolving Credit Agreement); provided, that, the
Revolving Credit Agreement Additional Obligations of a Grantor shall exclude any
Excluded Swap Obligations with respect to such Grantor.
“Revolving Credit Agreement Obligations” means the Obligations (as defined in
the Revolving Credit Agreement), including the Revolving Credit Agreement
Additional Obligations.
“Secured Obligations” means, collectively, (a) the Term Loan Credit Agreement
Obligations, (b) the Revolving Credit Agreement Obligations, and (c) the Senior
Notes Indenture Obligations; provided, that, the Obligations of a Grantor shall
exclude any Excluded Swap Obligations with respect to such Grantor.
“Secured Party” means any holder of the Secured Obligations.
“Securities Account” means a “Securities account” (as such term is defined in
Article 8 of the UCC).
“Securities Act” means the Securities Act of 1933.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions pursuant to which such Person
(or any subsidiary of such Person) may, directly or indirectly, sell, convey or
otherwise transfer, or grant a security interest in, any Receivables Assets of
such Person (or any subsidiary of such Person), to a special purpose subsidiary
of such Person or an Affiliate of such Person.
“Senior Notes Indenture” means each of [(a) the Indenture, dated as of October
14, 2014, between the Company, as issuer, and U.S. Bank National Association, as
trustee, relating to the Company’s 4.50% senior notes due 2024, (b) the
Indenture, dated as of May 15, 2017, between the Company, as issuer, and U.S.
Bank National Association, as trustee, relating to the Company’s 4.875% senior
notes due 2027, (c) the Indenture, dated as of June 18, 2018, between the
Company, as issuer, and U.S. Bank National Association, as trustee (as
supplemented by that certain Officer’s Certificate pursuant to Sections 2.02,
10.04 and 10.05 of the Indenture, dated as of June 18, 2018, provided by the
Company), relating to the Company’s 5.875% senior notes due 2026, and (d) the
Indenture, dated as of May 15, 2019, between the
8

--------------------------------------------------------------------------------

Company, as issuer, and U.S. Bank National Association, as trustee, relating to
the Company’s 5.25% senior notes due 2029.]2
“Senior Notes Indenture Obligations” means all obligations arising under or in
connection with the Senior Notes Indentures for principal, premium, interest,
penalties, fees, indemnifications, reimbursements, and other amounts payable
pursuant to the Senior Notes Indentures and the documentation entered into in
connection therewith.
“Senior Notes Indenture Secured Party” means, as of any date of determination,
any Secured Party holding Senior Notes Indenture Obligations as of such date.
“Senior Notes Indenture Trustee” means, as of any date of determination, with
respect to any Senior Notes Indenture, the trustee (or other duly authorized
agent or representative for the holders of the obligations under such Senior
Notes Indenture) as of such date under such Senior Notes Indenture.
“Software” means “Software” (as such term is defined in Article 9 of the UCC).
“Special Purpose Securitization Subsidiary” means a direct or indirect
wholly-owned Subsidiary established in connection with a Permitted
Securitization Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner (as determined by the Company in
good faith) intended to reduce the likelihood that it would be substantively
consolidated with the Company or any of the Subsidiaries (other than Special
Purpose Securitization Subsidiaries) in the event the Company or any such
Subsidiary becomes subject to a proceeding under the Bankruptcy Code of the
United States (or other insolvency law).
“Subsidiary” means, with respect to any Person, any corporation or other entity
with respect to which such Person alone owns, subsidiaries of such Person own,
or such Person and one or more of its subsidiaries together own, directly or
indirectly, capital stock or other equity interests having ordinary voting power
to elect a majority of the members of the board of directors of such corporation
or other entity or having a majority interest in the capital or profits of such
corporation or other entity.  Unless otherwise specified herein, all references
herein to a “Subsidiary” shall refer to a Subsidiary of the Company.
“Supported QFC” has the meaning assigned to such term in Section 6.13.
“Supplement” means an agreement substantially in the form of Exhibit A, or any
other form approved by the Collateral Agent.
“Supporting Obligation” means a “Supporting obligation” (as such term is defined
in Article 9 of the UCC).
“Swap Obligation” means, with respect to any Grantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.



--------------------------------------------------------------------------------

2 Definition to be modified on the date of execution of this Agreement to
reflect the Senior Notes Indentures as in effect on the First Amendment
Effective Date for which Collateral is being provided on the date of execution
of this Agreement.
9

--------------------------------------------------------------------------------

“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of August 17, 2018, by and among the Company, the lenders from time to
time party thereto, and Bank of America, as the administrative agent.
“Term Loan Credit Agreement Additional Obligations” means the Additional
Obligations (as defined in the Term Loan Credit Agreement); provided, that, the
Term Loan Credit Agreement Additional Obligations of a Grantor shall exclude any
Excluded Swap Obligations with respect to such Grantor.
“Term Loan Credit Agreement Obligations” means the Obligations (as defined in
the Term Loan Credit Agreement), including the Term Loan Credit Agreement
Additional Obligations.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark owned by any Grantor or
that any Grantor otherwise has the right to license, or granting to any Grantor
any right to use any Trademark owned by any other Person or that any other
Person otherwise has the right to license, and all rights of any Grantor under
any such agreement.
“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, domain names, generic top level domain
names, other source or business identifiers, designs and general intangibles of
like nature, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar office in any State of the United States or any other country or
any political subdivision thereof, all extensions or renewals thereof, and all
common law rights related thereto, including, in the case of any Grantor, any of
the foregoing set forth under its name on Schedule III, and (b) all goodwill
associated therewith or symbolized thereby.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“United States” means the United States of America.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 6.13.
SECTION 1.02          Rules of Construction.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in the other Loan Documents), (b) any definition of or reference to any
statute, law, rule or regulation shall be construed as referring thereto as from
time to time amended, supplemented or otherwise modified (including by
succession of comparable successor statutes, rules or regulations), and the
statutory rules, regulations, orders and provisions interpreting such statute,
law, rule
10

--------------------------------------------------------------------------------

or regulation, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder” and words of similar import shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, or disposition, or similar term, shall be deemed
to apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, or disposition, or similar term, as applicable,
to, of or with a separate Person.  Any division of a limited liability company
shall constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person).
SECTION 1.03          Collateral Limitations.  Notwithstanding anything to the
contrary in this Agreement: (a) to the extent that any asset constitutes
Excluded Property or to the extent that any other Loan Document excludes any
asset from the scope of the Collateral or from any requirement to take any
action to perfect any security interest in such asset, the representations,
warranties and covenants made by the Grantors herein with respect to the
creation, perfection or priority, as applicable, of any security interest
granted in favor of the Collateral Agent, for the benefit of the Secured
Parties, shall be deemed not to apply to such excluded assets; (b) no deposit
account control agreement, securities account control agreement or other control
agreements, or (except with respect to Equity Interests that constitute
Collateral and are represented or evidenced by certificates or instruments)
other perfection by “control” shall be required with respect to any Collateral
(including Letter-of-Credit Rights, Chattel Paper, Deposit Accounts, Securities
Accounts, Commodity Accounts and intercompany indebtedness); (c) subject to
clause (b) above, except to the extent that perfection and priority may be
achieved (i) by the filing of a financing statement under the UCC with respect
to the applicable Grantor, or (ii) with respect to Equity Interests, by the
delivery of certificates or instruments representing or evidencing such Equity
Interests along with appropriate undated instruments of transfer executed in
blank, no Grantor shall be required to take any action with respect to
perfection or priority with respect to any assets or property described in
clause (b) above; (d) no Grantor shall be required to obtain any collateral
access agreements, warehouse agreements, estoppel, bailee acknowledgments or any
similar agreements; (e) no Grantor shall be required to provide any notice or
obtain the consent of any Governmental Authority under the Federal Assignment of
Claims Act or analogous state laws; and (f) no actions in any jurisdiction
outside of the United States or that are necessary to comply with the laws of
any jurisdiction outside of the United States shall be required.
ARTICLE II

PLEDGE
SECTION 2.01          Pledge.
(a)          To secure the prompt payment and performance in full when due,
whether by lapse or time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations, each Grantor hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in, and right
of set off against, any and all right, title and interest of such Grantor in, to
and under, whether now owned or existing or owned, acquired or arising
hereafter: (i)(A) the Equity Interests owned by such Grantor, including those
set forth opposite the name of such Grantor on Schedule I, and (B) all
certificates and other instruments representing all such Equity
11

--------------------------------------------------------------------------------

Interests (the assets referenced in clauses (a)(i)(A) and (a)(i)(B) above being
collectively referred to as the “Pledged Equity Interests”); (ii)(A) the debt
securities owned by such Grantor, including those listed opposite the name of
such Grantor on Schedule I, and (B) all promissory notes and other instruments
evidencing all such debt securities (the assets referenced in clauses (a)(ii)(A)
and (a)(ii)(B) above being collectively referred to as the “Pledged Debt
Securities”); (iii) subject to Section 2.05, all payments of principal, and all
interest, dividends or other distributions, whether paid or payable in cash,
instruments or other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the Pledged Equity Interests and
Pledged Debt Securities; (iv) subject to Section 2.05, all rights and privileges
of such Grantor with respect to the securities, instruments and other property
referred to in clauses (a)(i), (a)(ii) and (a)(iii) above; and (v) all Proceeds
of any of the foregoing (the items referred to in clauses (a)(i) through (a)(iv)
above being collectively referred to as the “Pledged Collateral”).
(b)          Notwithstanding anything herein to the contrary, to the extent and
for so long as any asset is Excluded Property, the security interest granted
under Section 2.01(a) shall not attach to, and none of the Pledged Equity
Interests, Pledged Debt Securities or other Pledged Collateral shall include,
such asset; provided, that, the security interest granted under Section 2.01(a)
shall immediately attach to, and the Pledged Equity Interests or the Pledged
Debt Securities, as applicable, and the Pledged Collateral shall immediately
include, any such asset (or portion thereof) upon such asset (or such portion)
ceasing to be Excluded Property.
SECTION 2.02          Delivery of the Pledged Securities.
(a)          Each Grantor agrees to deliver or cause to be delivered to the
Collateral Agent any and all Pledged Equity Interests (other than Pledged Equity
Interests that are not certificated) (i) on the date of this Agreement, in the
case of any such Pledged Equity Interests owned by such Grantor on the date of
this Agreement, and (ii) promptly upon receipt thereof, in the case of any such
Pledged Equity Interests acquired by such Grantor after the date of this
Agreement.  Prior to delivery to the Collateral Agent, all such certificated
Pledged Equity Interests held by a Grantor shall be held in trust by such
Grantor for the benefit of the Collateral Agent.
(b)          Each Grantor acknowledges and agrees that (i) to the extent any
interest in any limited liability company or limited partnership controlled now
or in the future by such Grantor (or by such Grantor and one or more other
Grantors) and pledged hereunder is a “security” within the meaning of Article 8
of the UCC and is governed by Article 8 of the UCC, such interest shall be
certificated (and such certificate shall be delivered to the Collateral Agent in
accordance with Section 2.02(a)), and (ii) each such interest shall at all times
hereafter continue to be such a security and represented by such certificate. 
Each Grantor further acknowledges and agrees that with respect to any interest
in any limited liability company or limited partnership controlled now or in the
future by such Grantor (or by such Grantor and one or more other Grantors) and
pledged hereunder that is not a “security” within the meaning of Article 8 of
the UCC, the terms of such interest shall at no time provide that such interest
is a “security” within the meaning of Article 8 of the UCC, nor shall such
interest be represented by a certificate, unless such Grantor provides prior
written notification to the Collateral Agent that the terms of such interest so
provide that such interest is a “security” within the meaning of Article 8 of
the UCC and such interest is thereafter represented by a certificate (and, in
such case, such certificate shall be delivered to the Collateral Agent in
accordance with Section 2.02(a)).
(c)          Upon delivery to the Collateral Agent, any Pledged Securities shall
be accompanied by undated stock powers or such other proper instruments of
assignment duly
12

--------------------------------------------------------------------------------

executed by the applicable Grantor in blank or other undated instruments of
transfer reasonably satisfactory to the Collateral Agent and such other
instruments and documents as the Collateral Agent may reasonably request.
SECTION 2.03          Representations and Warranties.  Each Grantor represents
and warrants that:
(a)          As of the date of this Agreement, Schedule I sets forth a true and
complete list, with respect to such Grantor, of (i) all the Pledged Equity
Interests owned by such Grantor, the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity Interests owned by such Grantor, and, in the case of any
certificated Pledged Equity Interests, the certificate number (and number of
units represented by each such certificate) for any certificate evidencing such
Pledged Equity Interests, and (ii) all the Pledged Debt Securities owned by such
Grantor.
(b)          The Pledged Equity Interests and Pledged Debt Securities issued by
such Grantor have been duly and validly authorized and issued by such Grantor
and (i) in the case of Pledged Equity Interests, are fully paid and
nonassessable (to the extent applicable), and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of such Grantor, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principals of
equity, regardless of whether considered in a proceeding in equity or at law.
(c)          Except for the security interests granted hereunder, such Grantor
(i) is and, subject to any transfers made in compliance with the Loan Documents,
will continue to be the direct owner, beneficially and of record, of the Pledged
Equity Interests and Pledged Debt Securities owned by such Grantor, (ii) holds
the Pledged Equity Interests and Pledged Debt Securities owned by such Grantor
free and clear of all Liens, other than Liens created by this Agreement and
other Liens permitted under the Loan Documents, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than (A) Liens
created by this Agreement, (B) other Liens permitted under the Loan Documents,
and (C) transfers made in compliance with the Loan Documents, and (iv) upon the
reasonable written request of the Collateral Agent, or upon such Grantor
obtaining knowledge thereof, will use commercially reasonable efforts to defend
its title or interest in and to the Pledged Collateral against any and all Liens
(other than the Liens created by this Agreement and other Liens permitted by the
Loan Documents), however arising, of all Persons whomsoever.
(d)          Except for restrictions and limitations (i) imposed by (A) the Loan
Documents, (B) securities laws, and (C) in the case of Equity Interests in
Foreign Subsidiaries, applicable local laws, and (ii) existing as of the date of
this Agreement (or in the case of any Subsidiary acquired after the date of this
Agreement that is not a wholly-owned Subsidiary, as of the date the Equity
Interests in such Subsidiary were acquired) in the articles or certificate of
incorporation, bylaws or other organizational documents of any Subsidiary, (1)
the Pledged Collateral is and will continue to be freely transferable and
assignable, and (2) none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Pledged Collateral hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the Collateral
Agent of rights and remedies hereunder.
(e)          Such Grantor has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated.
13

--------------------------------------------------------------------------------

(f)          No consent or approval of any Governmental Authority, any
securities exchange or any other Person was, is or will be required for the
validity of the pledge effected hereby (other than (i) such as have been
obtained and are in full force and effect, (ii) registrations or filings
necessary to perfect Liens created hereunder required by applicable law, and
(iii) any consent or approval the failure to obtain or make, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect).
(g)          This Agreement creates a legal and valid security interest in favor
of the Collateral Agent, for the benefit of the Secured Parties, in the Pledged
Collateral of such Grantor and when properly perfected by filing, shall
constitute a valid and perfected, first priority (subject to Liens permitted by
the Loan Documents) security interest in the Pledged Collateral of such Grantor,
to the extent such security interest can be perfected by filing under the UCC. 
Subject to applicable local laws in the case of Equity Interests in any Foreign
Subsidiary, the taking of possession by the Collateral Agent of the Pledged
Securities will perfect and establish the first priority of the Collateral
Agent’s security interest in all Pledge Securities that are “securities” within
the meaning of Article 8 of the UCC.
SECTION 2.04          Registration in Nominee Name; Denominations.  The
Collateral Agent, on behalf of the Secured Parties, shall hold the Pledged
Securities in the name of the applicable Grantor, endorsed or assigned in blank
or in favor of the Collateral Agent or, if an Event of Default shall have
occurred and be continuing, the Collateral Agent shall have the right to hold
any Pledged Securities in its own name as pledgee or in the name of its nominee
(as pledgee or as sub-agent).  If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.
SECTION 2.05          Voting Rights; Dividends and Interest.
(a)          Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have provided notice to the Company
that the Grantors rights, in whole or in part, under this Section 2.05 are being
suspended:
(i)          each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Collateral or any part thereof in any manner not in violation of the terms of
this Agreement and the other Loan Documents;
(ii)          the Collateral Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to Section 2.05(a)(i); and
(iii)          each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral, but only to the extent that such dividends,
interest, principal and other distributions are permitted by, and are otherwise
paid or distributed in accordance with, the terms and conditions of the Loan
Documents and applicable law; provided, that, any non-cash dividends, interest,
principal or other distributions that would constitute Pledged Equity Interests
or Pledged Debt Securities held by a Grantor, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the
14

--------------------------------------------------------------------------------

issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral and,
if received by any Grantor and required to be delivered to the Collateral Agent
hereunder, shall not be commingled by such Grantor with any of its other funds
or property (but shall be held separate and apart therefrom), shall be held in
trust for the benefit of the Collateral Agent and shall be delivered to the
Collateral Agent promptly and in the form in which they shall have been received
(with any endorsements, stock or note powers and other instruments of transfer
reasonably requested by the Collateral Agent).
(b)          Upon the occurrence and during the continuance of an Event of
Default and after the Collateral Agent shall have notified the Company of the
suspension of the Grantors’ rights under Section 2.05(a)(iii), all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to Section 2.05(a)(iii) shall cease,
and all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions.  All dividends, interest,
principal and other distributions received by any Grantor contrary to the
provisions of this Section 2.05(b) shall be held in trust for the benefit of the
Collateral Agent, shall be segregated from other property or funds of such
Grantor and shall be forthwith delivered to the Collateral Agent promptly and in
the form in which they shall have been received (with any necessary
endorsements, stock powers or other instruments of transfer reasonably requested
by the Collateral Agent).  Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this Section
2.05(b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other
property, shall be held as security for the payment and performance of the
Secured Obligations and shall be applied in accordance with the provisions of
Section 4.04.
(c)          Upon the occurrence and during the continuance of an Event of
Default and after the Collateral Agent shall have notified the Company of the
suspension of the Grantors’ rights under Section 2.05(a)(i), all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to Section 2.05(a)(i), and the obligations of the
Collateral Agent under Section 2.05(a)(i), shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers.
ARTICLE III

SECURITY INTERESTS IN PERSONAL PROPERTY
SECTION 3.01          Security Interest.
(a)          To secure the prompt payment and performance in full when due,
whether by lapse or time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations, each Grantor hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in, and right
of set off against, any and all right, title and interest of such Grantor in, to
and under, whether now owned or existing or owned, acquired or arising hereafter
(collectively, the “Article 9 Collateral”): (i) all Accounts; (ii) all Chattel
Paper; (iii) the Commercial Tort Claims described on Schedule II (as such
schedule may be supplemented from time to time pursuant to Section 3.03(e));
(iv) all Deposit Accounts; (v) all Documents; (vi) all
15

--------------------------------------------------------------------------------

Equipment; (vii) all Fixtures; (viii) all General Intangibles; (ix) all Goods;
(x) all Instruments; (xi) all Intellectual Property; (xii) Inventory; (xiii) all
Investment Property; (xiv) all Letter-of-Credit Rights; (xv) all Money, cash and
cash equivalents; (xvi) all Payment Intangibles; (xvii) all Software; (xviii)
all Supporting Obligations; (xix) all books and records pertaining to the
Article 9 Collateral; and (xx) all Accessions, Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing; provided, that, notwithstanding
anything herein to the contrary, to the extent and for so long as any asset is
Excluded Property, the security interest granted under this Section 3.01(a)
shall not attach to, and the Article 9 Collateral shall not include, such asset;
provided, further, that, such security interest  shall immediately attach to,
and the Article 9 Collateral shall immediately include, any such asset (or
portion thereof) upon such asset (or such portion) ceasing to be Excluded
Property.
(b)          Each Grantor hereby irrevocably authorizes the Collateral Agent (or
its designee) at any time and from time to time (i) to file in any relevant
jurisdiction any financing statements with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (A) indicate the Collateral as
“all assets, whether now owned or hereafter acquired” of such Grantor or words
of similar effect or of a lesser scope or with greater detail, and (B) contain
the information required by Article 9 of the UCC for the filing of any financing
statement or amendment, and (ii) to file with the United States Patent and
Trademark Office or the United States Copyright Office such documents as may be
reasonably necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such
Grantor pursuant to Section 3.01(a).  Each Grantor agrees to provide the
information required for any such filing to the Collateral Agent promptly upon
request.  Each Grantor also ratifies its authorization for the Collateral Agent
(or its designee) to file in any relevant jurisdiction or filing office any of
the foregoing financing statements, documents or amendments thereto if filed
prior to the date of this Agreement.
(c)          The security interests granted pursuant to Section 2.01(a) and
Section 3.01(a) are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.
SECTION 3.02          Representations and Warranties.  Each Grantor represents
and warrants that:
(a)          Such Grantor has good and valid rights in and title to the Article
9 Collateral with respect to which it has purported to grant a security interest
pursuant to Section 3.01(a) and has full power and authority to grant to the
Collateral Agent a security interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other
Person, other than (i) any consent or approval that has been obtained, and (ii)
any consent or approval the failure to obtain would not reasonably be expected
to result in a Material Adverse Effect.
(b)          This Agreement creates a legal and valid security interest in favor
of the Collateral Agent, for the benefit of the Secured Parties, in the Article
9 Collateral of such Grantor and when properly perfected by filing, shall
constitute a valid and perfected, first priority (subject to Liens permitted by
the Loan Documents) security interest in the Article 9 Collateral of such
Grantor, to the extent such security interest can be perfected by filing under
the UCC.
(c)          Schedule III sets forth, as of the date of this Agreement, a true
and correct list, with respect to such Grantor, of (i) all Patents that have
been granted by the United States Patent
16

--------------------------------------------------------------------------------

and Trademark Office and Patents for which United States applications are
pending, (ii) all Copyrights that have been registered with the United States
Copyright Office and Copyrights for which United States registration
applications are pending, (iii) all Trademarks that have been registered with
the United States Patent and Trademark Office and Trademarks for which United
States registration applications are pending, and (iv) all United States
exclusive Copyright Licenses under which such Grantor is a licensee, as
applicable, specifying, with respect to any such Patents, Copyrights or
Trademarks, the name of the registered owner, title or type of mark,
registration or application number, and registration date (if already
registered) or filing date, and with respect to any such exclusive Copyright
Licenses, the licensee, licensor and date of such license agreement.
(d)          Schedule II sets forth, as of the date of this Agreement, a true
and complete list, with respect to such Grantor, of each Commercial Tort Claim
in respect of which a complaint or counterclaim has been filed by such Grantor
for which such Grantor has determined that it reasonably expects to recover at
least $5,000,000, including a summary description of such claim.
SECTION 3.03          Covenants.
(a)          Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary to defend title to any material
portion of the Article 9 Collateral against all Persons, except with respect to
Article 9 Collateral that such Grantor determines in its good faith business
judgment is no longer necessary or beneficial to the conduct of such Grantor’s
business, and to defend the security interest granted to the Collateral Agent in
such portion of the Article 9 Collateral and the priority thereof against any
Lien not permitted pursuant to the Loan Documents.
(b)          Each Grantor agrees, at its own expense, to execute any and all
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
intellectual property notice filings and other documents), that may be required
under any applicable law, or that the Collateral Agent may reasonably request,
to assure the Collateral Agent of the creation, perfection and priority of the
security interests in the Article 9 Collateral or otherwise to effectuate the
provisions of this Agreement, all at its expense.  Each Grantor agrees to
provide to the Collateral Agent, from time to time upon request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by this Agreement.
(c)          At its option, after the occurrence and during the continuance of
an Event of Default and upon notice to the applicable Grantor, the Collateral
Agent may discharge past due taxes, assessments, charges, fees and Liens at any
time levied or placed on the Article 9 Collateral that are not permitted by the
Loan Documents, and may pay for the maintenance and preservation of the Article
9 Collateral to the extent any Grantor fails to do so as required by this
Agreement or the other Loan Documents, and each Grantor jointly and severally
agrees to reimburse the Collateral Agent on demand for any payment made or any
expense incurred by the Collateral Agent pursuant to the foregoing authorization
(and any such payment made or expense incurred shall be an additional Secured
Obligation secured hereby).
(d)          Each Grantor shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof.
17

--------------------------------------------------------------------------------

(e)          Concurrently with the delivery of annual financial statements
pursuant to the Loan Documents, the Grantors shall deliver to the Collateral
Agent updated Schedules I, II and III such that, as so supplemented, the
representations and warranties set forth in Sections 2.03(a), 3.02(c) and
3.02(d) are true and correct as of such date as if made on and as of such date
(after giving effect to such schedules, as so supplemented).
(f)          Each Grantor agrees: (i) that it will not take any action or omit
to take any action (and will exercise commercially reasonable efforts to prevent
its licensees from taking any action or omitting to take any action) whereby any
Patent material to the conduct of the business of such Grantor may become
invalidated or dedicated to the public (except as a result of expiration of such
Patent at the end of its statutory term), and agrees that it shall continue to
mark any products covered by any such Patent with the relevant patent number as
necessary and sufficient to establish and preserve its rights under applicable
patent laws; (ii) for each Trademark material to the conduct of such Grantor’s
business (A) to maintain such Trademark in full force, free from any valid claim
of abandonment or invalidity for non‑use, (B) to maintain the quality of
products and services offered under such Trademark, (C) to display such
Trademark, if registered, with notice of Federal or foreign registration to the
extent necessary and sufficient to establish and preserve its rights under
applicable law, (D) not to knowingly use or knowingly permit the use of such
Trademark in violation of any third-party rights, and (E) not to adopt or use
any mark which is confusingly similar or a colorable imitation of such Trademark
unless the Collateral Agent, for the benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement;
(iii) for each work covered by a Copyright material to the conduct of the
business of such Grantor, to use commercially reasonable efforts to continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as necessary and sufficient to establish and preserve its
rights under applicable copyright laws; (iv) to notify the Collateral Agent
promptly if it knows that any Patent, Trademark or Copyright material to the
conduct of the business of such Grantor may become abandoned, lost or dedicated
to the public, or of any materially adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, United States
Copyright Office or any court or similar office of any country) regarding such
Grantor’s ownership of any such Patent, Trademark or Copyright, its right to
register the same, or its right to keep and maintain the same; (v) to all
necessary steps that are consistent with its current practice (A) in any
proceeding before the United States Patent and Trademark Office, United States
Copyright Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof, to
maintain and pursue each material application relating to the Patents,
Trademarks and/or Copyrights (and to obtain the relevant grant or registration),
and (B) to maintain each issued Patent and each registration of the Trademarks
and Copyrights that is material to the conduct of such Grantor’s business,
including timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancelation proceedings against third parties; and (vi) in the event that such
Grantor has reason to believe that any Article 9 Collateral consisting of a
Patent, Trademark or Copyright material to the conduct of such Grantor’s
business has been or is about to be infringed, misappropriated or diluted by a
third party, to promptly notify the Collateral Agent and shall, if consistent
with good business judgment, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are appropriate
under the circumstances to protect such Article 9 Collateral; provided, that,
notwithstanding the foregoing, nothing in this Section 3.03(f) shall (1)
prohibit any disposition permitted under the Loan Documents, or (2) require any
Grantor to take any action or omit to take any action to the extent
18

--------------------------------------------------------------------------------

that the failure to take such action or omission, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.04          Licenses.  Upon the occurrence and during the continuance
of an Event of Default, each Grantor shall, upon the request of the Collateral
Agent, use its commercially reasonable efforts to obtain all requisite consents
or approvals by the licensor of each Copyright License, Patent License or
Trademark License under which such Grantor is a licensee to effect the
assignment of all such Grantor’s right, title and interest thereunder to the
Collateral Agent or its designee.
ARTICLE IV

REMEDIES
SECTION 4.01          Remedies Upon Event of Default.  Upon the occurrence and
during the continuance of an Event of Default, each Grantor agrees to deliver
each item of Collateral to the Collateral Agent on demand, and it is agreed that
the Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the security
interest granted pursuant to this Agreement to become an assignment, transfer
and conveyance of any of or all such Article 9 Collateral by the applicable
Grantors to the Collateral Agent, or to license or sublicense, whether general,
special or otherwise, any such Article 9 Collateral throughout the world on such
terms and conditions as set forth in Section 4.02 (other than in violation of
any then‑existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party under the UCC or other applicable law.  Without limiting the
generality of the foregoing, each Grantor agrees that the Collateral Agent shall
have the right, subject to the requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate. 
Any purchaser at any sale of Collateral shall hold the property sold absolutely
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal that such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.
The Collateral Agent shall give the applicable Grantors 10 days’ prior written
notice (which each Grantor agrees is reasonable notice under the applicable
provisions of the UCC) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale. 
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine.  The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
notwithstanding that notice of sale of such Collateral shall have been given. 
The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or
19

--------------------------------------------------------------------------------

purchasers thereof, but the Collateral Agent and the other Secured Parties shall
not incur any liability in case any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in case of any such failure,
such Collateral may be sold again upon like notice.  In the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any other
Secured Party, to the maximum extent permitted by applicable law, may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Collateral Agent, as agent for and representative of the
Secured Parties, shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent on behalf of the Secured Parties at such sale or
other disposition.  For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement, all Events of Default shall
have been remedied and the Secured Obligations paid in full.  As an alternative
to exercising the power of sale herein conferred upon it, the Collateral Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court‑appointed receiver.  Any sale pursuant to the provisions
of this Section 4.01 shall be deemed to conform to commercially reasonable
standards as provided in the UCC.
SECTION 4.02          Grant of License to Use Intellectual Property.  Solely for
the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, upon the occurrence and during
the continuance of an Event of Default, each Grantor hereby grants to the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof, and, to the extent
permitted by applicable law, the right to prosecute and maintain all
Intellectual Property and the right to sue for infringement of the Intellectual
Property; provided, that, (a) such license shall be subject to the rights of any
licensee under any exclusive license granted prior to such Event of Default, (b)
to the extent such license is a sublicense of a Grantor’s rights under any third
party license, the license to the Collateral Agent shall be in accordance with
any limitations in such third party license, including prohibitions on further
sublicensing, and (c) such licenses to be granted hereunder with respect to
Trademarks shall be subject to the maintenance of quality standards with respect
to the products and services in connection with which any such Trademarks are
used sufficient to preserve the validity of such Trademarks.  Upon the
occurrence and during the continuance of an Event of Default, each Grantor
further agrees to cooperate with the Collateral Agent in any attempt to
prosecute or maintain the Intellectual Property or sue for infringement of the
Intellectual Property.  The use of such license by the Collateral Agent may be
exercised, at the option of the Collateral Agent, only upon the occurrence and
during the continuation of an Event of Default; provided, that, any license,
sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon the Grantors notwithstanding any
subsequent cure of an Event of Default.
SECTION 4.03          Securities Act.  In view of the position of the Grantors
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Securities Act might very strictly limit
the course of conduct of the Collateral Agent if the Collateral Agent were to
attempt to dispose of all or any part of the Pledged
20

--------------------------------------------------------------------------------

Collateral, and might also limit the extent to which or the manner in which any
subsequent transferee of any Pledged Collateral could dispose of the same. 
Similarly, there may be other legal restrictions or limitations affecting the
Collateral Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable Blue Sky or other state securities laws or similar
laws analogous in purpose or effect.  Each Grantor recognizes that in light of
such restrictions and limitations the Collateral Agent may, with respect to any
sale of the Pledged Collateral, and shall be authorized to, limit the purchasers
to those who will agree, among other things, to acquire such Pledged Collateral
for their own account for investment, and not with a view to the distribution or
resale thereof, and upon consummation of any such sale may assign, transfer and
deliver to the purchaser or purchasers thereof the Pledged Collateral so sold. 
Each Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, in its sole and absolute discretion, (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Securities Act or, to the extent applicable, Blue Sky or other
state securities laws, and (b) may approach and negotiate with a limited number
of potential purchasers (including a single potential purchaser) to effect such
sale.  Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions.  In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of potential purchasers (or a single
purchaser) were approached.  The provisions of this Section 4.03 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells.
SECTION 4.04          Application of Proceeds.  Notwithstanding any other
provisions of the Loan Documents to the contrary, after the occurrence and
during the continuance of an Event of Default, at the Collateral Agent’s
election, the Collateral Agent may apply all or any part of proceeds
constituting Collateral in payment of the Secured Obligations in the following
order:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel) payable to the Collateral Agent, in its capacity as
such, under this Agreement and the other Loan Documents;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel) payable to the Collateral Agent and any Senior Notes
Indenture Trustee, ratably among the Collateral Agent and any Senior Notes
Indenture Trustee according to the amounts of such fees, indemnities, expenses
and other amounts then due and owing and remaining unpaid to the Collateral
Agent and any Senior Notes Indenture Trustee;
Third, to the Collateral Agent, for application by the Collateral Agent to
payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest, Term Loan
Credit Agreement Additional Obligations, and Revolving Credit Agreement
Additional Obligations), ratably among the Secured Parties according to the
amounts of such fees, indemnities and other amounts then due and owing and
remaining unpaid to the Secured Parties;
Fourth, to the Collateral Agent, for application by the Collateral Agent to
payment of that portion of the Secured Obligations constituting accrued and
unpaid interest on or in respect of the Secured Obligations (other than any such
accrued or unpaid interest on or in respect of the Term
21

--------------------------------------------------------------------------------

Loan Credit Agreement Additional Obligations or the Revolving Credit Agreement
Additional Obligations), ratably among the Secured Parties according to the
amounts of such accrued and unpaid interest then due and owing and remaining
unpaid to the Secured Parties;
Fifth, to the Collateral Agent, for application by the Collateral Agent to
payment of that portion of the Secured Obligations constituting (a) unpaid
principal on or in respect of the Secured Obligations, (b) Term Loan Credit
Agreement Additional Obligations, and (c) Revolving Credit Agreement Additional
Obligations, ratably among the Secured Parties according to the amounts of such
unpaid principal, Term Loan Credit Agreement Additional Obligations and
Revolving Credit Agreement Additional Obligations then due and owing and
remaining unpaid to the Secured Parties;
Sixth, to the Collateral Agent, for application by the Collateral Agent to
payment of all other Secured Obligations and other obligations which shall have
become due and payable and not repaid pursuant to clauses First through Fifth
above, ratably among the Secured Parties according to the amount of the Secured
Obligations and other obligations then due and owing and remaining unpaid to the
Secured Parties; and
Seventh, the balance, if any, to the Company or as otherwise required by law.
Notwithstanding anything set forth in this Section 4.04, (a) Excluded Swap
Obligations with respect to any Grantor shall not be paid with amounts received
from such Grantor or its assets, but appropriate adjustments shall be made with
respect to payments from other Grantors to preserve the allocation to the
Secured Obligations otherwise contemplated by this Section 4.04, and (b) Term
Loan Credit Agreement Additional Obligations and Revolving Credit Agreement
Additional Obligations shall be excluded from the application described in this
Section 4.04 if the Collateral Agent has not received notice of such obligations
as required pursuant to the Loan Documents, together with such supporting
documentation as the Collateral Agent may request.
In making the determination and allocations required by this Section 4.04, with
respect to any Senior Notes Indenture, the Collateral Agent may conclusively
rely upon information supplied by the Senior Notes Indenture Trustee for such
Senior Notes Indenture as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Senior Notes Indenture Obligations
with respect to such Senior Notes Indenture, and, in each case, the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information.
If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Secured Obligations to which it is then entitled in accordance with this
Agreement, such Secured Party shall hold such payment or recovery in trust for
the benefit of all Secured Parties for distribution in accordance with this
Section 4.04.
By accepting the benefits of this Agreement, each of the Secured Parties hereby
agrees not to challenge or question in any proceeding the validity or
enforceability of this Agreement (in each case as a whole or any term or
provision contained herein) or the validity of any Lien or financing statement
in favor of the Collateral Agent for the benefit of all the Secured Parties as
provided in this Agreement, or the equal and ratable sharing of any such Lien.
22

--------------------------------------------------------------------------------

ARTICLE V

APPOINTMENT AND AUTHORIZATION OF THE COLLATERAL AGENT; DUTY OF CARE; ACTION BY
THE COLLATERAL AGENT
SECTION 5.01          Appointment and Authorization.  By accepting the benefits
hereof, each of the Secured Parties hereby irrevocably appoints the Collateral
Agent as its agent for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Grantors to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto, and authorizes the Collateral Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral Agent
by the terms of this Agreement or the other Loan Documents, together with such
powers and discretion as are reasonably incidental, and the Collateral Agent
hereby accepts such appointment.  By accepting the benefits of this Agreement,
each of the Secured Parties agrees to indemnify the Collateral Agent as
contemplated by Section 6.03(c).
Each Grantor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary to accomplish the purposes hereof, which appointment is
exercisable only after the occurrence and during the continuance of an Event of
Default, and is irrevocable and coupled with an interest.  Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor: (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided, that, nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.
SECTION 5.02          The Collateral Agent’s Duty of Care.  Other than the
exercise of reasonable care to assure the safe custody of the Collateral while
being held by the Collateral Agent hereunder and accounting for Money actually
received by the Collateral Agent, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Grantors shall be responsible for preservation of all rights in the
Collateral, and the Collateral Agent shall be relieved of all responsibility for
the Collateral upon surrendering it or tendering the surrender of it to the
Grantors.  The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, it being understood that the
Collateral Agent shall not have responsibility for taking any necessary steps to
preserve rights against any parties with respect to any of the Collateral.
23

--------------------------------------------------------------------------------

SECTION 5.03          Action by the Collateral Agent.
(a)          Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document, the Collateral Agent shall not (i) be
subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, or (ii) have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any Grantor that is communicated to the Collateral Agent
or any of its Affiliates in any capacity.  The Collateral Agent shall be deemed
not to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Collateral Agent by another Secured
Party, and the Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement, any other Loan Document or any Senior
Notes Indenture, (B) the contents of any certificate, report or other document
delivered under or in connection with this Agreement, any other Loan Document or
any Senior Notes Indenture, (C) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in this Agreement,
any other Loan Document, any Senior Notes Indenture or the occurrence of any
Default or Event of Default, (D) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document, any Senior Notes
Indenture or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by this Agreement,
(E) the value or the sufficiency of any Collateral, or (F) the satisfaction of
any condition set forth in this Agreement, any other Loan Document or any Senior
Notes Indenture, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent.
(b)          The obligations of the Collateral Agent to any Senior Notes
Indenture Secured Party shall be limited solely to (i) holding the Collateral
for the ratable benefit of such Senior Notes Indenture Secured Party for so long
as (A) the Senior Notes Indenture Obligations held by such Senior Notes
Indenture Secured Party remain outstanding, and (B) the Senior Notes Indenture
Obligations held by such Senior Notes Indenture Secured Party are secured by the
Collateral, (ii) subject to the terms of this Agreement, enforcing the rights of
such Senior Notes Indenture Secured Party in respect of Collateral, and (iii)
distributing any proceeds received by the Collateral Agent from the sale,
collection or realization of the Collateral to such Senior Notes Indenture
Secured Party in respect of the Senior Notes Indenture Obligations held by such
Senior Notes Indenture Secured Party in accordance with the terms of this
Agreement.  No Senior Notes Indenture Secured Party shall be entitled to
exercise (or direct the Collateral Agent to exercise) any rights or remedies
hereunder with respect to the Senior Notes Indenture Obligations held by such
Senior Notes Indenture Secured Party or the Collateral, including the right to
enforce actions pursuant to this Agreement, request any action, institute
proceedings, give any instructions or notices, make any election, make
collections, sell or otherwise foreclose on any portion of the Collateral or
receive any payment (except for its right to receive payments in the manner
expressly provided in Section 4.04).  This Agreement shall not create any
liability of the Collateral Agent to the Senior Notes Indenture Secured Parties
by reason of actions with respect to the creation, perfection or continuation of
the security interests on the Collateral, actions with respect to the occurrence
of a Default or an Event of Default, actions with respect to the foreclosure
upon, sale, release, or depreciation of, or failure to realize upon, any of the
Collateral, actions with respect to the collection of any claim for all or any
part of the Senior Notes Indenture Obligations from any debtor, guarantor or any
other party or the valuation, use or protection of the Collateral.  By
acceptance of the benefits under this Agreement, each Senior Notes Indenture
Secured Party will be deemed to have acknowledged and agreed that the provisions
of this Section 5.03(b) are intended to induce the Senior Notes Indenture
Secured Parties to permit such Persons to be Secured Parties under this
Agreement and are being relied upon by the Senior Notes Indenture Secured
Parties as consideration therefor.
24

--------------------------------------------------------------------------------

(iii)          The Collateral Agent shall not be required to ascertain or
inquire as to the performance by the Grantors of any of the Senior Note
Indenture Obligations.
(iv)         By accepting the benefits hereof, each Secured Party acknowledges
that it has, independently and without reliance upon the Collateral Agent or any
other Secured Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision regarding the making or
continuation of extensions of credit to the Grantors.  By accepting the benefits
hereof, each Secured Party also acknowledges that it will, independently and
without reliance upon the Collateral Agent or any other Secured Party and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, the other Loan Documents, any Senior Notes
Indenture, and any related agreement or any document furnished hereunder or
thereunder.
ARTICLE VI

MISCELLANEOUS
SECTION 6.01         Notices.
(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 6.01(b)), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)          if to any Grantor, care of the Company, to it at 1950 Hassell Road,
Hoffman Estates, IL 60169, Attention of General Counsel (Fax No. 847-839-2604),
with a copy to Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the
Americas, New York, NY 10019-6064, Attention of Monica K. Thurmond (Fax No.
212-492-0055); and
(ii)          if to the Collateral Agent, to Bank of America, 900 W. Trade St.,
6th Floor, NC1-026-06-03, Charlotte, NC 28255, Attention: Melissa Mullis
(Telephone: 980-386-9372; Facsimile: 704-409-0617; Email:
melissa.mullis@baml.com).
(b)          The Collateral Agent or any Grantor may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that, approval
of such procedures and may be limited to particular notices or communications.
(c)          Any party hereto may change its address or fax number for notices
and other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 6.02          Waivers; Amendments.  This Agreement and the provisions
hereof may not be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the parties hereto; provided, that,
notwithstanding the foregoing, (a) this Agreement and the provisions hereof may
not be waived, amended or modified unless such waiver, amendment or modification
is permitted pursuant to the Loan Documents, (b) any update to the schedules
hereto delivered pursuant to Section 3.03(e) shall not constitute an amendment
or modification to this Agreement for purposes of this
25

--------------------------------------------------------------------------------

Section 6.02, (c) the execution and delivery of any Supplement pursuant to
Section 6.15, and any update to the schedules hereto pursuant to a Supplement,
shall not constitute an amendment or modification to this Agreement for purposes
of this Section 6.02, and (d) in connection with the occurrence of any event, or
the satisfaction of any condition, that requires the obligations under any Other
Senior Notes Indenture, pursuant to the terms and provisions of such Other
Senior Notes Indenture, to become Secured Obligations, this Agreement may be
amended by the Company and the Collateral Agent to include as Secured
Obligations any obligations under such Other Senior Notes Indenture as required
by such Other Senior Notes Indenture.  No failure or delay by the Collateral
Agent or any other Secured Party in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Collateral Agent and any other Secured Party hereunder are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by this Section 6.02, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
SECTION 6.03          Expenses; Indemnity; Damage Waiver.
(a)          The Grantors shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Collateral Agent and its Affiliates,
including the reasonable and documented fees, charges and disbursements of one
counsel for the Collateral Agent, in connection with the preparation and
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Collateral Agent or any other Secured
Party, including the reasonable and documented fees, charges and disbursements
of any counsel for the Collateral Agent or any other Secured Party, incurred
during any workout, restructuring or negotiations in respect of the Secured
Obligations or in connection with the enforcement or protection of its rights
under this Agreement, including its rights under this Section or in connection
with the Secured Obligations.
(b)          The Grantors shall indemnify the Collateral Agent, each other
Secured Party and each Related Party of any of the foregoing Persons (each of
the foregoing being called an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and all losses, liabilities and out-of-pocket costs or
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
(whether by a third party or by a Grantor or any of its Affiliates, and whether
based on contract, tort or any other theory) arising out of, in connection with,
or as a result of (i) the consummation of the transactions contemplated hereby,
(ii) any Secured Obligation or the use of the proceeds therefrom, (iii) the
execution, delivery or performance by the Grantors of this Agreement, or any
actions or omissions of the Grantors in connection therewith, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided, that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, liabilities, costs or expenses shall have (A) been
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence, bad faith or willful misconduct of
such Indemnitee, (B) resulted from a claim brought by a Grantor against an
Indemnitee or any of its Related Parties for a material breach in bad faith of
such Indemnitee’s obligations hereunder, if such Grantor has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent
26

--------------------------------------------------------------------------------

jurisdiction to the effect that such a material breach in bad faith has
occurred, or (C) arisen from any claim, action, suit, inquiry, litigation,
investigation or proceeding that does not involve an act or omission of the
Grantors or any of their respective Affiliates and is brought by an Indemnitee
against another Indemnitee (other than any claim, action, suit, inquiry,
litigation, investigation or proceeding against the Collateral Agent in its
capacity as such).
(c)          To the extent that the Grantors fail to pay any amount required to
be paid by it under Section 6.03(a) or (b), each Secured Party severally agrees
to pay to the Collateral Agent such Secured Party’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that, the unreimbursed loss, liability,
cost or expense, as the case may be, was incurred by or asserted against the
Collateral Agent or against any Related Party acting for the Collateral Agent
(or any sub-agent) in connection with such capacity.  For purposes hereof, a
Secured Party’s “pro rata share” shall be determined based upon its share of the
sum of the aggregate Secured Obligations then existing.
(d)          To the extent permitted by applicable law, no Grantor shall assert,
and each Grantor hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with or as a
result of this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated hereby, any Secured Obligation or the use of the
proceeds thereof.  No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the transactions
contemplated hereby, other than for damages resulting from the gross negligence,
bad faith or willful misconduct of such Indemnitee as determined by a final
nonappealable judgment of a court of competent jurisdiction.
(e)          All amounts due under this Section 6.03 shall be payable within 15
Business Days after receipt of a reasonably detailed invoice therefor.
SECTION 6.04       Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Grantor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Collateral Agent (and any attempted assignment
or transfer without such consent shall be null and void); provided, that,
notwithstanding the foregoing, no such assignment or transfer shall be permitted
unless also permitted pursuant to the Loan Documents.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, and, to the extent expressly contemplated by this Agreement or
any other Loan Document, the sub-agents of the Collateral Agent and the Related
Parties of each of the Collateral Agent and the other Secured Parties) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
SECTION 6.05      Survival. All covenants, agreements, representations and
warranties made by the Grantors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement, regardless of any
investigation made by any such other party or on its behalf, and shall continue
in full force and effect as long as the Secured Obligations are outstanding and
unpaid.  The provisions of Sections 6.03 and clause (b) of Section 6.12 shall
survive and remain in full force and effect regardless of the repayment of the
Secured Obligations or the termination of this Agreement or any provision
hereof.
27

--------------------------------------------------------------------------------

SECTION 6.06        Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by fax or other electronic image scan
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
SECTION 6.07        Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 6.08        Governing Law; Jurisdiction; Consent to Service of Process.
(a)          This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that the Collateral Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement
against any Grantor or its properties in the courts of any jurisdiction.
(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in any court referred to in Section 6.08(b).  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 6.01.  Nothing in this
Agreement will affect the right of any party hereto or thereto to serve process
in any other manner permitted by law.
SECTION 6.09        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE
28

--------------------------------------------------------------------------------

BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 6.10          Headings.  Article and Section headings used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
SECTION 6.11        Electronic Execution.  This Agreement and any other
document, amendment, approval, consent, information, notice, certificate,
request, statement, disclosure or authorization related to this Agreement (each
a “Communication”), including Communications required to be in writing, may be
in the form of an Electronic Record and may be executed using an Electronic
Signature.  Each Grantor agrees that any Electronic Signature on or associated
with any Communication shall be valid and binding on such Grantor to the same
extent as a manual, original signature, and that any Communication entered into
by Electronic Signature, will constitute the legal, valid and binding obligation
of such Grantor enforceable against such Grantor in accordance with the terms
thereof to the same extent as if a manually executed original signature was
delivered.  Any Communication may be executed in as many counterparts as
necessary or convenient, including both paper and electronic counterparts, but
all such counterparts are one and the same Communication.  For the avoidance of
doubt, the authorization under this Section may include use or acceptance by the
Collateral Agent of a manually signed paper Communication which has been
converted into electronic form (such as scanned into .pdf format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention.  The Collateral Agent may, at its
option, create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be deemed created in the
ordinary course of the Collateral Agent’s business, and destroy the original
paper document.  All Communications in the form of an Electronic Record,
including an Electronic Copy, shall be considered an original for all purposes,
and shall have the same legal effect, validity and enforceability as a paper
record.  Notwithstanding anything contained herein to the contrary, the
Collateral Agent is under no obligation to accept an Electronic Signature in any
form or in any format unless expressly agreed to by the Collateral Agent
pursuant to procedures approved by it; provided, that, without limiting the
foregoing, (a) to the extent the Collateral Agent has agreed to accept such
Electronic Signature, the Collateral Agent shall be entitled to rely on any such
Electronic Signature purportedly given by or on behalf of a Grantor without
further verification, and (b) upon the request of the Collateral Agent, any
Electronic Signature shall be promptly followed by such manually executed
counterpart.  For purposes hereof, “Electronic Record” and “Electronic
Signature” shall have the meanings assigned to them, respectively, by 15 USC
§7006, as it may be amended from time to time.
SECTION 6.12         Payments Set Aside.  To the extent that any payment by or
on behalf of any Grantor is made to the Collateral Agent or any other Secured
Party, or the Collatreal Agent or any other Secured Party exercises any right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Collateral
Agent or such other Secured Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any debtor
relief law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Secured Party shall pay to the Collateral
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Collateral Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to an overnight rate from time to time in effect and determined by the
Collateral Agent in accordance with banking industry rules on interbank
compensation.
29

--------------------------------------------------------------------------------

SECTION 6.13          Acknowledgement Regarding Any Supported QFCs.  To the
extent that this Agreement provides support, through a guarantee or otherwise,
for any Hedging Agreement or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that this Agreement and
any Supported QFC may in fact be stated to be governed by the laws of the State
of New York and/or of the United States or any other state of the United
States), in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under this Agreement that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and this Agreement were governed by the
laws of the United States or a state of the United States.
SECTION 6.14          Termination or Release.
(a)          This Agreement shall remain in full force and effect until such
time as the Secured Obligations have been paid in full, at which time this
Agreement shall automatically terminate.  Upon the termination of this
Agreement, the Collateral Agent shall, upon the request and at the expense of
the Grantors, execute and deliver all documents reasonably requested by the
Grantors to evidence such termination.
(b)          By accepting the benefits hereof, each Secured Party irrevocably
authorizes and directs the Collateral Agent, at its option and in its
discretion: (i) to release any Lien on any property granted to or held by the
Collateral Agent under this Agreement (A) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition not prohibited under the Loan Document, (B) to the extent
such property becomes Excluded Property, or (C) if approved, authorized or
ratified in accordance with the provisions of the Loan Documents; (ii) to
subordinate any Lien on any property of any Grantor granted to or held by the
Collateral Agent under this Agreement to the holder of any Lien on such
property, to the extent that (A) such property constitutes fixed or capital
assets acquired, constructed or improved by such Grantor, and (B) such Lien is
permitted pursuant to the terms of the Loan Documents; and (iii) to release any
Grantor from its obligations under this Agreement (including the release of all
Liens on such Grantor’s property granted to or held by the Collateral Agent
under this Agreement) if such Person cease to be a Subsidiary (or otherwise
becomes an Excluded Subsidiary) as a result of a transaction not prohibited
under the Loan Documents; provided, that, no such release shall occur pursuant
to this clause (iii) if such Grantor continues to be obligated in respect of any
Secured Obligations.  In each case as specified in the immediately preceding
sentence, the Collateral Agent will, at the Company’s expense, execute and
deliver to the applicable Grantor such documents as such Grantor may reasonably
request to evidence the release of such item of Collateral from the security
interest granted under this Agreement or to
30

--------------------------------------------------------------------------------

subordinate its interest in such item, or to release such Grantor from its
obligations under this Agreement, in each case in accordance with the terms of
the immediately preceding sentence.
SECTION 6.15          Additional Subsidiaries.  At any time after the execution
of this Agreement, each Subsidiary that is required to become a Grantor shall
become a party to this Agreement upon execution and delivery by the Collateral
Agent and such Subsidiary of a Supplement and, immediately upon such execution
and delivery, and without any further action, such Subsidiary shall (a) become a
party to this Agreement as a Grantor and shall have all of the rights and
obligations of a Grantor hereunder, and (b) be deemed to have to have made the
representations and warranties set forth herein, and shall be bound by all of
the terms, covenants and conditions hereof to the same extent as if such
Subsidiary had executed this Agreement on the original date hereof.  The rights
and obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any additional Subsidiary as a party to this
Agreement.
SECTION 6.16          Security Interest Absolute.  All rights of the Collateral
Agent hereunder, the security interests granted pursuant hereto, and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of this Agreement,
any other agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment to or waiver of, or any consent to
any departure from, this Agreement, any other agreement with respect to any of
the Secured Obligations or any other agreement or instrument relating to any of
the foregoing, (c) any exchange, release or non-perfection of any Lien on other
collateral securing, or any release or amendment to or waiver of, or any consent
to any departure from, any guarantee of, all or any of the Secured Obligations,
or (d) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.
[Signature Pages Follow]




31

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



GRANTORS:

CDK GLOBAL, INC.,
a Delaware corporation 
         


By:
 
    Name:

    Title:

 

 

[GRANTOR],
a [__]
         


By:
 
    Name:

    Title:

 

 

[GRANTOR],
a [__]
         


By:
 
    Name:

    Title:

         

--------------------------------------------------------------------------------




COLLATERAL AGENT: 
BANK OF AMERICA, N.A.,
as Collateral Agent
         


By:
 
    Name:

    Title:

 






--------------------------------------------------------------------------------

SCHEDULE I
PLEDGED EQUITY INTERESTS; PLEDGED DEBT SECURITIES



--------------------------------------------------------------------------------

SCHEDULE II
COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

SCHEDULE III
INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

EXHIBIT A
[FORM OF] SUPPLEMENT
SUPPLEMENT NO. [__], dated as of [__] (this “Supplement”), to that certain
Security and Pledge Agreement, dated as of [__] (as amended, restated,
supplemented or otherwise modified from time to time, the “Security and Pledge
Agreement”), by and among CDK GLOBAL, INC., a Delaware corporation (the
“Company”), the other Grantors party thereto, and BANK OF AMERICA, N.A., as
Collateral Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Security and Pledge
Agreement.  The rules of construction specified in Section 1.02 of the Security
and Pledge Agreement shall apply to this Supplement, mutatis mutandis.
The undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement
to become a Grantor under the Security and Pledge Agreement.
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
SECTION 1.  In accordance with Section 6.15 of the Security and Pledge
Agreement, the New Subsidiary by its signature below becomes a Grantor under the
Security and Pledge Agreement with the same force and effect as if originally
named therein as a Grantor.  The New Subsidiary hereby (a) agrees to all the
terms and provisions of the Security and Pledge Agreement applicable to it in
such capacity, and (b) represents and warrants that the representations and
warranties made by it in such capacity thereunder are true and correct on and as
of the date hereof.  In furtherance of the foregoing, to secure the prompt
payment and performance in full when due, whether by lapse or time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations, the
New Subsidiary hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a continuing security interest in, and right of set off
against, any and all right, title and interest of the New Subsidiary in, to and
under, whether now owned or existing or owned, acquired or arising hereafter in,
the Collateral of the New Subsidiary.  Each reference to a Grantor in the
Security and Pledge Agreement shall be deemed to include the New Subsidiary. 
The Security and Pledge Agreement is hereby incorporated herein by reference.
SECTION 2.  The New Subsidiary represents and warrants that this Supplement (a)
has been duly authorized by all necessary organization and, if required equity
holder action, and (b) has been duly executed and delivered by the New
Subsidiary and constitutes a legal, valid and binding obligation of the New
Subsidiary, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.  The New Subsidiary hereby irrevocably authorizes the Collateral
Agent (or its designee) at any time and from time to time (a) to file in any
relevant jurisdiction any financing statements with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as “all assets, whether now owned or hereafter acquired” of the New
Subsidiary or words of similar effect or of a lesser scope or with greater
detail, and (ii) contain the information required by Article 9 of the UCC for
the filing of any financing statement or amendment, and (b) to file with the
United States Patent and Trademark Office or the United States Copyright Office
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by the New Subsidiary pursuant to Section 3.01(a) of the
Security and Pledge Agreement and this Supplement.  The New Subsidiary agrees to
provide the information required for any such filing to the Collateral Agent
promptly upon request.  The New Subsidiary also ratifies its authorization for
the Collateral Agent (or its designee) to file in any relevant jurisdiction or

--------------------------------------------------------------------------------

filing office any of the foregoing financing statements, documents or amendments
thereto if filed prior to the date of this Supplement.
SECTION 4.  As of the date of this Supplement, Schedule I sets forth a true and
complete list, with respect to the New Subsidiary, of (a) all the Pledged Equity
Interests owned by the New Subsidiary, the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity Interests owned by the New Subsidiary, and, in
the case of any certificated Pledged Equity Interests, the certificate number
(and number of units represented by each such certificate) for any certificate
evidencing such Pledged Equity Interests, and (b) all the Pledged Debt
Securities owned by the New Subsidiary.  Schedule II sets forth, as of the date
of this Supplement, a true and complete list, with respect to the New
Subsidiary, of each Commercial Tort Claim in respect of which a complaint or
counterclaim has been filed by the New Subsidiary for which the New Subsidiary
has determined that it reasonably expects to recover at least $5,000,000,
including a summary description of such claim.  Schedule III sets forth, as of
the date of this Supplement, a true and correct list, with respect to the New
Subsidiary, of (i) all Patents that have been granted by the United States
Patent and Trademark Office and Patents for which United States applications are
pending, (ii) all Copyrights that have been registered with the United States
Copyright Office and Copyrights for which United States registration
applications are pending, (iii) all Trademarks that have been registered with
the United States Patent and Trademark Office and Trademarks for which United
States registration applications are pending, and (iv) all United States
exclusive Copyright Licenses under which the New Subsidiary is a licensee, as
applicable, specifying, with respect to any such Patents, Copyrights or
Trademarks, the name of the registered owner, title or type of mark,
registration or application number, and registration date (if already
registered) or filing date, and with respect to any such exclusive Copyright
Licenses, the licensee, licensor and date of such license agreement.  Schedule
IV sets forth, as of the date of this Supplement, the name of jurisdiction of
organization of, and the percentage of each class of Equity Interests owned by,
the owner(s) of the Equity Interests of the New Subsidiary.  Schedule V sets
forth, as of the date of this Supplement, the New Subsidiary’s (A) exact legal
name, (B) any former legal names in the four (4) months prior to the date of
this Supplement, if any, (C) jurisdiction of its incorporation or organization,
as applicable, (D) type of organization, (E) jurisdictions in which the New
Subsidiary is qualified to do business, (F) chief executive office address, (G)
principal place of business address, (H) U.S. federal taxpayer identification
number, and (I) organization identification number.
SECTION 5.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Supplement by fax or other electronic image scan transmission shall be effective
as delivery of a manually executed counterpart of this Supplement.  Subject to
Section 6.11 of the Security and Pledge Agreement, this Supplement may be in the
form of an Electronic Record and may be executed using Electronic Signatures
(including facsimile and .pdf) and shall be considered an original, and shall
have the same legal effect, validity and enforceability as a paper record.  This
Supplement may be executed in as many counterparts as necessary or convenient,
including both paper and electronic counterparts, but all such counterparts are
one and the same Supplement.  For the avoidance of doubt, the authorization
under this paragraph may include use or acceptance by the Collateral Agent of a
manually signed paper Communication which has been converted into electronic
form (such as scanned into .pdf), or an electronically signed Communication
converted into another format, for transmission, delivery and/or retention.
SECTION 6.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
A-2

--------------------------------------------------------------------------------

hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security and Pledge Agreement.
SECTION 8.  The terms of Section 6.13 of the Security and Pledge Agreement with
respect to acknowledgement regarding any Supported QFCs is incorporated herein
by reference, mutatis mutandis, and the parties hereto agree to such terms.
SECTION 9.  This Supplement shall be construed in accordance with and governed
by the law of the State of New York.  The provisions of Sections 6.08(b), (c),
and (d) and Section 6.09 of the Security and Pledge Agreement are hereby
incorporated by reference herein as if set forth in full force herein, mutatis
mutandis.
[Signature Pages Follow]


A-3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement as of the day and year first above written.





NEW SUBSIDIARY:
[NEW SUBSIDIARY],
a [__]
         


By:
 
    Name:

    Title:

 




COLLATERAL AGENT:
BANK OF AMERICA, N.A.,
as Collateral Agent
         


By:
 
    Name:

    Title:

 




--------------------------------------------------------------------------------

[schedules to Supplement to be added by New Subsidiary]







--------------------------------------------------------------------------------



Exhibit G


Form of Secured Party Designation Notice


See attached.



--------------------------------------------------------------------------------

EXHIBIT G
[FORM OF] SECURED PARTY DESIGNATION NOTICE
[Date]
To:          Bank of America, N.A., as Administrative Agent and Collateral Agent
Ladies and Gentlemen:
Reference is hereby made to the Term Loan Credit Agreement, dated as of August
17, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CDK Global, Inc., the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent. 
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
[Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies you,
pursuant to the terms of the Credit Agreement and the other Loan Documents, that
the Secured Party meets the requirements of a [Cash Management Bank][Hedge Bank]
under the terms of the Credit Agreement and the other Loan Documents and is a
[Cash Management Bank][Hedge Bank] under the Credit Agreement and the other Loan
Documents.
A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 
[__],
as a [Cash Management Bank][Hedge Bank]
         


By:
 
    Name:

    Title:

         


--------------------------------------------------------------------------------